EXHIBIT 10.1

[g20170802201413418610.jpg]

____________________________________________________________________________________

$40,000,000

CREDIT AGREEMENT+

among

ENOVA INTERNATIONAL, INC.,
as a Borrower and the Parent,

CERTAIN RESTRICTED SUBSIDIARIES OF THE PARENT
FROM TIME TO TIME PARTY HERETO,
as Borrowers,

CERTAIN RESTRICTED SUBSIDIARIES OF THE PARENT
FROM TIME TO TIME PARTY HERETO,
as Guarantors,

THE LENDERS PARTY HERETO,

and

TBK BANK, SSB,
as Administrative Agent and Collateral Agent

 

Dated as of June 30, 2017

JEFFERIES FINANCE LLC and TBK BANK, SSB,
as Joint Lead Arrangers and Joint Lead Bookrunners

____________________________________________________________________________________

 

 

+

Confidential Treatment Requested.  Confidential portions of this document have
been redacted and have been separately filed with the Securities and Exchange
Commission.

 

***

Indicates confidential material redacted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the redacted material.

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Page

ARTICLE I
DEFINITIONS

Section 1.1.

Defined Terms.1

 

Section 1.2.

Other Definitional Provisions.34

 

Section 1.3.

Accounting Terms.35

 

Section 1.4.

Time References.36

 

Section 1.5.

Execution of Documents.36

 

Section 1.6.

Letter of Credit Amounts.36

 

ARTICLE II
THE LOANS; AMOUNT AND TERMS

Section 2.1.

Revolving Loans.36

 

Section 2.2.

Swingline Loan Subfacility.38

 

Section 2.3.

Letter of Credit Subfacility.39

 

Section 2.4.

Fees.46

 

Section 2.5.

Commitment Terminations or Reductions.47

 

Section 2.6.

Prepayments.47

 

Section 2.7.

Default Rate and Payment Dates.49

 

Section 2.8.

[Reserved].49

 

Section 2.9.

Computation of Interest and Fees; Usury.49

 

Section 2.10.

Pro Rata Treatment and Payments.50

 

Section 2.11.

Non-Receipt of Funds by the Administrative Agent.51

 

Section 2.12.

[Reserved.]52

 

Section 2.13.

Yield Protection.52

 

Section 2.14.

[Reserved.]53

 

Section 2.15.

Taxes.53

 

Section 2.16.

[Reserved.]57

 

Section 2.17.

[Reserved.]57

 

Section 2.18.

Replacement of Lenders.57

 

Section 2.19.

Revolving Facility Increases.58

 

Section 2.20.

Defaulting Lenders.59

 

Section 2.21.

Extension of Revolving Loans and Revolving Commitments.61

 

Section 2.22.

No Plan Assets.63

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

Section 3.1.

Existence, Qualification and Power; Compliance with Laws.63

 

Section 3.2.

Authorization; No Contravention.64

 

Section 3.3.

Governmental Authorization.64

 

Section 3.4.

Binding Effect.64

 

Section 3.5.

Financial Statements; No Material Adverse Effect.64

 

Section 3.6.

Litigation.65

 

Section 3.7.

Ownership of Property; Liens.65

 

Section 3.8.

Environmental Compliance.65

 

i

 

--------------------------------------------------------------------------------

 

Section 3.9.

Taxes.65

 

Section 3.10.

ERISA Compliance.65

 

Section 3.11.

Capitalization and Subsidiaries.66

 

Section 3.12.

Margin Regulations; Investment Company Act.66

 

Section 3.13.

Disclosure.66

 

Section 3.14.

Intellectual Property; Licenses, Etc.66

 

Section 3.15.

Solvent.67

 

Section 3.16.

Compliance with FCPA.67

 

Section 3.17.

Anti-Money Laundering Laws.67

 

Section 3.18.

Compliance with OFAC Rules and Regulations.67

 

Section 3.19.

Margin Stock.67

 

Section 3.20.

[Reserved.]68

 

Section 3.21.

Servicing.68

 

Section 3.22.

Employment Matters68

 

ARTICLE IV
CONDITIONS PRECEDENT

Section 4.1.

Conditions to Initial Extensions of Credit.68

 

Section 4.2.

Conditions to All Extensions of Credit.71

 

ARTICLE V
AFFIRMATIVE COVENANTS

Section 5.1.

Financial Statements.71

 

Section 5.2.

Certificates; Other Information.72

 

Section 5.3.

Notices of Material Events.73

 

Section 5.4.

Payment of Obligations.74

 

Section 5.5.

Preservation of Existence, Etc.74

 

Section 5.6.

Maintenance of Properties.75

 

Section 5.7.

Maintenance of Insurance.75

 

Section 5.8.

Compliance with Laws.75

 

Section 5.9.

Books and Records.75

 

Section 5.10.

Inspection Rights.76

 

Section 5.11.

Compliance with ERISA.76

 

Section 5.12.

Use of Proceeds.76

 

Section 5.13.

Further Assurances.76

 

Section 5.14.

Notice of Formation of Subsidiary.77

 

Section 5.15.

New Domestic Subsidiaries.77

 

Section 5.16.

Unrestricted Subsidiaries.77

 

Section 5.17.

Compliance with Environmental Laws.78

 

Section 5.18.

Compliance with FCPA, OFAC and Anti-Money Laundering Laws.78

 

Section 5.19.

Post-Closing Covenants.78

 

ARTICLE VI
NEGATIVE COVENANTS

Section 6.1.

Liens.78

 

Section 6.2.

Indebtedness.79

 

Section 6.3.

Investments.82

 

Section 6.4.

Fundamental Changes.84

 

ii

 

--------------------------------------------------------------------------------

 

Section 6.5.

Dispositions.85

 

Section 6.6.

Restricted Payments.87

 

Section 6.7.

Change in Nature of Business.88

 

Section 6.8.

Transactions with Affiliates.89

 

Section 6.9.

Burdensome Agreements.89

 

Section 6.10.

Amendment of Organization Documents and Fiscal Year.90

 

Section 6.11.

Amendment of Subordinated Debt.90

 

Section 6.12.

Amendment of Senior Notes or Additional Notes.90

 

Section 6.13.

Guaranties.90

 

Section 6.14.

Financial Covenants.91

 

ARTICLE VII
EVENTS OF DEFAULT

Section 7.1.

Events of Default.91

 

Section 7.2.

Acceleration; Remedies.93

 

Section 7.3.

Equity Cure.93

 

ARTICLE VIII
THE ADMINISTRATIVE AGENT

Section 8.1.

Appointment and Authority.94

 

Section 8.2.

Nature of Duties.95

 

Section 8.3.

Exculpatory Provisions.95

 

Section 8.4.

Reliance by Administrative Agent.96

 

Section 8.5.

Notice of Default.96

 

Section 8.6.

Non-Reliance on Administrative Agent and Other Lenders.96

 

Section 8.7.

Indemnification.97

 

Section 8.8.

Administrative Agent in Its Individual Capacity.97

 

Section 8.9.

Successor Administrative Agent.97

 

Section 8.10.

Guaranty and Collateral Matters.98

 

Section 8.11.

Bank Products.98

 

ARTICLE IX
MISCELLANEOUS

Section 9.1.

Amendments, Waivers and Consents.99

 

Section 9.2.

Notices.101

 

Section 9.3.

No Waiver; Cumulative Remedies.103

 

Section 9.4.

Survival of Representations and Warranties.103

 

Section 9.5.

Payment of Expenses and Taxes; Indemnity.104

 

Section 9.6.

Successors and Assigns; Participations.105

 

Section 9.7.

Right of Set-off; Sharing of Payments.109

 

Section 9.8.

Table of Contents and Section Headings.110

 

Section 9.9.

Counterparts; Effectiveness; Electronic Execution.110

 

Section 9.10.

Severability.110

 

Section 9.11.

Integration.110

 

Section 9.12.

Governing Law.110

 

Section 9.13.

Consent to Jurisdiction; Service of Process and Venue.111

 

Section 9.14.

Confidentiality.111

 

Section 9.15.

Acknowledgments.112

 

iii

 

--------------------------------------------------------------------------------

 

Section 9.16.

Waivers of Jury Trial; Waiver of Consequential Damages.112

 

Section 9.17.

Patriot Act Notice.113

 

Section 9.18.

Resolution of Drafting Ambiguities.113

 

Section 9.19.

Subordination of Intercompany Debt.113

 

Section 9.20.

Continuing Agreement.113

 

Section 9.21.

[Reserved.]114

 

Section 9.22.

Press Releases and Related Matters.114

 

Section 9.23.

Appointment of Borrower Representative.114

 

Section 9.24.

No Advisory or Fiduciary Responsibility.114

 

Section 9.25.

Responsible Officers and Authorized Officers.115

 

Section 9.26.

Entire Agreement.115

 

ARTICLE X
GUARANTY

Section 10.1.

The Guaranty.115

 

Section 10.2.

Bankruptcy.116

 

Section 10.3.

Nature of Liability.116

 

Section 10.4.

Independent Obligation.116

 

Section 10.5.

Authorization.116

 

Section 10.6.

Reliance.117

 

Section 10.7.

Waiver.117

 

Section 10.8.

Limitation on Enforcement.118

 

Section 10.9.

Confirmation of Payment.118

 

Section 10.10.

Eligible Contract Participant.118

 

Section 10.11.

Keepwell.118

 

Section 10.12.

Joint and Several Liability of Borrowers.119

 




iv

 

--------------------------------------------------------------------------------

 

 

Schedules

Schedule 1.1 Subsidiaries Groups

Schedule 2.1(a) Commitments

Schedule 3.1(d)Compliance with Laws

Schedule 3.6Litigation
Schedule 3.7(b)Real Property

Schedule 5.19Post-Closing Covenants

Schedule 6.1 Liens

Schedule 6.2(k) Indebtedness
Schedule 6.3Investments
Schedule 6.8Transactions with Affiliates

 

Exhibits

Exhibit 1.1(a) Form of Account Designation Notice

Exhibit 1.1(b) Form of Assignment and Assumption

Exhibit 1.1(c)Form of Borrowing Base Certificate

Exhibit 1.1(d) Form of Joinder Agreement

Exhibit 1.1(e) Form of Notice of Borrowing

Exhibit 1.1(g) Form of Bank Product Provider Notice

Exhibit 2.1(v) Form of Revolving Loan Note

Exhibit 2.2(d) Form of Swingline Loan Note

Exhibit 2.3(b)Form of Letter of Credit Issuance Request

Exhibit 4.1(g) Form of Solvency Certificate

Exhibit 4.1(m) Form of Closing Certificate

Exhibit 5.2(a) Form of Compliance Certificate

Exhibit F-1U.S. Tax Compliance Certificate

Exhibit F-2U.S. Tax Compliance Certificate

Exhibit F-3U.S. Tax Compliance Certificate

Exhibit F-4U.S. Tax Compliance Certificate

 

v

 

--------------------------------------------------------------------------------

 

THIS CREDIT AGREEMENT, dated as of June 30, 2017, is by and among ENOVA
INTERNATIONAL, INC., a Delaware corporation (“Parent”), certain wholly-owned
Restricted Subsidiaries (as hereinafter defined) of the Parent party hereto from
time to time as borrowers (each such person and the Parent, individually, a
“Borrower” and collectively, jointly and severally, the “Borrowers”), the
Guarantors (as hereinafter defined), the Lenders (as hereinafter defined) and
TBK BANK, SSB, as administrative agent and collateral agent for the Lenders
hereunder (in such capacities, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Credit Parties (as hereinafter defined) have requested that the
Lenders make revolving loan commitments and other financial accommodations to
the Credit Parties in an aggregate amount of up to $40,000,000 (which may be
increased from time to time pursuant to Section 2.19), as more particularly
described herein; and

WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Credit Parties on the terms and conditions contained
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I
DEFINITIONS

Section 1.1.Defined Terms.  

As used in this Agreement, terms defined in the preamble to this Agreement have
the meanings therein indicated, and the following terms have the following
meanings:

“Account Designation Notice” shall mean the Account Designation Notice dated as
of the Closing Date from the Borrower Representative to the Administrative Agent
in substantially the form attached hereto as Exhibit 1.1(a).

“Acquisition” shall mean the acquisition by any Person of (a) a majority of the
Capital Stock of another Person, (b) all or substantially all of the assets of
another Person or (c) all or substantially all of a line of business of another
Person, in each case whether or not involving a merger or consolidation with
such other Person.

“Acquisition Consideration” shall mean the consideration given by any Credit
Party or any of its Subsidiaries for an Acquisition, including but not limited
to the sum of (without duplication) (a) the fair market value of any cash,
Property (including Redeemable Stock) or services given, plus (b) consideration
paid with proceeds of Indebtedness permitted pursuant to this Agreement, plus
(c) the amount of any Indebtedness assumed, incurred or guaranteed (to the
extent not otherwise included) in connection with such Acquisition by any Credit
Party or any of its Subsidiaries.

“Additional Credit Party” shall mean each Person that becomes a Guarantor by
executing a Joinder Agreement in accordance with Section 5.15.

“Additional Notes” shall mean any Indebtedness of the Credit Parties (other than
the Senior Notes and Subordinated Debt) incurred or issued after the Effective
Date (or, in the case of Assumed Indebtedness, incurred or issued prior to or
after the Effective Date and assumed by a Credit Party after

 

--------------------------------------------------------------------------------

 

the Effective Date), including Assumed Indebtedness and other Indebtedness which
(a) is not secured, directly or indirectly, or in whole or in part, by a Lien
and (b) does not contain any More Restrictive Covenants than the Senior Notes
Indenture, the pricing of such Additional Note is not materially worse than the
Senior Notes Indenture, and the “maturity date” of such Additional Note is at
least 13 months after the Maturity Date; provided, it is understood and agreed
that if any such Additional Notes are convertible into common stock or preferred
stock, the mechanics of such conversion shall not be considered More Restricted
Covenants and such stock shall not be redeemable until at least 13 months after
the Maturity Date.  

“Adjusted EBITDA” shall mean, with respect to any period, EBITDA for such period
adjusted to (a) exclude any non-cash gain or loss recognized on the income
statement from derivative and currency value fluctuations during such period and
(b) give effect to the trailing twelve month pro forma results for acquisitions
and dispositions of business entities or properties or assets constituting a
division or line of business of any business entity and other customary
specified transactions and for operational changes and operational initiatives,
including any “run-rate” synergies, operating expense reductions and
improvements and cost savings, determined in good faith by the Parent and
certified to the Administrative Agent to result from actions which have been
taken or are expected to be taken no later than 12 months following any such
acquisition, disposition, other customary specified transaction, operational
change or operational initiatives, including with adjustments as provided in
Article 11, Regulation S-X of the Securities Act of 1933 during such period);
provided, however, that, notwithstanding the foregoing, to the extent any such
changes are not associated with a transaction, such changes shall be limited to
those for which all steps have been taken for realizing such savings and that
are factually supportable and reasonably identifiable; provided, further, that
that the amounts set forth in subsection (b) hereof with respect to “run-rate”
synergies, operational expense reductions and improvements and cost savings,
when aggregated with the cumulative amount of add backs set forth in clauses
(iv), (vi), (vii), (viii), (ix), and (xi) of the definition of EBITDA, shall not
together exceed ***% of EBITDA.

“Adjusted Funded Debt” shall mean, as of any date of determination, the sum of
(a) Funded Debt as of such date, minus (b) unrestricted Cash on Hand as of such
date.

“Administrative Agent” or “Agent” shall have the meaning set forth in the first
paragraph of this Agreement and shall include any successors in such capacity.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by, or is under common Control with, the Person specified.

“Agreement” or “Credit Agreement” shall mean this Agreement, as amended,
modified, extended, restated, replaced, or supplemented from time to time in
accordance with its terms.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to (a) the
Prime Rate in effect on such day plus (b) 1.00%.  For purposes hereof: “Prime
Rate” shall mean, at any time, the “U.S. Prime Lending Rate” as published in the
Wall Street Journal.  If for any reason the Administrative Agent shall have
reasonably determined (which determination shall be conclusive in the absence of
manifest error) that the Prime Rate no longer accurately reflects an accurate
determination of the prevailing Prime Rate, the Administrative Agent may select
a reasonably comparable index or source to use as the basis for the Alternate
Base Rate, until the circumstances giving rise to such inability no longer
exist.  Any change

2

 

--------------------------------------------------------------------------------

 

in the Alternate Base Rate due to a change in any of the foregoing will become
effective on the effective date of such change in the Prime Rate.

“Anti-Money Laundering Laws” shall have the meaning assigned in Section 3.17.

“Applicable Percentage” shall mean, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Revolving
Lender’s Revolving Commitment.  If the Revolving Commitments have terminated or
expired, the Applicable Percentage shall be determined based on the Revolving
Commitments most recently in effect, giving effect to any assignments.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender under common control with such Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender
under common control with such Lender.

“Approved State” shall mean (i) as of the Effective Date, any State in which the
Credit Parties are licensed and qualified by a Governmental Authority, if
required, to carry on the ordinary course of its business and (ii) on and after
the Effective Date, any other State (A) in which the Credit Parties have
conducted regulatory due diligence with respect to such State and provided such
regulatory and other diligence in advance to the Administrative Agent, which
shall be in form and substance reasonably satisfactory to it in its Permitted
Discretion, and (B) in which the Credit Parties are licensed and qualified by a
Governmental Authority, if required, to carry on the ordinary course of its
business.

“Assets” shall mean, as of any date of determination, the assets which would be
reflected on a balance sheet of the Parent and its Restricted Subsidiaries on a
Consolidated basis prepared as of such date in accordance with GAAP.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.6), and accepted by the Administrative Agent,
in substantially the form of Exhibit 1.1(b) or any other form approved by the
Administrative Agent.

“Assumed Indebtedness” shall mean Indebtedness assumed by the Credit Parties
and/or their Restricted Subsidiaries, or owed by an acquired Restricted
Subsidiary, in connection with a Permitted Acquisition or any other Investment
permitted hereunder.

“Attributable Indebtedness” shall mean, on any date of determination, (a) in
respect of any Capital Lease of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation of
any Person, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
Capital Lease.

“Audited Financial Statements” shall mean the audited consolidated balance sheet
of the Parent and its Consolidated Subsidiaries for the fiscal year ended
December 31, 2016 and the related consolidated statements of income, operations,
stockholders’ equity and cash flows for such fiscal year of the Parent.

“Availability” shall mean the amount by which the Revolving Committed Amount at
any time exceeds the Revolving Credit Outstandings.

“Availability Trigger” shall have the meaning assigned in Section 5.2(e).

3

 

--------------------------------------------------------------------------------

 

“Bank Product” shall mean any of the following products, services or facilities
extended to any Credit Party or any Subsidiary by any Bank Product Provider: (a)
Cash Management Services; (b) products under any Hedging Agreement; and (c)
commercial credit card, purchase card and merchant card services; provided,
however, that for any of the foregoing to be included as “Obligations” for
purposes of a distribution under Section 2.10(b), the applicable Bank Product
Provider must have previously provided a Bank Product Provider Notice to the
Administrative Agent which shall provide the following information: (i) the
existence of such Bank Product and (ii) the maximum dollar amount (if reasonably
capable of being determined) of obligations arising thereunder (the “Bank
Product Amount”). The Bank Product Amount may be changed from time to time upon
written notice to the Administrative Agent by the Bank Product Provider.

“Bank Product Amount” shall have the meaning set forth in the definition of Bank
Product.

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Administrative Agent) to be held by the
Administrative Agent for the benefit of the Bank Product Providers in an amount
determined by the Administrative Agent in its Permitted Discretion as sufficient
to satisfy the reasonably estimated credit exposure with respect to the then
existing Bank Product Debt.

“Bank Product Debt” shall mean the Indebtedness and other obligations of any
Credit Party or Subsidiary relating to Bank Products.

“Bank Product Provider” shall mean (i) Green Bank N.A. and (ii) any other Person
that provides Bank Products to a Credit Party or any Subsidiary, to the extent
that (a) such Person is a Lender or an Affiliate of a Lender or any other Person
that was a Lender (or an Affiliate of a Lender) at the time it entered into the
Bank Product but has ceased to be a Lender (or whose Affiliate has ceased to be
a Lender) under the Credit Agreement or (b) such Person is a Lender or an
Affiliate of a Lender on the Effective Date and the Bank Product was entered
into on or prior to the Effective Date (even if such Person ceases to be a
Lender or such Person’s Affiliate ceases to be a Lender).

“Bank Product Provider Notice” shall mean a notice substantially in the form of
Exhibit 1.1(g).

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

“Bankruptcy Event” shall mean any of the events described in Section 7.1(e).

"Board of Governors" means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

“Borrowers” shall have the meaning set forth in the first paragraph of this
Agreement.

“Borrowing Base”

(a)53% (as such advance rate may be reduced from time-to-time by the
Administrative Agent in the exercise of its Permitted Discretion following prior
written notice to the Parent specifying in reasonable detail the reason for such
reduction) of the Eligible Accounts, plus

(b)unrestricted cash and cash equivalents of the Credit Parties to the extent
held in deposit accounts either (x) maintained by the Revolving Agent and to
which Borrowers have no access to

4

 

--------------------------------------------------------------------------------

 

such funds and (y) over which the Revolving Agent has Control (as such term is
defined in the UCC pursuant to a full dominion Controlled Account Agreement),
minus

(c)

the aggregate amount of Reserves, if any, established by Administrative Agent.

“Borrowing Base Certificate” means a certificate in the form of Exhibit 1.1(c).

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close.  

“Capital Lease” shall mean, as of any date of determination, any lease of
Property, real or personal, which would be capitalized on a balance sheet of the
lessee prepared as of such date, in accordance with GAAP.

“Capital Stock” shall mean, as to any Person, the equity interests in such
Person, including, without limitation, the shares of each class of capital stock
in any Person that is a corporation, each class of partnership interest in any
Person that is a partnership, and each class of membership interest in any
Person that is a limited liability company, and any right to subscribe for or
otherwise acquire any such equity interests.

“Cash Collateral Agreement” shall mean that certain Cash Collateral Agreement,
dated as of June 30, 2017, between the Parent and Jefferies Group LLC with
respect to the Existing Cash Collateralized Letter of Credit.

“Cash Collateralize” shall mean, if and to the extent required by this
Agreement, to pledge and deposit in the LC Account or deliver to the
Administrative Agent, for the benefit of one or more of the LC Issuer and the
Lenders, as collateral for LC Obligations or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the Administrative Agent and the LC Issuer
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to (a)
the Administrative Agent and (b) the LC Issuer.  “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Management Services” shall mean any services provided from time to time to
any Credit Party or Subsidiary in connection with operating, collections,
payroll, trust, or other depository or disbursement accounts, including
automatic clearinghouse, controlled disbursement, depository, electronic funds
transfer, information reporting, lockbox, stop payment, overdraft and/or wire
transfer services and all other treasury and cash management services.

“Cash on Hand” shall mean, as of any date of determination, the amount equal to
the amount of cash and cash equivalents, determined in accordance with GAAP, as
it appears on the consolidated balance sheet of the Parent and the Consolidated
Subsidiaries, in each case as of such date of determination.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“CFC Holding Company” means any direct or indirect Domestic Subsidiary of the
Parent that owns no material assets other than Capital Stock in CFCs or CFC
Holding Companies or cash, cash equivalents and incidental assets related
thereto.

“CFPB” shall mean the Consumer Financial Protection Bureau or any successor
thereto.

5

 

--------------------------------------------------------------------------------

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or (c) the making or issuance of any request, rule, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that, notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” shall mean (a) with respect to each Borrower, that Parent
shall cease to own directly or indirectly and control 100% of the Capital Stock
of such Borrower entitled to vote for members of the board of directors or
equivalent governing body of such Borrower on a fully-diluted basis except to
the extent permitted by Section 6.4 or Section 6.5 hereof, (b) with respect to
the Parent, an event or series of events by which any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act, but
excluding any employee benefit plan of the Parent or its Restricted
Subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of 50% or more of the Capital Stock of the Parent entitled to vote
for members of the board of directors or equivalent governing body of the Parent
on a fully-diluted basis or (c) a “Change of Control” as defined in the Senior
Notes Indenture; provided, however, with respect to any sale or transfer of any
Capital Stock of any Borrower (other than the Parent) whereby the new purchaser
and/or the new purchaser’s Affiliates (in each case, other than Parent or any of
its Subsidiaries pursuant to a transaction permitted under this Agreement)
acquire in a single transaction or a series of transactions twenty percent (20%)
or more of the Capital Stock of any Borrower (other than the Parent), before any
such sale or transfer may be made, Borrower Representative must give three (3)
Business Days’ prior written notice to Administrative Agent identifying the name
of the new purchaser and such other information required by Administrative Agent
to enable Administrative Agent to run its OFAC searches; provided, further, that
such sale or transfer may only be made if the OFAC searches are reasonably
satisfactory to Administrative Agent.

“Closing Date” shall have the meaning set forth in Section 4.1.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” has the meaning set forth in the Security Agreement.

“Commitment” shall mean the Revolving Commitments and the Swingline Commitment,
individually or collectively, as appropriate.

“Commitment Fee” shall have the meaning set forth in Section 2.4(a).

“Commitment Fee Percentage” shall mean (a) 0.50% if the average daily unused
portion of the Revolving Commitments of non-Defaulting Lenders during such
period is less than 50% of the Maximum Revolver Amount and (b) 0.30% if the
average daily unused portion of the Revolving Commitments of non-Defaulting
Lenders during such period is greater than or equal to 50% of the Maximum
Revolver Amount.

“Commitment Period” shall mean with respect to Revolving Loans and Swingline
Loans, the period from and including the Closing Date to but excluding the
Maturity Date.

6

 

--------------------------------------------------------------------------------

 

“Committed Funded Exposure” shall mean, as to any Lender at any time (and
without duplication), the aggregate principal amount at such time of its
outstanding Loans and Participation Interests at such time.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Parent within the meaning of Section
4001(b)(1) of ERISA or is part of a group which includes the Parent and which is
treated as a single employer under Section 414(b) or 414(c) of the Code or,
solely for purposes of Section 430 of the Code to the extent required by such
Section, Section 414(m) or 414(o) of the Code.

“Compliance Certificate” shall mean a certificate substantially in the form of
Exhibit 5.2(a).

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.  

“Controlled Account Agreement” shall have the meaning set forth in the Security
Agreement.

“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of the Parent and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

“Consolidated Subsidiaries” shall mean, all Subsidiaries of the Parent which are
Consolidated with the financial statements of Parent in accordance with GAAP.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any contract, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
Property is bound.

“Consolidated Total Assets” means, (i) for purposes of testing the Financial
Covenants, as of any date of determination, the total assets of Parent and its
Consolidated Subsidiaries as of the most recent fiscal quarter end for which a
Consolidated balance sheet of such Person and its Consolidated Subsidiaries is
available and (ii) for purposes of testing any basket provided in any Negative
Covenant and the definition of “Permitted Acquisition”, as of any date of
determination, the total assets of Parent and its Restricted Subsidiaries as of
the most recent fiscal quarter end for which a Consolidated balance sheet of
such Person and its Consolidated Subsidiaries is available

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Corrective Extension Agreement” shall have the meaning set forth in Section
2.21(d).

“Credit Documents” shall mean this Agreement, the Security Agreement, any
Security Agreement Supplement, the Copyright Security Agreement, the Patent
Security Agreement, the Trademark Security Agreement, any Controlled Account
Agreement (as defined in the Security Agreement), any landlord waivers, any
Borrowing Base Certificate, any Joinder Agreement and all other material
agreements, documents, certificates and instruments required to be delivered to
the Administrative Agent or any Lender by any Credit Party in connection
therewith (other than any agreement, document, certificate or instrument related
to a Bank Product).

7

 

--------------------------------------------------------------------------------

 

“Credit Party” shall mean any Borrower and any Guarantor.

“Credit Protection Laws” means all federal, state and local Laws in respect of
the business of extending credit to borrowers, including without limitation, the
Truth in Lending Act  (and Regulation Z promulgated thereunder), Equal Credit
Opportunity Act, Fair Credit Reporting Act, Fair Debt Collection Practices Act,
the Americans with Disabilities Act, Gramm-Leach-Bliley Financial Privacy Act,
the Military Lending Act, all rules and regulations promulgated by the CFPD,
anti-discrimination and fair lending Laws, Laws relating to consumer protection
Laws, servicing procedures or maximum charges and rates of interest, and other
similar Laws, each to the extent applicable to the Credit Parties, and all
applicable regulations in respect of any of the foregoing.

“Cure Notice” shall have the meaning set forth in Section 7.3.

“Cure Right” shall have the meaning set forth in Section 7.3.

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the U.S. or other applicable jurisdictions from time to
time in effect.

“Default” shall mean any of the events specified in Section 7.1, that after
notice, lapse of applicable grace periods or both would, unless cured or waived
hereunder, constitute an Event of Default.

“Default Rate” shall mean (a) the Alternate Base Rate plus (b) 2.00% per annum.

“Defaulting Lender” shall mean, subject to Section 2.20(b), any Lender that, as
determined by the Administrative Agent (with notice to the Borrowers of such
determination), (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Loans or participations in Swingline
Loans, within three Business Days of the date required to be funded by it
hereunder, (b) has notified any Borrower or the Administrative Agent that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or,
except in connection with a good faith dispute, under other agreements in which
it commits to extend credit, (c) has failed within three Business Days after
request by the Administrative Agent or the Borrower Representative, to confirm
in a manner satisfactory to the Administrative Agent that it will comply with
its funding obligations or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

“Disposition” or “Dispose” shall mean the sale, transfer, license or other
disposition (including any sale and leaseback transaction, but excluding a
Dividend) of any Property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

“Disqualified Institution” means (a) those persons that are direct competitors
of the Borrowers and their Subsidiaries to the extent identified by the Borrower
Representative to the Administrative Agent by name in writing from time to time,
(b) those banks, financial institutions and other persons separately identified
by the Borrower Representative to the Administrative Agent in writing on or
before the

8

 

--------------------------------------------------------------------------------

 

Effective Date, (c) natural persons or (d) in the case of clauses (a) or (b),
any of their Affiliates, other than bona fide debt funds, that are clearly
identifiable as Affiliates solely on the basis of their name, provided that the
foregoing shall not apply retroactively to disqualify any parties that have
previously acquired an assignment or participation interest in the Loans to the
extent such party was not an Disqualified Institution at the time of the
applicable assignment or participation, as the case may be.

“Dividends” in respect of any Person, shall mean (a) cash distributions or any
other distributions of Property, or otherwise, on, or in respect of, any class
of Capital Stock of such Person (other than (x) dividends or distributions
payable solely in its Capital Stock which is not Redeemable Stock of such
Person, or options, warrants or other rights to purchase Capital Stock which is
not Redeemable Stock of such Person and (y) dividends or distributions payable
to the Parent or any of its Restricted Subsidiaries (and, if such Restricted
Subsidiary has stockholders, members or partners other than the Parent or other
Restricted Subsidiaries, to its other stockholders, members or partners on no
more than a pro rata basis)), and (b) any and all funds, cash or other payments
made in respect of the redemption, repurchase or acquisition of such Capital
Stock (specifically excluding purchases under employee benefit plans), unless
such Capital Stock shall be redeemed or acquired solely through the exchange of
such Capital Stock with Capital Stock of the same class or options or warrants
to purchase such Capital Stock.

“Dollars” and “$” shall mean dollars in lawful currency of the U.S.

“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the U.S. or any state or commonwealth thereof or under the
laws of the District of Columbia.

“Early Termination Fee” shall have the meaning set forth in Section 2.6(d).

“EBITDA” shall mean, with respect to any period, (a) Net Income for such period,
plus (b) without duplication and to the extent deducted in determining Net
Income for such period in accordance with GAAP, (i) Interest Expense for such
period, (ii) federal, state, local and foreign income and franchise taxes of the
Parent and its Consolidated Subsidiaries for such period, (iii) depreciation and
amortization expenses of the Parent and its Consolidated Subsidiaries for such
period and other non-cash charges of the Parent and its Consolidated
Subsidiaries, (iv) extraordinary, unusual or non-recurring charges, expenses or
losses, and related tax effects, (v) non-cash charges, expenses or losses,
including, without limitation, any non-cash asset retirement costs, non-cash
compensation charges including stock option and other equity-based compensation
expenses, non-cash translation (gain) loss and non‑cash expense relating to the
vesting of warrants for such period, (vi) restructuring costs, integration
costs, costs of strategic initiatives, business optimization expenses or costs,
retention, recruiting, relocation and signing and stay bonuses and expenses,
facility opening, pre-opening and closing and consolidation costs, contract
termination costs, stock option and other equity-based compensation expenses,
severance costs, transaction fees and expenses and management, monitoring,
consulting and advisory fees, indemnities and expenses, including, without
limitation, any one time expense relating to enhanced accounting function or
other transaction costs for such period, (vii) such other adjustments
(x) evidenced by or contained in a due diligence quality of earnings report made
available to the Administrative Agent prepared by (I) a nationally recognized
accounting firm or (II) any other accounting firm that shall be reasonably
acceptable to the Administrative Agent, (y) the adjustments previously
identified in the lender presentation provided by the Company on November 1,
2016 (the “Company Model”), or (z) consistent with Regulation S-X, (viii) other
accruals, payments and expenses (including rationalization, legal, tax,
structuring and other costs and expenses) related to the Transactions,
acquisitions, investments, dividends, restricted payments, dispositions,
refinancings or issuances of debt or equity permitted under the Credit Documents
or related to any amendment, modification or waiver in respect of the
documentation (including the Senior Credit Documents) governing the transactions
described in this clause (viii) for such period, (ix) charges, losses or
expenses to the extent paid for, reimbursed, indemnified or insured by a

9

 

--------------------------------------------------------------------------------

 

third party (solely to the extent actually paid or reimbursed within 365 days
after the end of such period) for such period, (x) minority interest expense for
such period, (xi) the amount of costs incurred related to implementation of
operational and reporting systems and technology initiatives for such period,
(xii) letter of credit fees, (xiii) net increases (decreases) in deferred
revenue liabilities (including the current portion thereof), (xiv) charges
relating to earn-out obligations incurred in connection with any Permitted
Acquisition to the extent permitted to be incurred under this Agreement and
which earn-out obligation is required by the application of Financial Accounting
Standard No. 141 (as the same may be revised by the Financial Accounting
Standards Board) to be, and are, expensed by the Parent and its Consolidated
Subsidiaries, (xv) losses arising from fluctuations in foreign currency exchange
rates for such period, (xvi) any non-cash increase in expenses (x) resulting
from the revaluation of inventory (including any impact of changes to inventory
valuation policy methods including changes in capitalization of variances) or
other inventory adjustments, or any other acquisition for such period or (y) due
to purchase accounting for such period, (xvii) ordinary course board of director
fees and expenses not to exceed $600,000 in any fiscal year, and (xviii) losses
from the sale, exchange, transfer or other disposition of Property not in the
ordinary course of business of Parent and any of its Consolidated Subsidiaries
and related tax effects from such losses as determined in accordance with GAAP;
provided, however, that amounts paid in cash and added back pursuant to clauses
(iv), (vi), (vii), (viii), (ix), and (xi) hereof shall in the aggregate not
exceed ***% of EBITDA (for the Parent and its Consolidated Subsidiaries) for
such period, minus (c) without duplication and to the extent included in
determining Net Income for such period, any extraordinary gains and
extraordinary non-cash credits of the Parent and its Subsidiaries for such
period.

“Effective Date” shall mean the date of this Agreement.

“Eligible Accounts” shall mean all unpaid Receivables of the Borrowers arising
in the ordinary course of business, and which the Administrative Agent deems to
be Eligible Accounts in its Permitted Discretion, and which meet, at a minimum,
all of the following requirements (each in form and substance satisfactory to
the Administrative Agent in its Permitted Discretion):

 

(a)

any Receivable is not unpaid more than 1 day past the original due date;

 

(b)

such Receivable complies with the Underwriting Guidelines and such Receivable is
a “type” or “class” that was underwritten by Administrative Agent prior to the
Closing Date (in each case, unless otherwise agreed to by the Administrative
Agent in its Permitted Discretion);

 

(c)

any Receivables generated by Headway Capital, LLC or Business Backer, LLC so
long as each was in compliance with the Investment Company Act of 1940, as
amended, when such Receivable was originated;

 

(d)

Borrowers shall have the account debtor’s loan application and any Portfolio
Documents evidencing such Receivable (which may also be in electronic form);

 

(e)

such Receivable is assignable to the Administrative Agent without the consent
of, or any other prior action by, a third party;

 

(f)

such Receivable and any related Portfolio Documents shall have been duly
authorized and executed, shall be in full force and effect and shall represent a
legal, valid and binding and absolute and unconditional payment obligation of
the account debtor thereunder, enforceable against such account debtor in
accordance with the terms of the Receivable and any Portfolio Documents for the
amount outstanding thereon (as modified as permitted under this definition),
without any offset, actual counterclaim or

10

 

--------------------------------------------------------------------------------

 

 

actual defense, except as the enforceability of the Receivable and Portfolio
Documents are limited by bankruptcy, insolvency, reorganization, arrangement,
moratorium or other similar laws relating to or affecting the rights of
creditors generally, and such Receivable is not contingent in any respect for
any reason, there are no conditions precedent to the enforceability or validity
of the Receivable, and no account debtor has a bona fide claim against any
Credit Party;

 

(g)

such Receivable shall comply (and shall have been originated and shall have been
serviced in compliance) in all material respects with all Credit Protection Laws
and such the Portfolio Documents evidencing such Receivable shall be on forms
that are in compliance in all material respects with all Credit Protection laws
and other applicable Laws of the State in which such Receivable was originated;

 

(h)

all amounts and information in respect of such Receivable furnished to
Administrative Agent in connection therewith shall be, to each Credit Party’s
knowledge, true and correct in all material respects (without duplication of any
materiality qualifier);

 

(i)

no Credit Party and none of their Subsidiaries shall be engaged in any adverse
legal proceeding or other litigation with an account debtor, or engaged in any
adverse legal proceeding or other litigation or investigation with a
Governmental Authority, in either case relating to the enforceability of the
Receivable;

 

(j)

neither the account debtor thereon nor any guarantor thereof is employed by or
an Affiliate of, any Credit Party or any of their Subsidiaries;

 

(k)

to the Credit Parties’ knowledge, none of the representations, warranties,
certifications or statements made by the account debtor in the Portfolio
Documents shall prove to be incorrect or untrue in any material respect (except
to the extent that such representation, warranty, certification or statement
shall be qualified by “materiality” or words of similar import, in which case
such representation, warranty, certification or statement shall be incorrect or
untrue in any respect), none of the account debtors shall fail to perform or
observe in any material respect any term, covenant or agreement in such
Portfolio Documents (except to the extent that such covenant or agreement shall
be qualified by “materiality” or words of similar import, in which case such
covenant or agreement shall fail to be performed or observed in any respect),
and to the Credit Parties knowledge, no default or event of default (or other
similar term, howsoever denominated) has occurred under the Portfolio Documents;

 

(l)

no account debtor with respect to any Receivable shall be subject to a voluntary
or involuntary bankruptcy proceeding;

 

(m)

such Receivable shall not be required to be charged off in accordance with GAAP
or the Underwriting Guidelines;

 

(n)

no Receivable shall be evidenced by a judgment nor shall it have been reduced to
judgment;

 

(o)

the Receivable was originated or purchased by a Borrower in an Approved State;

 

(p)

such Receivable shall be 100% owned by Borrower and no other Person (other than
a Credit Party, the Administrative Agent and the Lenders) owns or claims any
legal or

11

 

--------------------------------------------------------------------------------

 

 

beneficial interest therein, including any participation interest or owns any
assignment thereof;

 

(q)

other than with respect to any bank program that a Credit Party participates in,
if such Receivable is acquired by an acquisition, purchase, or similar
transaction or agreement, the aggregate number of all such Receivables so
acquired shall not exceed 10% of all Eligible Accounts, and each such Receivable
must not be materially different than the pool of Receivables underwritten by
the Administrative Agent (and the Administrative Agent reserves its right to
reduce the advance rate with respect to such pool of Receivables);

 

(r)

such Receivable shall not have an original term to maturity of greater than 3
years;

 

(s)

neither the account debtor in respect of any Receivable nor any guarantor
thereof is a Sanctioned Person or located, organized or resident in any
Sanctioned Entity;

 

(t)

such Receivable has not entered “non-accrual” status;

 

(u)

such Receivable is not owed by any Governmental Authority, whether foreign or
domestic;

 

(v)

such Receivable is denominated in Dollars;

 

(w)

the account debtor with respect to such Receivable is not a “foreign person”
within the meaning of Section 1445 and 7701 of the Code or the rules and
regulations promulgated thereunder; provided, that, for the avoidance of doubt
(A) it is agreed and understood that United States military employees and
personnel living, working or deployed abroad shall not be excluded by
application of this clause (w) except to the extent the aggregate amount of
Receivables pursuant to this clause (t)(A) exceeds 2% of all Eligible Accounts,
in which case all such Receivables over 2% shall be excluded;

 

(x)

such Receivable is subject to a duly perfected first-priority (subject to
Permitted Liens) security interest in the Administrative Agent’s favor and is
not subject to a priority Lien (other than Permitted Liens) in favor of any
Person other than the Administrative Agent;

 

(y)

no portion of the Receivable has been restructured, extended, amended or
modified other than in the ordinary course of the Borrowers’ business for bona
fide business reasons or in a manner which is not adverse to the interests of
the Lenders; and

 

(z)

such Receivable has not been sold to or otherwise disposed with respect to a
Permitted Receivables Financing.

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender under
common control with such Lender, (c) an Approved Fund and (d) any other Person
(other than a natural Person) approved by (i) the Administrative Agent, (ii) in
the case of any assignment of a Revolving Commitment, the Swingline Lender and
the LC Issuer and (iii) unless a Specified Event of Default has occurred and is
continuing, the Borrower Representative (each such approval not to be
unreasonably withheld, delayed or conditioned) the Administrative Agent;
provided that, notwithstanding the foregoing, “Eligible Assignee” shall not
include: (A) any Credit Party or any of the Credit Party’s Affiliates or
Subsidiaries, (B) any Person holding Subordinated Debt of the Credit Parties or
any of such Person’s Affiliates, (C) any Defaulting Lender (or any of their
Affiliates), (D) unless such assignment occurred at any time when a

12

 

--------------------------------------------------------------------------------

 

Specified Event of Default had occurred or is continuing, a Disqualified
Institution; or (E) a natural Person.

“Environmental Laws” shall mean any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, legally binding, non-appealable requirements of any Governmental
Authority or other requirement of Law (including common law) regulating,
relating to or imposing liability or standards of conduct concerning protection
of human health or the environment, as now or may at any time be in effect
during the term of this Agreement.

“Equity Cure” shall have the meaning set forth in Section 7.3.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
under common control with the Parent within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Plan; (b) a
withdrawal by the Parent or any ERISA Affiliate from a Plan subject to Section
4063 of ERISA during a plan year in which it was a substantial employer (as
defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Parent or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Plan or Multiemployer Plan; (e) an event
or condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; or (f) except as could not reasonably be expected to have
a Material Adverse Effect, the imposition of any liability under Title IV of
ERISA with respect to a Plan, other than PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Parent or any ERISA Affiliate.

“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, has been satisfied.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Assets” has the meaning set forth in the Security Agreement.

“Excluded Subsidiary” means (a)(i) any Foreign Subsidiary, (ii) any Domestic
Subsidiary that is a direct or indirect subsidiary of a Foreign Subsidiary that
is a CFC or (iii) any CFC Holding Company, (b) any subsidiary (i) that does not
have legal or regulatory capacity to provide a Guaranty (whether as a result of
financial assistance, fraudulent conveyance, preference, corporate benefit, thin
capitalization, capital maintenance, liquidity maintenance or similar legal
principles or regulations) and/or (ii) for which the provision of a Guaranty
could reasonably be expected to conflict with the fiduciary duties of such
Person’s directors or result in, or reasonably be expected to result in, a
material risk of personal or criminal liability for such Person or any of its
officers or directors, (c) any Person to the extent the granting of a Guaranty
would result in adverse tax or regulatory consequences to the Parent or its
Subsidiaries or Affiliates, as reasonably determined in good faith by the
Parent, (d)(i) captive insurance companies, (ii) Subsidiaries designated in
writing to the Administrative Agent as “Unrestricted Subsidiaries” by the Parent
in accordance with the conditions of Section 5.16, (iii) not-for-profit entities

13

 

--------------------------------------------------------------------------------

 

and (iv) Immaterial Subsidiaries, (e) Securitization Subsidiaries, (f) any
Person to the extent a Guaranty is prohibited or restricted by contracts
existing on the Closing Date (or if a Subsidiary is acquired after the Closing
Date, on the date of such acquisition) (so long as such prohibition is not
created in contemplation of such acquisition) or by applicable Law (including
any requirement to obtain governmental or regulatory authorization or third
party consent, approval, license or authorization), (g) any Person to the extent
the cost and/or burden of obtaining the Guaranty of such Person outweighs the
practical benefit to the Revolving Lenders, as determined in the reasonable
discretion of Parent in consultation with the Administrative Agent.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party under any Credit Document, (a) any Net Income
Taxes, (b) in the case of a Lender, any U.S. federal withholding Taxes imposed
on amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which 1. such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the Borrower Representative
under Section 2.18) or 2. such Lender changes its applicable lending office,
except in each case to the extent that, pursuant to Section 2.15(a), amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
recipient’s failure to comply with Section 2.15(f) and (d) any U.S. federal
withholding Taxes imposed under FATCA .

“Existing Cash Collateralized Letter of Credit” that certain letter of credit
numbered S00064933 in favor of Wells Fargo Bank, N.A., as Master Service for
U.S. Bank National Association, as Trustee, in a face amount of $2,000,000 and
an expiration date of December 30, 2017, as renewed, extended, supplemented,
replaced, or amended.

“Existing Credit Agreement” shall mean that certain Credit Agreement, dated as
of May 14, 2014, by and among the Parent, certain subsidiaries of the Parent as
guarantors thereunder from time to time, the lenders party thereto from time to
time and Jefferies Finance LLC as administrative agent (as such agreement may
have been amended, restated, supplemented or otherwise modified from time to
time prior to the Closing Date).

“Existing Revolving Class” shall have the meaning set forth in Section 2.21.

“Existing Revolving Commitment” shall have the meaning set forth in Section
2.21.

“Existing Revolving Loans” shall have the meaning set forth in Section 2.21.

“Extension Agreement” shall have the meaning set forth in Section 2.21.

“Extension Date” shall have the meaning set forth in Section 2.21.

“Extension of Credit” shall mean the making or extension of a Loan, any
conversion of a Loan from one Type to another Type, any extension of any Loan or
the issuance, extension or renewal of, or participation in, a Swingline Loan or
the issuance, amendment, extension or renewal of any Letter of Credit.  

“Extended Revolving Commitments” shall have the meaning set forth in Section
2.21.

“Extended Revolving Loans” shall have the meaning set forth in Section 2.21.

14

 

--------------------------------------------------------------------------------

 

“Extension Series” means all Extended Revolving Commitments that are established
pursuant to the same Extension Agreement (or any subsequent Extension Agreement
to the extent such Extension Agreement expressly provides that Extended
Revolving Commitments provided for therein are intended to be a part of any
previously established Extension Series) and that provide for the same interest
margins, extension fees, if any, and amortization schedule.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any regulations
with respect thereto or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Fee Letter” shall mean that certain fee letter executed by the Borrower
Representative in favor of Administrative Agent on the Closing Date, as the same
may be amended, modified or supplemented from time to time.

“Financial Covenants” shall have the meaning set forth in Section 7.3.

“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, the
ratio of (a) the sum of (i) Adjusted EBITDA for the period of the most recent
four consecutive fiscal quarters ending prior to the date of such determination
for which financial statements have been made available (or were required to be
made available) pursuant to this Agreement minus (ii) cash payments of income
taxes (excluding income tax refunds) for such period (excluding taxes relating
to income excluded from the calculation of EBITDA and taxes for which the Parent
or any of its Consolidated Subsidiaries are entitled to indemnification or
received a purchase price reduction in connection with an Acquisition) minus
(iii) capital expenditures made in cash during such period (to the extent such
capital expenditures are not financed with (x) proceeds of Indebtedness (other
than Revolving Loans) or Capital Stock or (y) cash proceeds from Dispositions
that are reinvested as permitted hereunder) to (b) the sum of (i) cash Interest
Expense payable during such period for such period (excluding any interest
payments in connection with any Permitted Receivables Financing or any other
securitization or receivables facilities), plus (ii) all scheduled amortization
payments (as any such schedule may be reduced by the application of prepayments)
on Funded Debt during such period (specifically excluding any payments in
respect of earn-outs and any payments in respect of intercompany Indebtedness)
paid or payable currently in cash (but excluding the amount of obligations
outstanding under any Permitted Receivables Financing on any date of
determination that would be characterized as principal if such facility were
structured as a secured lending transaction other than a purchase).

“Foreign Acquisition” shall mean any Acquisition by any Credit Party or any
Subsidiary of assets or entities which are located or organized outside the
United States pursuant to Section 6.3(f); provided that such Acquisition shall
not be deemed a Foreign Acquisition if the entity so acquired promptly becomes a
Guarantor.

“Foreign Intercompany Loans” shall mean intercompany loans, advances and notes
held by a Borrower, any Guarantor or any Domestic Subsidiary payable to a
Foreign Subsidiary which is not a Guarantor provided, that, with respect to any
such loan, advance or note issued after the Closing Date, an allonge on such
Indebtedness is provided within ten (10) Business Days of the incurrence
thereof, to the Administrative Agent, in form and substance reasonably
satisfactory to it.

“Foreign Lender” shall mean any Lender that is not a U.S. Person.

“Foreign Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by the Parent or

15

 

--------------------------------------------------------------------------------

 

any one or more of its Subsidiaries primarily for the benefit of employees of
the Parent or such Subsidiaries residing outside the U.S., which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement, or payments to be made upon termination
of employment, and which plan is not subject to ERISA or the Code.

“Foreign Third-Party Loans” shall mean loans and advances to a Foreign
Subsidiary other than a Guarantor by any party other than a Borrower or a
Guarantor, which loans and advances shall either be unsecured or secured only by
assets of such Foreign Subsidiary.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to any Swingline Lender or Revolving Lender or LC Issuer, such
Defaulting Lender’s Applicable Percentage of (a) outstanding Swingline Loans
made by such Swingline Lender and (b) outstanding Letters of Credit issued by
such LC Issuer, other than Swingline Loans or Letters of Credit as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.

“Fronting Fee” shall have the meaning set forth in Section 2.4(c).

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” shall mean, as to the Parent and its Consolidated Subsidiaries on
a Consolidated basis at a particular time (without duplication) all funded
Indebtedness for borrowed money or letters of credit and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, in each case, that by its terms matures more than one year after
such date of determination, and any such Indebtedness maturing within one year
from such date that is renewable or extendable at the option of the Parent or
its Consolidated Subsidiaries, as applicable, to a date more than one year from
such date, including, in any event, but without duplication, the Revolving Loans
(including any Revolving Facility Increase thereon), the Letters of Credit, the
Swingline Loans, and any obligations in respect of Capital Leases; provided that
Funded Debt shall not include (i) the amount of obligations outstanding under a
Permitted Receivables Financing on any date of determination that could be
characterized as principal if such Permitted Receivables Financing were
structured as a secured lending transaction or other than a purchase, (ii) (x)
cash collateralized bonds and (y) undrawn letters of credit that are cash
collateralized or backstopped, (iii) trade accounts payable and other accrued
expenses accrued in the ordinary course of business, (iv) earnouts, purchase
price adjustments or similar obligations that are not earned, due and payable or
that are supported by third party escrow or indemnification obligations, and (v)
the amount of obligations outstanding under the Senior Notes Indenture.

“GAAP” shall mean generally accepted accounting principles in effect in the U.S.
applied on a consistent basis, subject, however, to the provisions of Section
1.3.

“Governmental Authority” shall mean the government of the U.S. or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, the CFPB and any supra-national bodies such as the European
Union or the European Central Bank).

16

 

--------------------------------------------------------------------------------

 

“Guarantor” shall mean any Domestic Subsidiary of the Parent, whether existing
or hereafter acquired, as is, or may from time to time become, party to this
Agreement (other than Excluded Subsidiaries).

“Guaranty” shall mean the guaranty of the Guarantors set forth in Article X.

“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including, without limitation, any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any Property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including, without limitation, keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase Property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness (or portion thereof) in
respect of which such Guaranty Obligation is made.

“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate hedging agreements.

“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary whose
contribution to Adjusted EBITDA individually is less than 2.5% of Adjusted
EBITDA and whose contribution to Adjusted EBITDA in the aggregate with the
contribution to Adjusted EBITDA of all other Restricted Subsidiaries
constituting Immaterial Subsidiaries, in each case, as measured as of the last
day of the fiscal quarter of Parent most recently ended for which financial
statements have been delivered, equals or is less than 10% of Adjusted EBITDA.

“Impacted Lender” shall mean, subject to Section 2.20(b), any Lender that, as
determined by the Administrative Agent (with notice to the Borrowers of such
determination), has, or has a direct or indirect parent company that has, (a)
become the subject of a proceeding under any Debtor Relief Law, or (b) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be an Impacted
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

“Incremental Increase Amount” shall have the meaning set forth in Section
2.19(a).

“Incremental Revolving Loans” shall have the meaning set forth in Section
2.19(a).

“Indebtedness” shall mean, as to any Person at a particular time, all of the
following:

17

 

--------------------------------------------------------------------------------

 

(a)

all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)

any direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), banker’s acceptances, bank
guaranties, surety bonds and similar instruments;

(c)

net obligations under any Hedging Agreement in an amount equal to the unpaid
Termination Value thereof assuming the Hedge Agreement was Terminated on the
applicable date of measurement;

(d)

whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of Property or
services, and Indebtedness (excluding prepaid interest thereon) secured by a
Lien on Property owned or being purchased by such Person (including Indebtedness
arising under conditional sales or other title retention agreements), whether or
not such Indebtedness shall have been assumed by such Person or is limited in
recourse;

(e)

accrued obligations in respect of earnout or similar payments that are
immediately payable in cash or which could be immediately payable in cash at the
seller’s or obligee’s option;

(f)

Capital Lease and Synthetic Lease Obligations;

(g)

any Redeemable Stock of such Person; and

(h)

all Guaranty Obligations of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person except for customary exceptions reasonably
acceptable to the Required Lenders.  The amount of any Capital Lease or
Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrowers under any Credit Document and (b) to the extent not otherwise
described in clause (a) preceding, Other Taxes.

“Indemnitee” shall have the meaning set forth in Section 9.5(b).

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in Section
4245 of ERISA.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intercompany Debt” shall have the meaning set forth in Section 9.19.

“Interest Expense” shall mean, with respect to any period, interest expense,
whether paid or accrued (including the interest component of Capital Leases), of
the Parent and its Consolidated

18

 

--------------------------------------------------------------------------------

 

Subsidiaries, all as determined in conformity with GAAP, as it appears on the
income statement of the Parent and its Consolidated Subsidiaries as of such date
of determination.  

“Interest Payment Date” shall mean (a) as to any Revolving Loan, the last
Business Day of each calendar month and on the applicable Maturity Date and (b)
as to any Loan which is the subject of a mandatory prepayment required pursuant
to Section 2.6(b), the date on which such mandatory prepayment is due.

“Investment” shall mean (a) the acquisition (whether for cash, Property,
services, assumption of Indebtedness, securities or otherwise) of Capital Stock,
other ownership interests or other securities of any Person or bonds, notes,
debentures or all or substantially all of the assets of any Person, (b) any
advance, loan or other extension of credit to, any Person or (c) any other
capital contribution to or investment in any Person, including, without
limitation, any Guaranty Obligation (including any support for a letter of
credit issued on behalf of such Person) incurred for the benefit of such Person.

“Joinder Agreement” shall mean a Joinder Agreement in substantially the form of
Exhibit 1.1(d), executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.15.

“Law” shall mean, as to any Person, (a) the articles or certificate of
incorporation, by-laws or other organizational or governing documents of such
Person, and (b) all international, foreign, federal, state and local statutes
(including, without limitation, (i) anti-money laundering laws and (ii) the
consumer loan provisions of applicable Law), treaties, rules, legally binding
final guidelines, regulations, ordinances, codes, executive orders, and
administrative or judicial precedents, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
legally binding, non-appealable administrative orders, directed duties,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority (in each case whether or not having the force of law, but excluding
any of the foregoing which are suggestive or discretionary and not mandatory);
in each case to the extent applicable to or binding upon such Person or any of
its Property or to which such Person or any of its Property is subject.

“Lender” shall mean any of the several banks and other financial institutions as
are, or may from time to time become, parties to this Agreement; provided that,
notwithstanding the foregoing, “Lender” shall not include any Credit Party or
any of the Credit Party’s Affiliates or Subsidiaries or any Disqualified
Institution.

“Leverage Ratio” shall mean, as of any date of determination, (a) the amount of
Adjusted Funded Debt as of such date, to (b) trailing 4-quarter Adjusted EBITDA
for the period ended as of such date.

“LC Account” shall mean amounts deposited into a designated account held by the
Administrative Agent as cash collateral for liabilities in respect of Letters of
Credit under any provision of this Agreement requiring such cash collateral.

“LC Disbursement” means a payment or disbursement made by the LC Issuer pursuant
to a Letter of Credit.

“LC Documents” shall have the meaning set forth in Section 2.3(a).

“LC Exposure” shall mean at any time the sum of (without duplication) (a) the
aggregate Dollar amount of the undrawn face amount of all Letters of Credit
issued hereunder and outstanding at such time plus (b) the aggregate principal
amount of all LC Disbursements outstanding at such time.

19

 

--------------------------------------------------------------------------------

 

“LC Issuer” shall mean TBK Bank, SSB (through one of its Affiliates, or through
any other financial institution acceptable to TBK Bank, SSB).

“LC Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all LC Disbursements.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with the proviso to Section 1.6.  For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Letter of Credit” shall mean any letter of credit issued hereunder.  A Letter
of Credit may be a commercial letter of credit or a standby letter of credit and
may be issued in Dollars.

“Letter of Credit Commitment” shall mean $20,000,000.

“Letter of Credit Expiration Date” shall mean any day of expiration of a Letter
of Credit, which in no event shall be later than 5 Business Days prior to the
Maturity Date.

“Letter of Credit Issuance Request” shall mean a letter of credit request
substantially in the form of Exhibit 2.3(b).

“Letter of Credit Sublimit” shall have the meaning set forth in Section
2.3(a).  The Letter of Credit Sublimit is part of, and not in addition to, the
Revolving Facility.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, (a)
any conditional sale or other title retention agreement and any Capital Lease
having substantially the same economic effect as any of the foregoing and (b)
the authorized filing of any UCC financing statement).

“Loan” shall mean a Revolving Loan and/or a Swingline Loan, as appropriate.

“Mandatory Swingline Borrowing” shall have the meaning set forth in Section
2.2(b)(ii).

"Margin Stock" as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, assets, liabilities, financial condition, operations or results of
operations, in each case, of the Credit Parties and their Restricted
Subsidiaries, taken as a whole, (ii) (A) the remedies (taken as a whole) of the
Administrative Agent under the Credit Documents, or (B) the enforceability or
priority of the Administrative Agent's Liens with respect to all or a material
portion of the Collateral, or (iii) the ability of the Credit Parties (taken as
a whole) to perform their payment obligations under the Credit Documents.

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any extraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
perchlorate, polychlorinated biphenyls and urea-formaldehyde insulation.

20

 

--------------------------------------------------------------------------------

 

“Maturity Date” shall mean May 1, 2020.

"Maximum Revolver Amount" means $40,000,000, as such aggregate maximum amount
may be increased from time to time as provided in Section 2.19 or reduced from
time to time as provided in Section 2.5.

“Minimum Collateral Amount” shall mean, at any time, with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate LC Exposure during the existence of a Defaulting Lender, an amount
equal to 102% of the LC Exposure of the LC Issuer with respect to Letters of
Credit issued and outstanding at such time.

“Minimum Usage” shall have the meaning specified therefor in Section 2.4(d).

“Minimum Usage Fee” shall have the meaning specified therefor in Section 2.4(d).

“Minimum Usage Percentage” shall mean, for any day, a percentage equal to the
Alternate Base Rate in effect on such day.

“More Restrictive Covenant” shall mean, with respect to any Additional Notes or
Subordinated Debt, any covenant or similar restriction or events of default
applicable to the Credit Parties or any Restricted Subsidiary (regardless of
whether such provision is labeled or otherwise characterized as a covenant), the
subject matter of which is similar to the covenants or events of default set
forth in Article V or Article VI or Article VII, respectively of this Agreement
or related to definitions in Article I of this Agreement, but which contains one
or more percentages, ratios, amounts or formulas that is more restrictive than
those set forth herein or more beneficial to the holder or holders of the
Indebtedness created or evidenced by the document in which such covenant or
similar restriction is contained than to the Lenders hereunder; provided, that,
if the Credit Documents are amended in accordance with Section 9.1 to add such
covenant, similar restriction or event of default for the benefit of the
Lenders, then such covenant, similar restriction or event of default shall no
longer constitute a More Restrictive Covenant.  

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

“Negative Pledge” shall mean any agreement, contract or other arrangement
whereby any Borrower or any of its Restricted Subsidiaries is prohibited from,
or would otherwise be in default as a result of, creating, assuming, incurring
or suffering to exist, directly or indirectly, any Lien on any of its assets.

“Net Income” shall mean, with respect to any period, the net income or loss of
the Parent and its Consolidated Subsidiaries for such period, determined in
accordance with GAAP; provided that there shall be excluded from such
calculation the income or loss of any Person (other than a Consolidated
Subsidiary) of which the Parent or any Subsidiary owns Capital Stock, except to
the extent of the amount of dividends or other distributions actually paid to
the Parent or any of the Consolidated Subsidiaries during such period.

“Net Income Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party under any Credit Document, (a) any Taxes imposed
on or measured by such recipient’s net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case (i) imposed as a result of such
recipient’s being organized in, or having its principal office or, in the case
of any Lender, its applicable

21

 

--------------------------------------------------------------------------------

 

lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes.

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Note” or “Notes” shall mean the Revolving Loan Notes and/or the Swingline Loan
Note, collectively, separately or individually, as appropriate.

“Notice of Borrowing” shall mean a request for a Revolving Loan borrowing
pursuant to Section 2.1(b)(i) or a request for a Swingline Loan borrowing
pursuant to Section 2.2(b)(i), as appropriate.  A Form of Notice of Borrowing is
attached as Exhibit 1.1(e).

“Obligations” shall mean, collectively (and without duplication), all of the
obligations, Indebtedness and liabilities of the Credit Parties to the Lenders,
the Bank Product Providers and the Administrative Agent, whenever arising, under
this Agreement, the Notes, any Bank Product or any of the other Credit
Documents, including principal, interest, fees, costs, charges, expenses,
professional fees, reimbursements, all sums chargeable under the Credit
Documents to the Credit Parties or for which any Credit Party is liable as an
indemnitor and whether or not evidenced by a note or other instrument and
indemnification obligations and other amounts (including, but not limited to,
any interest accruing after the occurrence of a filing of a petition of
bankruptcy under the Bankruptcy Code with respect to any Credit Party,
regardless of whether such interest is an allowed claim under the Bankruptcy
Code).

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Offering Memorandum” shall mean the offering memorandum dated on or about the
date hereof prepared in connection with the Senior Notes.

“Organization Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the articles of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.

“Other Connection Taxes” shall mean, with respect to the Administrative Agent,
any Lender or any other recipient of any payment to be made by or on account of
any obligation of any Credit Party under any Credit Document, Taxes imposed as a
result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, or become a party to, performed its
obligations or received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” shall mean all present or future stamp, court or documentary Taxes
and any other excise, property, intangible, recording, filing or similar Taxes
which arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Credit Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.18).

22

 

--------------------------------------------------------------------------------

 

“Participant” has the meaning assigned to such term in clause (d) of Section
9.6.

“Participation Interest” shall mean a participation interest purchased by a
Revolving Lender in (a) Swingline Loans as provided in Section 2.2(b) and (b)
Letters of Credit and LC Disbursements as provided in Section 2.3(d).

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26,
2001)), as amended or modified from time to time.

“Payment Conditions” shall at any time of determination and with respect to any
transaction in question, mean that the following conditions are true when
determined after giving pro forma effect to such transaction in question: (a)
the average Availability plus unrestricted cash (subject to a Controlled Account
Agreement in form and substance reasonably satisfactory to the Administrative
Agent to the extent such cash is required to be in a Controlled Account
Agreement pursuant to the Security Agreement) and cash equivalents for the 30
day period immediately prior to to such date of determination shall not be less
than $10,000,000, (b) no Event of Default shall have occurred and be continuing,
(c) the Fixed Charge Coverage Ratio on a pro forma basis after giving effect to
any such transaction as of the end of the last fiscal quarter for which a
compliance certificate was or should have been delivered pursuant to Section
5.2(a) shall not be less than 1.25:1.00 and (d) the Leverage Ratio on a pro
forma basis after giving effect to any such transaction as of the end of the
last fiscal quarter for which a compliance certificate was or should have been
delivered pursuant to Section 5.2(a) shall be no greater than 3.00:1.00.

“Payment Event of Default” shall mean an Event of Default specified in Section
7.1(a).

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

“Permitted Acquisitions” shall mean any Acquisition, provided that:

(i)at the time of such Acquisition and after giving effect thereto, no Default
or Event of Default shall exist;

(ii)Administrative Agent shall have (within a commercially reasonable time
taking into account the projected closing date for such acquisition) conducted
its customary “KYC” and OFAC searches and received evidence reasonably
satisfactory to it;

(iii)no Indebtedness will be incurred, assumed, or would exist with respect to
any Borrower or its Restricted Subsidiaries as a result of such Acquisition,
other than Loans and Indebtedness permitted under Sections 6.2(m), 6.2(aa),
6.2(cc) or 6.2(dd) and no Liens will be incurred, assumed, or would exist with
respect to the assets of any Borrower or its Subsidiaries as a result of such
Acquisition other than Permitted Liens;

(iv)Administrative Agent shall have received written confirmation, supported by
reasonably detailed calculations, that on a pro forma basis after giving effect
to the proposed Acquisition and after giving effect to the making of any Loans
and other Indebtedness which constitute a source of funds therefor, Borrower and
their Restricted Subsidiaries would have been in compliance with the Financial
Covenants set forth in Section 6.14 for the fiscal month ended immediately prior
to the proposed date of consummation of such proposed Acquisition;

23

 

--------------------------------------------------------------------------------

 

(v)with respect to any Acquisition with a purchase price consideration in excess
of $10,000,000, Borrowers shall have, to the extent available, provided Lenders
with the due diligence package relative to the proposed Acquisition, including
forecasted balance sheets, income statements, and cash flow statements of the
Person or assets to be acquired, all prepared on a basis consistent with such
Person's historical financial statements, together with appropriate supporting
details and a statement of underlying assumptions for the 1 year period
following the date of the proposed Acquisition, on a quarter by quarter basis),
and for each Acquisition in respect of which the assets being acquired or the
Person whose Capital Stock being acquired had EBITDA of greater than $20,000,000
during the 12 consecutive month period most recently concluded prior to the date
of the proposed Acquisition, a quality of earnings report prepared in connection
with the proposed Acquisition and conducted by a "big four" accounting firm, a
regionally recognized accounting firm or any other financial advisor retained by
the Borrowers and reasonably acceptable to the Administrative Agent, all in form
and substance (including as to scope and underlying assumptions) reasonably
satisfactory to the Lenders;

(vi)Borrowers shall have Availability plus unrestricted cash (subject to a
Controlled Account Agreement in form and substance reasonably satisfactory to
the Administrative Agent to the extent such cash is required to be in a
Controlled Account Agreement pursuant to the Security Agreement) and cash
equivalents of $10,000,000, immediately after giving effect to the consummation
of the proposed Acquisition;

(vii)the Person whose Capital Stock is being acquired did not have negative
EBITDA during the 12 consecutive month period most recently concluded prior to
the date of the proposed Acquisition;

(viii)Borrowers have provided Lenders with written notice of the proposed
Acquisition at least 10 days prior to the anticipated closing date of the
proposed Acquisition and, not later than 3 Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the acquisition
agreement and other material documents relative to the proposed Acquisition;

(ix)the assets being acquired (other than a de minimis amount of assets in
relation to Consolidated Total Assets), or the Person whose Capital Stock are
being acquired, are useful in or engaged in, as applicable, the business of
Borrowers and their Restricted Subsidiaries or a business reasonably related
thereto or, to the extent approved by the Administrative Agent in its sole
discretion, incidental, complementary or ancillary thereto or a reasonable
extension or expansion thereof;

(x)the assets being acquired (other than a de minimis amount of assets in
relation to Consolidated Total Assets) are located within the United States or
the Person whose Capital Stock is being acquired is organized in a jurisdiction
located within the United States;

(xi)the subject assets or Capital Stock, as applicable, are being acquired
directly by a Borrower or one of its Restricted Subsidiaries, and, in connection
therewith, the applicable Credit Party shall have complied with Section 5.15
and, in the case of an acquisition of Capital Stock, the applicable Credit Party
shall have demonstrated to Administrative Agent that the new Credit Parties have
received consideration sufficient to make the joinder documents binding and
enforceable against such new Credit Parties; and

24

 

--------------------------------------------------------------------------------

 

(xii)from and after the Effective Date, the Acquisition Consideration payable in
respect of all Permitted Acquisitions (including earn-out obligations with
respect thereto) shall not exceed the lesser of (A) 7.5% of Consolidated Total
Assets or (B) $60,000,000.

“Permitted Discretion” means commercially reasonable (from the perspective of a
secured asset-based lender) credit judgment exercised in good faith in
accordance with customary business practices of the Administrative Agent.

“Permitted Investments” shall mean any Investment permitted by Section 6.3.

“Permitted Liens” shall mean: (a) Liens granted in favor of the Administrative
Agent (for itself and for the benefit of the other Lenders and Bank Product
Providers) to secure payment of the Obligations; (b) pledges or deposits made to
secure payment of worker’s compensation (or to participate in any fund in
connection with worker’s compensation), unemployment insurance, pensions or
social security programs, other than any Lien imposed by ERISA; (c) Liens
imposed by mandatory provisions of law such as for landlords, carriers,
suppliers, materialmen’s, mechanics, warehousemen’s and other like Liens arising
in the ordinary course of business, securing Indebtedness whose payment is not
yet delinquent for more than 30 days or if the same are being contested in good
faith and as to which reserves have been provided in accordance with GAAP; (d)
Liens for taxes, assessments and governmental charges or levies imposed upon a
Person or upon such Person’s income or profits or Property, if the same are not
yet delinquent for more than 30 days or if the same are being contested in good
faith and as to which reserves have been provided in accordance with GAAP; (e)
good faith deposits in connection with tenders, leases, real estate bids or
contracts (other than contracts involving the borrowing of money), pledges or
deposits to secure public or statutory obligations, deposits to secure (or in
lieu of) surety, stay, appeal or customs bonds and deposits to secure the
payment of taxes, assessments, customs duties or other similar charges; (f)
encumbrances consisting of zoning restrictions, easements, or other restrictions
on the use of real Property, any reservations, limitations, provisos and
conditions with respect to real Property expressed in any grant from any
Governmental Authority and title defects, irregularities or survey encroachments
which are of a minor nature, provided that such do not materially impair the use
of such Property for the uses intended, and none of which in the aggregate is
materially violated by existing or proposed structures or land use; (g)
[reserved], (h) Liens against Temporary Cash Investments, to the extent that
such Liens secure short-term Indebtedness and such Indebtedness is permitted by
Section 6.2(i); (i) Liens arising by operation of law in connection with
judgments being appealed to the extent such Liens would not otherwise result in
an Event of Default under Section 7.1(f); (j) contractual or statutory
landlord’s liens arising in the ordinary course of a Borrower’s or its
Subsidiaries’ leasing activities; (k) Liens in favor of a Bank Product Provider
in connection with a Bank Product; provided that such Liens shall secure the
Obligations on a pari passu basis; (l) Liens in favor of the Administrative
Agent, the Revolving Lenders, each LC Issuer and/or Swingline Lender to secure
the obligations of a Defaulting Lender to fund risk participations hereunder;
(m) normal and customary rights of set-off of contractual parties and Liens of a
collecting bank on checks, drafts or other items of payment payable to a Credit
Party in the course of collection; (n) existing Liens shown on Schedule 6.1 and
any renewals, extensions or refinancings thereof, provided that (i) the Property
affected or covered by any such Lien is not changed, (ii) the amount secured or
benefited by any such Lien is not increased (other than in an amount not to
exceed the costs, fees and expenses required to consummate such renewal,
extension or refinancing) and (iii) neither the direct nor any contingent
obligor with respect to the amount secured or benefited thereby is changed; (o)
any interest of title of (i) a lessor, lessee, sublessor or sublessee under any
lease of real Property or (ii) a licensee or sublicensee with respect to any
Property if and to the extent that such license or sublicense is permitted under
this Agreement and the other Credit Documents; (p) non-exclusive licenses or
sublicenses of patents, trademarks and other intellectual property rights
granted by a Borrower or any of its Subsidiaries in the ordinary course of
business of such Borrower or Subsidiary; (q) Liens solely on any cash earnest
money deposits made by a Borrower or any of its Subsidiaries in connection with
any letter of intent or purchase agreement

25

 

--------------------------------------------------------------------------------

 

permitted hereunder; (r) Liens affecting the proceeds of insurance policies
securing Indebtedness in respect of insurance premium financing for such
insurance policies permitted pursuant to Section 6.2(s); (s) purported Liens
evidenced by the filing of precautionary UCC financing statements relating
solely to personal property leased pursuant to operating leases entered into in
the ordinary course of business of a Borrower and its Subsidiaries; (t) options,
put and call arrangements, rights or first refusal and similar rights to
Investments in joint ventures, partnerships or other similar investments
permitted to be made under Section 6.3; (u) pledges or deposits made in the
ordinary course of business in connection with any advance, loan or other
extension of credit to a borrower of a Credit Party; (v) Liens affecting assets
of Foreign Subsidiaries and securing Indebtedness permitted pursuant to Section
6.2(v); (w) Liens on Permitted Securitization Assets in connection with a
Permitted Receivables Financing; (x) Liens on the property of a Person securing
Assumed Indebtedness to the extent permitted by Section 6.2(cc) or (dd),
provided that such Liens were not created in connection with, or in
contemplation of, such merger or consolidation and do not extend to any assets
other than those of the Person merged into or consolidated with a Borrower or a
Subsidiary; (y) Liens on Property existing at the time of acquisition thereof by
a Borrower or any of its Subsidiaries (including as a result of any Unrestricted
Subsidiary being redesignated as a Restricted Subsidiary), provided, that such
Liens were not created in connection with , or in contemplation of, such
acquisition, (z) Liens securing Indebtedness of Foreign Subsidiaries to the
extent such Indebtedness is permitted under Section 6.2(x); provided, however,
that no asset of any Borrower or any Domestic Subsidiary (other than an Excluded
Subsidiary) shall be subject to any such Lien, (aa) Liens securing Permitted
Refinancing Debt, provided that the Credit Parties and their Restricted
Subsidiaries were permitted to incur such Liens with respect to the Indebtedness
so refinanced under this Agreement, (bb) any Liens granted pursuant to the Cash
Collateral Agreement, and (cc) provided that the Payment Conditions have been
satisfied both before and after giving pro forma effect to such transaction,
additional Liens (so long as such liens to not attach to any Receivable) not
otherwise permitted by clauses (a)-(bb) so long as the principal amount of
Indebtedness and other obligations secured by this clause (cc) does not exceed
$10,000,000.

“Permitted Receivables Financing”  shall mean any receivables financing facility
or arrangement pursuant to which the Parent or any of its Subsidiaries is
permitted to sell, convey or otherwise transfer, or to grant a security interest
in, Permitted Securitization Assets to either (a) a Person that is not a
Subsidiary of Parent or (b) a Securitization Subsidiary that in turn sells such
Permitted Securitization Assets to a Person that is not a Subsidiary of Parent,
purchases or otherwise acquires loans owned by or accounts receivable of a
Borrower or any Subsidiary, pledges such Permitted Securitization Assets or
grants a security interest in any Permitted Securitization Assets, on terms that
the board of directors has concluded provide fair compensation and reasonable
value to the Borrowers; provided, that, it is agreed and understood that the
following transactions shall be Permitted Receivables Financings as of the date
hereof: (x) the sales of receivables pursuant to the Transfer Agreement, dated
as of January 15, 2016, by and among the Parent and the Subsidiaries party
thereto, as amended, restated, supplemented or otherwise modified from time to
time, and the sales of receivables pursuant to the Receivables Purchase
Agreement, dated as of January 15, 2016, by and between the Parent and Enova
Finance 5, LLC, as amended, restated, supplemented or otherwise modified from
time to time, and the other transaction documents executed in connection
therewith and (y) the sales of receivables pursuant to the Transfer Agreement,
dated as of December 1, 2016, by and among the Parent and the Subsidiaries party
thereto, as amended, restated, supplemented or otherwise modified from time to
time, and the sales of receivables pursuant to the Sale Agreement, dated as of
December 1, 2016, by and between the Parent and EFR 2016-2, LLC, as amended,
restated, supplemented or otherwise modified from time to time, and the other
transaction documents executed in connection therewith.

“Permitted Refinancing Debt” means any Indebtedness of the Parent or any of its
Restricted Subsidiaries issued in exchange for, or the net cash proceeds of
which are used to extend, refinance,

26

 

--------------------------------------------------------------------------------

 

renew, replace, defease or refund other Indebtedness of the Parent or such
Restricted Subsidiaries; provided that:

(1)

the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Debt does not exceed the principal amount and premium, if any, plus
accrued interest (or accreted value, if applicable) of the Indebtedness so
extended, refinanced, renewed, replaced, defeased or refunded (plus the amount
of any fees and expenses incurred in connection therewith);

(2)

such Permitted Refinancing Debt has a final scheduled maturity date equal to or
later than the final scheduled maturity date of, and has a weighted average life
to maturity equal to or greater than the weighted average life to maturity of,
the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;

(3)

if the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded is subordinated in right of payment to the Loans or the Guaranty, such
Permitted Refinancing Debt is contractually subordinated in right of payment to,
the Loans or such Guaranty on terms at least as favorable to the Revolving
Lenders as those contained in the documentation governing the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded; and

(4)

such Indebtedness is incurred either by the Parent or by the Restricted
Subsidiary that is the obligor on the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded or would otherwise be permitted to Incur
such Indebtedness.

“Permitted Securitization Asset” means (a) any consumer loans, trade or accounts
receivable or related assets and the proceeds thereof, including small consumer
loan agreements, customer loan agreements, consumer installment loan agreements
or promissory notes, in each case that may become subject to a Permitted
Receivables Facility and (b) any and all collateral securing such agreement,
note, receivable or asset, all contracts and contract rights, guaranties or
other obligations in respect of such receivable or asset, lockbox accounts and
records with respect to such account or asset and any other assets customarily
transferred (or in respect of which security interests are customarily granted),
together with accounts or assets in a securitization financing and which in the
case of clause (a) and (b) above are sold, conveyed, assigned or otherwise
transferred or pledged by the Parent or any Subsidiary in connection with a
Permitted Receivables Financing.

“Permitted Tax Restructuring” means any re-organizations and other activities
related to tax planning and re-organization of the Parent and its Subsidiaries
so long as, after giving effect thereto, taken as a whole, the security
interests of the Lenders in the Collateral are not materially impaired (as
reasonably determined by the Administrative Agent in its Permitted Discretion)
and such restructuring will not have any adverse tax consequence on any Lender
as reasonably determined by the Administrative Agent in its Permitted
Discretion.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean, as of any date of determination, any employee benefit plan
which is covered by Title IV of ERISA and in respect of which any Credit Party
or a Commonly Controlled Entity is (or, if such plan were terminated at such
time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Plan Asset Regulation” means 29 C.F.R. §2510.3-101, et seq., as modified by
Section 3(42) of ERISA.

27

 

--------------------------------------------------------------------------------

 

“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.

“Property” shall mean any investment in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.

“Portfolio Agreement” collectively means, at any time, the consumer loan
agreement (or equivalent agreement) used by the Borrowers in the ordinary course
of business, including any subsequent renewals, extensions, modifications and
amendments thereof, executed and delivered by an account debtor to or for the
benefit of Parent or a Restricted Subsidiary, providing for or otherwise
governing a Receivable of a Borrower.

“Portfolio Books” collectively means, in respect of a Receivable, all books and
records in respect thereof.

“Portfolio Collateral” means any and all Property, if any (including without
limitation accounts, chattel paper, commercial tort claims, instruments,
documents, deposit accounts, contract rights, investment property, general
intangibles, goods, inventory, equipment, supporting obligations, letter of
credit rights and books and records of the foregoing), whether owned by the
account debtor in respect of a Receivable, or any other Person, that secures
such account debtor’s obligations under a Receivable, and all supporting
obligations in respect thereof.

“Portfolio Documents” collectively means all (i) Portfolio Agreements, (ii)
Portfolio Books, and (iii) all other documents, instruments, and agreements
executed and delivered in connection with a Receivable of a Borrower, including
but not limited to, guarantees, any document that evidences any lien, security
interest, assignment or other interest in Portfolio Collateral as security for a
Receivable, and any warranty of validity or other agreement providing for or
evidencing assurance with respect to the existence, authenticity or genuineness
of any Portfolio Collateral or Portfolio Documents.

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant Guaranty or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other Person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Receivable” shall mean an account, payment intangible or chattel paper
(including electronic chattel paper) (as each term is defined in the UCC)
(including without limitation, unpaid principal, accrued interest, costs, fees,
expenses and indemnity obligations) of a Borrower owing by an account debtor in
respect of a loan or loans or other financial accommodations made or extended by
any Borrower to or for the benefit of such account debtor.  Any such Receivable
shall include, without limitation, all rights (including enforcement rights)
under or pursuant to all related Portfolio Agreements in respect thereof, and
all supporting obligations in connection therewith.

“Redeemable Stock” shall mean the portion of any Capital Stock of the Borrowers
or any of their Restricted Subsidiaries which prior to the Maturity Date is or
may be (a) unilaterally redeemable (by sinking fund or similar payments or
otherwise) upon the occurrence of certain events or otherwise; (b) redeemable at
the option of the holder thereof or (c) convertible into Indebtedness (excluding
Capital Stock convertible or exchangeable solely at the option of the Parent or
a Subsidiary of the Parent; provided that any such conversion or exchange will
be deemed an incurrence of Indebtedness).

“Register” shall have the meaning set forth in Section 9.6(c).

28

 

--------------------------------------------------------------------------------

 

“Reimbursement Obligations” shall mean the Borrowers’ obligations under Section
2.3(e) to reimburse LC Disbursements.

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates under common control with such Person and the partners, directors,
officers, employees, agents, trustees and advisors of such Person and of such
Person’s Affiliates.

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which notice is waived under applicable
PBGC regulations, taking into account any cure periods or extensions.

“Required Lenders” shall mean, as of any date of determination, Lenders holding
at least a majority of (a) the outstanding Revolving Commitments or (b) if the
Revolving Commitments have been terminated, the outstanding Loans and
Participation Interests; provided, however, that if any Lender shall be a
Defaulting Lender at such time, then there shall be excluded from the
determination of Required Lenders, Obligations (including Participation
Interests) owing to such Defaulting Lender and such Defaulting Lender’s
Commitments; provided, further, so long as there are three (3) non-Affiliated
Lenders or more, that Required Lenders must include at least two (2) Lenders.

“Reserves” shall mean, the establishment or increase or decrease of any reserve
against the Borrowing Base and the Maximum Revolver Amount, shall be limited to
such reserves against the Borrowing Base and the Maximum Revolver Amount as the
Administrative Agent from time to time determines in its Permitted Discretion
(including but not limited to a minimum rent reserve equal to 3 month’s rent in
the event a landlord waiver is not obtained over any chief executive office of
Parent where books and records pertaining to the Borrowing Base Collateral are
held); provided, however, that notwithstanding anything to the contrary herein
(i) the amount of any such reserve or change shall have a reasonable
relationship to the event, condition or other matters that are the basis for
such reserve or such change, (ii) no reserve or change shall be duplicative of
any reserve or change already accounted for through eligibility criteria, (iii)
the implementation of any reserve resulting in an overadvance that, if left
unremedied, shall not be deemed to cause a default or an Event of Default until
three (3) Business Days thereafter and (iv)  the Lenders and the Administrative
Agent agree that to the extent that the Borrowing Base, on any date of
determination exceeds the Maximum Revolver Amount, the Reserves will not apply
to the Maximum Revolver Amount and shall only be applied against the Borrowing
Base, as opposed to the Maximum Revolver Amount.

“Responsible Officer” shall mean, for any Credit Party, the chief executive
officer, the president, the chief financial officer, the senior vice president
of finance or the vice president/treasurer of such Credit Party and any
additional responsible officer that is designated as such to the Administrative
Agent.

“Restricted Payment” shall mean, collectively, (a) Dividends, and (b) any
payment or prepayment of principal, interest, premium or penalty on any
Subordinated Debt, Senior Notes or Additional Notes or any defeasance,
redemption, purchase, repurchase or other acquisition or retirement for value,
in whole or in part, of any Subordinated Debt, Senior Notes or Additional Notes
(including, without limitation, the setting aside of assets or the deposit of
funds therefor).

“Restricted Subsidiary” means any Subsidiary of the Parent that is not an
Unrestricted Subsidiary.

29

 

--------------------------------------------------------------------------------

 

“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans in an aggregate
principal Dollar amount at any time outstanding up to an amount equal to such
Revolving Lender’s Revolving Commitment Percentage of its Revolving Commitment
identified as its Revolving Commitment on Schedule 2.1(a) (which may be
increased from time to time pursuant to Section 2.19).  As of the Closing Date,
the Revolving Commitment is $40,000,000.

“Revolving Commitment Percentage” shall mean, for each Revolving Lender, the
percentage identified as its Revolving Commitment Percentage on Schedule 2.1(a)
or in the Register, as such percentage may be modified in connection with any
assignment made in accordance with the provisions of Section 9.6(b).

“Revolving Committed Amount” shall have the meaning set forth in Section 2.1(a).

“Revolving Credit Outstandings” means the sum of, (a) with respect to Revolving
Loans and Swingline Loans on any date, the aggregate outstanding principal
Dollar amount thereof after giving effect to any borrowings and prepayments or
repayments of Revolving Loans and Swingline Loans, as the case may be and (b)
the LC Exposure, in each case occurring on such date.

“Revolving Exposure” means, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC Exposure
and Swingline Loans.

“Revolving Extension Request” shall have the meaning set forth in Section
2.21(a).

“Revolving Facility” shall have the meaning set forth in Section 2.1(a).

“Revolving Facility Increase” shall have the meaning set forth in Section
2.19(a).

“Revolving Lenders” shall mean any Lender.

“Revolving Line Cap” shall mean the maximum amount permitted to be incurred
under this Agreement pursuant to Section 4.07(b)(14) of the Senior Notes
Indenture.

“Revolving Loans” shall have the meaning set forth in Section 2.1(a).

“Sanctioned Entity” shall mean (a) a country or a government of a country, (b)
an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals maintained by OFAC or an entity that is 50% or more owned
by any such person.

“SEC” shall mean the Securities and Exchange Commission or any successor
Governmental Authority.

“Securitization Subsidiary” shall mean a direct or indirect Subsidiary of the
Parent:

(1) that is designated a “Securitization Subsidiary” by the board of directors,

30

 

--------------------------------------------------------------------------------

 

(2) that does not engage in, and whose charter prohibits it from engaging in,
any activities other than Permitted Receivables Financings and any activity
necessary, incidental or related thereto,

(3) no portion of the Indebtedness or any other obligation, contingent or
otherwise, of which:

(A) is guaranteed by the Borrowers or any Restricted Subsidiary (other than a
Securitization Subsidiary),

(B) is recourse to or obligates the Borrowers or any Restricted Subsidiary
(other than a Securitization Subsidiary) in any way, or

(C) subjects any property or asset of a Borrower or any Restricted Subsidiary
(other than a Securitization Subsidiary) of the Borrowers, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, and

(4) with respect to which neither the Borrowers nor any Restricted Subsidiary
(other than a Securitization Subsidiary) has any obligation to maintain or
preserve its financial condition or cause it to achieve certain levels of
operating results,

other than, in respect of clause (3) and (4), pursuant to (x) customary
representations, warranties, covenants and indemnities concerning the Permitted
Securitization Assets entered into in connection with a Permitted Receivables
Financing, including guarantees and indemnities by a Borrower or any Restricted
Subsidiary related to the breach or performance of representations, warranties,
covenants and indemnities by a Securitization Subsidiary and (y) services
performed or to be performed by a Borrower or any Restricted Subsidiary with
respect to such Permitted Receivables Financing.

“Security Agreement” means the security agreement, dated as of the date hereof,
by the Borrowers, the Guarantors party thereto and the Administrative Agent, as
the same may be amended, modified or supplemented from time to time.

“Security Agreement Supplement” shall have the meaning set forth in the Security
Agreement.

“Senior Notes” shall mean the senior notes issued pursuant to the Senior Notes
Indenture.

“Senior Notes Documents” shall mean, collectively, the Offering Memorandum, the
Senior Notes Indenture and all other agreements, instruments and other documents
pursuant to which the Senior Notes will be issued on the Closing Date or
otherwise setting forth the terms of the Senior Notes, with terms substantially
similar to those described in the Offering Memorandum.

“Senior Notes Indenture” means that certain Indenture for 9.75% Senior Notes due
2021, dated as of May 30, 2014 (as amended, restated, supplemented or as
otherwise modified from time to time) by and among Parent, certain of Parent’s
subsidiaries as guarantors from time to time and Computershare Trust Company,
N.A., a national banking association duly organized under the laws of the United
States and Computershare Trust Company of Canada, as successor trustee to US
Bank National Association.

“Single Employer Plan” shall mean any Plan that is not a Multiemployer Plan.

“Solvent” shall mean, with respect to any Person, that the fair value of the
assets of such Person (both at fair valuation and at present fair saleable value
on a going concern basis) is, on the date of determination, greater than the
total amount of liabilities (including contingent and unliquidated liabilities)
of such Person as of such date and that, as of such date, such Person is able to
pay all liabilities of such

31

 

--------------------------------------------------------------------------------

 

Person as such liabilities mature and such Person does not have unreasonably
small capital with which to carry on its business. In computing the amount of
contingent or unliquidated liabilities at any time, such liabilities will be
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability discounted to present value at rates
believed to be reasonable by such Person.

“Specified Equity Contribution” shall have the meaning set forth in Section 7.3.

“Specified Existing Revolving Commitment Class” shall have the meaning set forth
in Section 2.21.

“Specified Event of Default” means (i) any Payment Event of Default or
Bankruptcy Event, (ii) any Event of Default arising under Section 7.1(c)(ii)
from a failure to deliver a Borrowing Base Certificate (subject to a 5 Business
Day grace period) during any fiscal quarter in accordance with Section 5.2(e),
(iii) any Event of Default arising under Section 7.1(c)(ii) from a failure to
deliver the financial statements required pursuant to Section 5.1, (iv) any
Event of Default arising under Section 7.1(c)(i) from a breach of the Financial
Covenants or (v) any Event of Default under Section 7.1(c)(ii) arising from any
material misrepresentation in any Borrowing Base Certificate.

“Standby Letter of Credit Fee” shall have the meaning set forth in Section
2.4(c).

“Subordinated Debt” shall mean any Indebtedness of any Borrower or any
Subsidiary which (a) is expressly (in writing) subordinated in right of payment
to the prior Payment in Full of the Obligations, (b) does not contain any More
Restrictive Covenants and (c) contains subordination, cushions on all covenants
and baskets in such amounts as the Administrative Agent may reasonably require
and other terms reasonably acceptable to the Administrative Agent, (d) is
subject to a subordination agreement in form and substance reasonably
satisfactory to Administrative Agent.

“Subsidiary” shall mean, as to any Person, a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Parent.

“Swap Obligations” shall mean, with respect to any Guarantor, an obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of § 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Revolving Lenders to
purchase participation interests in the Swingline Loans as provided in Section
2.2(b)(ii), as such amounts may be reduced from time to time in accordance with
the provisions hereof.

“Swingline Committed Amount” shall mean the amount of the Swingline Lender’s
Swingline Commitment as specified in Section 2.2(a).

“Swingline Exposure” shall mean, with respect to any Revolving Lender, an amount
equal to the Applicable Percentage of such Revolving Lender multiplied by the
principal amount of outstanding Swingline Loans.

32

 

--------------------------------------------------------------------------------

 

“Swingline Lender” shall mean TBK Bank, SSB and any successor swingline lender.

“Swingline Loan” shall have the meaning set forth in Section 2.2(a).

“Swingline Loan Note” shall mean the promissory note, if any, of the Borrowers
in favor of the Swingline Lender evidencing the Swingline Loans provided
pursuant to Section 2.2(d), as such promissory note may be amended, modified,
extended, restated, replaced, or supplemented from time to time.

“Synthetic Lease Obligation” shall mean the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of Property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the Indebtedness of such
Person (without regard to accounting treatment).

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholdings), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Temporary Cash Investment” shall mean any of the following investments: (a)
investments in open market investment grade commercial paper (rated at least A-1
or P-1), maturing within one hundred eighty (180) days after acquisition
thereof, (b) investments in marketable obligations, maturing within one hundred
eighty (180) days after acquisition thereof, issued or unconditionally
guaranteed by the United States of America or an instrumentality or agency
thereof and entitled to the full faith and credit of the United States of
America, (c) investments in money market funds that invest solely in the types
of investments permitted under clauses (a) and (b) hereof, (d) investments in
repurchase agreements of a domestic office of any of the Lenders which are fully
secured by securities described in clause (b) hereof, (e) short-term investments
in investment grade auction preferred stock, (f) certificates of deposit and
time deposits (including Eurodollar deposits) maturing within one hundred eighty
(180) days from the date of deposit thereof, with a domestic office of any of
the Lenders or any bank which is a national bank organized under the laws of the
United States of America and (i) having capital, surplus and undivided profits
of at least $100,000,000 or (ii) so long as all such deposits are federally
insured, and (g) investments, certificates of deposit and time deposits
(including Eurodollar deposits) of the types described above (but without the
grade classification required above) of or with a Lender.

“Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, for any date on or after
the date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s).

“Total Leverage Ratio” shall mean, as of any date of determination, (a) the
amount of Adjusted Funded Debt (without taking into account the exclusion
contained in clause (v) of the definition of Funded Debt) as of such date, to
(b) trailing 4-quarter Adjusted EBITDA for the period ended as of such date.

“Transactions” shall mean (i) the closing of this Agreement and the other Credit
Documents and the other transactions contemplated hereby and pursuant to the
other Credit Documents, (ii) the initial borrowings under the Credit Documents,
(iii) the payment in full of the Indebtedness evidenced by the Existing Credit
agreement and (iv) the payment of fees, costs and expenses in connection with
all of the foregoing).

33

 

--------------------------------------------------------------------------------

 

“UCC” shall mean the Uniform Commercial Code from time to time in effect in any
applicable jurisdiction.

“Underwriting Guidelines” shall mean the collections policies and procedures,
customary credit and underwriting procedures and servicing guidelines
administered by the Borrowers in the ordinary course of  business, as amended,
modified or supplemented from time to time in the reasonable business judgment
of the Borrowers and consented to by the Administrative Agent if any change in
such Underwriting Guidelines would be adverse to any Lender or the Collateral in
any material respect.

“Unreimbursed Amount” shall have the meaning set forth in Section 2.3(e).

“Unrestricted Subsidiary” means (a) any Subsidiary of Parent which is designated
after the Closing Date as an Unrestricted Subsidiary by the Parent pursuant to
Section 5.16 and which has not been re‑designated as a Restricted Subsidiary
pursuant to Section 5.16, (b) any Subsidiary of an Unrestricted Subsidiary and
(c) any Securitization Subsidiary.

“U.S.” shall mean the United States of America.

“U.S. Person” shall mean a “United States Person” as defined in Section
7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 2.15(f)
and shall be in form and substance reasonably acceptable to the Administrative
Agent.

“Withholding Agent” shall mean a Credit Party, the Administrative Agent, or, in
the case of any Lender that is treated as a partnership for U.S. federal income
tax purposes, such Lender or any partnership for U.S. federal income tax
purposes that is a direct or indirect (through a chain of entities treated as
flow-through entities for U.S. federal income tax purposes) beneficial owner of
such Lender, or any of their respective agents, that is required under
applicable law to deduct or withhold any Tax from a payment by or on account of
any obligation of any Credit Party under any Credit Document.

Section 1.2.Other Definitional Provisions.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented, amended and restated or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (g) all terms defined in this Agreement shall
have the defined meanings when used in any other Credit Document or any
certificate or other document made or delivered pursuant hereto. Any reference
herein or in any other Credit Document to the

34

 

--------------------------------------------------------------------------------

 

satisfaction, repayment, or payment in full of the Obligations or the
Obligations shall mean the date upon which (w) all of the Obligations (other
than (A) as set forth in clause (x) and (y) and (B) contingent indemnification
obligations not yet due and payable) have been paid in full, (x) all Letters of
Credit have been cancelled, Cash Collateralized or otherwise backstopped on
terms reasonably satisfactory to the LC Issuer (including by “grandfathering” on
terms reasonably acceptable to the LC Issuer of the applicable Letters of Credit
into a future credit facility), (y) Bank Product Collateralization has been
provided for all Bank Products other than with respect to Bank Product Debt
that, at such time, are allowed by the applicable Bank Product Provider to
remain outstanding without being required to be repaid or cash collateralized
and (z) all Commitments have expired or been terminated.

Section 1.3.Accounting Terms.

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the most recently delivered audited
Consolidated financial statements of the Parent, except as otherwise
specifically prescribed herein.  Notwithstanding anything to the contrary
contained herein, (a) all financial statements delivered hereunder shall be
prepared, and all financial covenants contained herein shall be calculated,
without giving effect to any election under the Statement of Financial
Accounting Standards No. 159 (or any similar accounting principle) permitting a
Person to value its financial liabilities or Indebtedness at the fair value
thereof, and (b) other than with respect to the carveouts permitted with respect
to the opinion required in Section 5.1(b), the term "unqualified opinion" as
used herein to refer to opinions or reports provided by accountants shall mean
an opinion or report that is (i) unqualified, and (ii) does not include any
explanation, supplemental comment, or other comment concerning the ability of
the applicable Person to continue as a going concern or concerning the scope of
the audit.

(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Credit
Document, and either a Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  Notwithstanding anything to the contrary herein, all
leases of any Person that are or would be characterized as operating leases in
accordance with GAAP immediately prior to the Effective Date (whether or not
such operating leases were in effect on such date) shall continue to be
accounted for as operating leases (and not as Capital Leases) for purposes of
this Agreement regardless of any change in GAAP or the implementation thereof
following the Effective Date that would otherwise require such leases to be
recharacterized as Capital Leases.

(c)Financial Covenant Calculations.

(i)The parties hereto acknowledge and agree that, for purposes of all
calculations made in determining compliance for any applicable period with the
Financial Covenant, (1) after consummation of any Acquisitions permitted
hereunder, (a) income statement items and other balance sheet items (whether
positive or negative) attributable to the target acquired in such transaction
shall be included in such calculations to the extent relating to such applicable
period,

35

 

--------------------------------------------------------------------------------

 

subject to adjustments mutually acceptable to the Borrowers and the
Administrative Agent and (b) Indebtedness of a target which is retired in
connection with any Acquisitions permitted hereunder shall be excluded from such
calculations and deemed to have been retired as of the first day of such
applicable period and (2) after any Disposition permitted by Section 6.5, (a)
income statement items, cash flow statement items and balance sheet items
(whether positive or negative) attributable to the Property or Assets disposed
of shall be excluded in such calculations to the extent relating to such
applicable period, subject to adjustments mutually acceptable to the Borrowers
and the Administrative Agent and (b) Indebtedness and applicable interest that
is repaid with the proceeds of such Disposition shall be excluded from such
calculations and deemed to have been repaid as of the first day of such
applicable period.

Section 1.4.Time References.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Section 1.5.Execution of Documents.

Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by a Responsible Officer.

Section 1.6.Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount or undrawn amount, as the context may
require, of such Letter of Credit in effect at such time; provided, however,
that with respect to any Letter of Credit that, by its terms or the terms of any
LC Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

ARTICLE II
THE LOANS; AMOUNT AND TERMS

Section 2.1.Revolving Loans.

(a)Revolving Commitment.  During the Commitment Period, subject to the terms and
conditions hereof, each Revolving Lender severally, but neither jointly nor
jointly and severally, agrees to ratably make revolving credit loans in Dollars
(each a “Revolving Loan”) and Letters of Credit in Dollars (or any other
currency agreed to by the applicable LC Issuer) to the Borrowers for the
purposes hereinafter set forth from time to time in an aggregate principal
Dollar Amount not to exceed the lesser of: (w) the Maximum Revolver Amount, (x)
such Lender’s Revolving Commitment, (y) the Borrowing Base and (z) the Revolving
Line Cap; (the amounts set forth in clauses (w) through (z), collectively, the
“Revolving Committed Amount”) (such facility, the “Revolving Facility”);
provided, however, that (A) with regard to each Revolving Lender individually,
the sum of such Revolving Lender’s Revolving Commitment Percentage of the
aggregate principal Dollar Amount of outstanding Revolving Loans plus such
Revolving Lender’s Revolving Commitment Percentage of outstanding Swingline
Loans plus such Revolving Lender’s Revolving Commitment Percentage of
outstanding LC Obligations shall not exceed such Revolving Lender’s Revolving
Commitment and (B) with regard to the Revolving Lenders collectively, the
aggregate Revolving Credit Outstandings shall not exceed the Revolving Committed

36

 

--------------------------------------------------------------------------------

 

Amount then in effect. Revolving Loans may be repaid and reborrowed in
accordance with the provisions hereof.

(b)Revolving Loan Borrowings.

(i)Notice of Borrowing.  The Borrower Representative shall request a Revolving
Loan borrowing by delivering a written Notice of Borrowing (or telephone notice
promptly confirmed in writing by delivery of a written Notice of Borrowing,
which delivery may be by fax) to the Administrative Agent not later than 11:00
A.M. on the Business Day of the requested borrowing.  Each such Notice of
Borrowing shall be irrevocable and shall specify (1) that a Revolving Loan is
requested, (2) the date of the requested borrowing (which shall be a Business
Day) and (3) the aggregate principal amount to be borrowed.  The Administrative
Agent shall give notice to each Revolving Lender promptly upon receipt of each
Notice of Borrowing, the contents thereof and each such Revolving Lender’s share
thereof.

(ii)Minimum Amounts.  Each Revolving Loan shall be in a minimum aggregate amount
of $500,000 and in integral multiples of $100,000 in excess thereof (or the
remaining amount of the Revolving Committed Amount, if less).

(iii)Advances.  Each Revolving Lender will make its Revolving Commitment
Percentage of each Revolving Loan borrowing available to the Administrative
Agent for the account of the Borrowers at the office of the Administrative Agent
specified in Section 9.2, or at such other office as the Administrative Agent
may designate in writing, by 1:00 P.M. on the date specified in the applicable
Notice of Borrowing, in Dollars and in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the
Borrowers by the Administrative Agent by crediting the account of the Borrowers
on the books of such office (or such other account that the Borrower
Representative may designate in writing to the Administrative Agent) with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.

(iv)Repayment.  Subject to the terms of this Agreement, Revolving Loans may be
borrowed, repaid and reborrowed during the Commitment Period, subject to Section
2.6(a).  The principal amount of all Revolving Loans, and all other Obligations
that are then due and payable, shall be due and payable in full on the Maturity
Date, unless accelerated sooner pursuant to Section 7.2.

(v)Interest.  Subject to the provisions of Section 2.7, Revolving Loans shall
bear interest at a per annum rate equal to the Alternate Base Rate.  Interest on
Revolving Loans shall be payable in arrears on each Interest Payment Date.

(vi)Revolving Loan Notes; Covenant to Pay.  The Borrowers’ obligation to pay
each Revolving Lender shall be evidenced by this Agreement and, upon such
Revolving Lender’s request, by a duly executed promissory note of the Borrowers
to such Revolving Lender in substantially the form of Exhibit 2.1(v).  The
Borrowers covenant and agree to pay the Revolving Loans in accordance with the
terms of this Agreement.

(vii)Reserves.  Anything to the contrary in this Section 2.1(a) notwithstanding,
the Administrative Agent shall have the right (but not the obligation), in the
exercise of its Permitted Discretion, to establish and increase or decrease
Reserves.  Upon establishment or increase in Reserves, the Administrative Agent
agrees to make itself available to discuss the Reserve or increase, and the
Borrowers may take such action as may be required so that the event, condition,

37

 

--------------------------------------------------------------------------------

 

circumstance, or fact that is the basis for such Reserve or increase no longer
exists, in a manner and to the extent reasonably satisfactory to the
Administrative Agent in the exercise of its Permitted Discretion.

Section 2.2.Swingline Loan Subfacility.

(a)Swingline Commitment.  During the Commitment Period, subject to the terms and
conditions hereof, the Swingline Lender, in its individual capacity, shall, in
reliance upon the agreements of the other Lenders set forth in this Section,
make certain Revolving Loans to the Borrowers (each a “Swingline Loan” and,
collectively, the “Swingline Loans”) for the purposes hereinafter set forth;
provided, however, (i) the aggregate principal amount of Swingline Loans
outstanding at any time shall not exceed TEN MILLION DOLLARS ($10,000,000) (the
“Swingline Committed Amount”), (ii) the aggregate Revolving Credit Outstandings
shall not exceed the Revolving Committed Amount then in effect (iii) the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan and (iv) Swingline Loans shall reduce availability
under the Revolving Facility on a dollar-for-dollar basis. Swingline Loans
hereunder may be repaid and reborrowed in accordance with the provisions hereof.

(b)Swingline Loan Borrowings.

(i)Notice of Borrowing and Disbursement.  Upon receiving a Notice of Borrowing
from the Borrower Representative not later than 12:00 P.M., New York, New York
time, on any Business Day requesting that a Swingline Loan be made, the
Swingline Lender will make Swingline Loans available to the Borrowers on the
same Business Day such request is received by the Administrative
Agent.  Swingline Loan borrowings hereunder shall be made in minimum amounts of
$100,000 (or the remaining available amount of the Swingline Committed Amount if
less) and in integral amounts of $100,000 in excess thereof; provided, however,
that this shall not apply if Swingline Loans are made automatically pursuant to
a credit sweep in accordance with the Swingline Lender’s treasury management
system, if available.

(ii)Repayment of Swingline Loans.  Each Swingline Loan borrowing shall be due
and payable on the Maturity Date, but in no event will be outstanding for more
than ten (10) Business Days.  The Swingline Lender may, at any time, in its sole
discretion, by written notice to the Borrowers and the Administrative Agent,
demand repayment of its Swingline Loans by way of a Revolving Loan borrowing, in
which case the Borrowers shall be deemed to have requested a Revolving Loan
borrowing in the amount of such Swingline Loans; provided, however, that, in the
following circumstances, any such demand shall also be deemed to have been given
one Business Day prior to each of (A) the Maturity Date, (B) the occurrence of
any Bankruptcy Event, (C) upon acceleration of the Obligations hereunder,
whether on account of a Bankruptcy Event or any other Event of Default, and (D)
the exercise of remedies in accordance with the provisions of Section 7.2 hereof
(each such Revolving Loan borrowing made on account of any such deemed request
therefor as provided herein being hereinafter referred to as “Mandatory
Swingline Borrowing”). Each Revolving Lender hereby irrevocably agrees to make
such Revolving Loans promptly upon any such request or deemed request on account
of each Mandatory Swingline Borrowing in the amount and in the manner specified
in the preceding sentence on the date such notice is received by the Revolving
Lenders from the Administrative Agent if such notice is received at or before
2:00 P.M., New York, New York time, otherwise such payment shall be made at or
before 12:00 P.M., New York, New York time, on the Business Day next succeeding
the date such notice is received notwithstanding (1) the amount of Mandatory
Swingline Borrowing may not comply with the minimum amount for borrowings of
Revolving Loans otherwise required hereunder, (2) whether any conditions
specified in Section

38

 

--------------------------------------------------------------------------------

 

4.2 are then satisfied, (3) whether a Default or an Event of Default then
exists, (4) failure of any such request or deemed request for Revolving Loans to
be made by the time otherwise required in Section 2.1(b)(i), (5) the date of
such Mandatory Swingline Borrowing, or (6) any reduction in the Revolving
Committed Amount or termination of the Revolving Commitments immediately prior
to such Mandatory Swingline Borrowing or contemporaneously therewith. In the
event that any Mandatory Swingline Borrowing cannot for any reason be made on
the date otherwise required above (including, without limitation, as a result of
the commencement of a proceeding under the Bankruptcy Code), then each Revolving
Lender hereby agrees that it shall forthwith purchase (as of the date the
Mandatory Swingline Borrowing would otherwise have occurred, but adjusted for
any payments received from the Borrowers on or after such date and prior to such
purchase) from the Swingline Lender such Participation Interest in the
outstanding Swingline Loans as shall be necessary to cause each such Revolving
Lender to share in such Swingline Loans ratably based upon its respective
Revolving Commitment Percentage (determined before giving effect to any
termination of the Commitments pursuant to Section 7.2); provided that (x) all
interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective Participation
Interest is purchased, and (y) at the time any purchase of a Participation
Interest pursuant to this sentence is actually made, the purchasing Revolving
Lender shall be required to pay to the Swingline Lender interest on the
principal amount of such Participation Interest purchased for each day from and
including the day upon which the Mandatory Swingline Borrowing would otherwise
have occurred to but excluding the date of payment for such Participation
Interest, at the rate equal to the Alternate Base Rate. The Borrowers shall have
the right to repay the Swingline Loan in whole or in part from time to time in
accordance with Section 2.6(a).

(c)Interest on Swingline Loans.  Subject to the provisions of Section 2.7,
Swingline Loans shall bear interest at a per annum rate equal to the Alternate
Base Rate.  Interest on Swingline Loans shall be payable in arrears on each
Interest Payment Date.

(d)Swingline Loan Note; Covenant to Pay.  The Swingline Loans shall be evidenced
by this Agreement and, upon request of the Swingline Lender, by a duly executed
promissory note of the Borrowers in favor of the Swingline Lender in the
original amount of the Swingline Committed Amount and substantially in the form
of Exhibit 2.2(d).  The Borrowers covenant and agree to pay the Swingline Loans
in accordance with the terms of this Agreement.

Section 2.3.Letter of Credit Subfacility.

(a)General.  Subject to the terms and conditions set forth herein, the Borrower
Representative may request an LC Issuer, and such LC Issuer agrees, to issue
Letters of Credit in Dollars (or any other current agreed to by the applicable
LC Issuer) an amount for such LC Issuer not to exceed its Letter of Credit
Commitment and, in an aggregate principal amount at any time outstanding not to
exceed, TWENTY MILLION DOLLARS ($20,000,000) (the “Letter of Credit Sublimit”)
for any Borrower’s account in a form reasonably acceptable to the Administrative
Agent and the LC Issuer, at any time and from time to time from the Closing Date
until the Letter of Credit Expiration Date.  Each LC Issuer shall have no
obligation to issue, and the Borrowers shall not request the issuance of, any
Letter of Credit at any time if after giving effect to such issuance, (i) the
aggregate LC Obligations would exceed the Letter of Credit Sublimit, (ii) the
total Revolving Exposure would exceed the Revolving Committed Amount or (iii)
the LC Obligations owed to such LC Issuer would exceed its Letter of Credit
Commitment.  In the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by any Borrower to, or entered into by
any Borrower with, the LC Issuer relating to any Letter of Credit (all such
forms of letter of credit applications or other agreements, together with each
Letter of Credit Issuance

39

 

--------------------------------------------------------------------------------

 

Request and each Letter of Credit, collectively, the “LC Documents”), the terms
and conditions of this Agreement shall control.  Notwithstanding anything to the
contrary in this Section 2.3 or elsewhere in this Agreement, the LC Issuer shall
not be obligated to issue, amend, renew or extend any Letter of Credit at a time
when a Lender is a Defaulting Lender unless the LC Issuer has entered into
arrangements satisfactory to it pursuant to Section 2.20(a)(iv).

(b)Request for Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, the Borrower Representative shall
deliver by certified mail or transmit by facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved in writing by the
LC Issuer) a Letter of Credit Issuance Request to the LC Issuer and the
Administrative Agent not later than 11:00 a.m., New York, New York time, on the
third Business Day preceding the requested date of issuance, amendment, renewal
or extension (or such later date and time as is acceptable to the LC Issuer).

A request for an initial issuance of a Letter of Credit shall specify in form
and detail reasonably satisfactory to the LC Issuer:

(i)the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day);

(ii)the face amount and currency thereof, provided that no LC Issuer shall be
required to issue a Letter of Credit in a currency other than Dollars unless it
shall otherwise expressly agree to issue a Letter of Credit in another currency;

(iii)the expiry date thereof (which shall not be later than the close of
business on the Letter of Credit Expiration Date);

(iv)the name and address of the beneficiary thereof;

(v)any documents to be presented by such beneficiary in connection with any
drawing thereunder;

(vi)the full text of any certificate to be presented by such beneficiary in
connection with any drawing thereunder; and

(vii)such other matters as the LC Issuer may require.

A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail reasonably satisfactory to the LC
Issuer:

(i)the Letter of Credit to be amended, renewed or extended;

(ii)the proposed date of amendment, renewal or extension thereof (which shall be
a Business Day);

(iii)the nature of the proposed amendment, renewal or extension; and

(iv)such other matters as the LC Issuer may require.

If requested by the LC Issuer, the Borrowers also shall submit a letter of
credit application on the LC Issuer’s standard form in connection with any
request for a Letter of Credit.  A Letter of Credit shall

40

 

--------------------------------------------------------------------------------

 

be issued, amended, renewed or extended only if (and, upon issuance, amendment,
renewal or extension of each Letter of Credit, the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the LC Exposure shall not exceed the Letter of Credit
Commitment, (ii) the total Revolving Exposures shall not exceed the total
Revolving Commitments and (iii) the conditions set forth in Article IV in
respect of such issuance, amendment, renewal or extension shall have been
satisfied.  Unless the LC Issuer shall agree otherwise, no Letter of Credit
shall be in an initial amount less than $50,000.

(c)Expiration Date.  Each Letter of Credit shall expire at or before the close
of business on the earlier of (i) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the Letter
of Credit Expiration Date; provided that this Section 2.3(c) shall not prevent
any LC Issuer from agreeing that a Letter of Credit will automatically be
extended for one or more successive periods not to exceed one year each (and, in
any case, not to extend beyond the Letter of Credit Expiration Date) unless each
such LC Issuer elects not to extend for any such additional period.

(d)Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the LC Issuer or the Lenders, the LC Issuer hereby irrevocably
grants to each Revolving Lender, and each Revolving Lender hereby acquires from
the LC Issuer, a participation in such Letter of Credit equal to such Revolving
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the LC Issuer, such
Revolving Lender’s Applicable Percentage of each LC Disbursement made by the LC
Issuer and not reimbursed by the Borrowers on the date due as provided in
Section 2.3(e), or of any reimbursement payment required to be refunded to the
Borrowers for any reason.  Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this Section 2.3(d) in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit, the occurrence and continuance of a Default,
the failure of any condition set forth in Section 4.2 to be satisfied, or the
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever (so long
as such payment shall not cause such Lender’s Revolving Exposure to exceed such
Lender’s Revolving Commitment).  

(e)Reimbursement.

(i)If the LC Issuer shall make any LC Disbursement in respect of a Letter of
Credit, the Borrowers shall reimburse such LC Disbursement by paying to the LC
Issuer an amount equal to such LC Disbursement within 1 Business Day after
notice from the LC Issuer that such LC Disbursement has been made; provided
that, if the Borrowers do not receive such notice at least 2 hours prior to the
deadline for requesting Credit Extensions in the form of Revolving Loans, then
the Borrowers shall have an additional Business Day to satisfy such
reimbursement obligation; provided that the Borrower Representative may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.3(b) that such payment be financed with Revolving Loans based on the
Alternate Base Rate in an equivalent amount and, to the extent so financed, the
Borrowers’ obligation to make such payment shall be discharged and replaced by
the resulting Revolving Loans based on the Alternate Base Rate.

(ii)If the Borrowers fail to make such payment when due and the amount is not
financed pursuant to the proviso to Section 2.3(e)(i) the LC Issuer shall notify
the Administrative Agent and the Administrative Agent shall notify each
Revolving Lender of the applicable LC

41

 

--------------------------------------------------------------------------------

 

Disbursement, the payment then due from the Borrowers in respect thereof
(expressed in Dollars) and such Revolving Lender’s Applicable Percentage
thereof.  Each Revolving Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 12:00 p.m., New York,
New York time, on such date (or, if such Revolving Lender shall have received
such notice later than 12:00 p.m., New York, New York time, on any day, not
later than 11:00 a.m., New York, New York time, on the immediately following
Business Day), an amount equal to such Revolving Lender’s Applicable Percentage
of the unreimbursed LC Disbursement (the “Unreimbursed Amount”) in the same
manner as provided in Section 2.1 with respect to Revolving Loans made by such
Revolving Lender, and the Administrative Agent will promptly pay to the LC
Issuer the amounts so received by it from the Revolving Lenders.  The
Administrative Agent will promptly pay to the LC Issuer any amounts received by
it from the Borrowers pursuant to clause (i) above before the time that any
Revolving Lender makes any payment pursuant to the preceding sentence and any
such amounts received by the Administrative Agent from any Borrower after the
receipt by the LC Issuer of an amount of immediately available funds equal to
100% of all LC Disbursements that were otherwise unreimbursed will be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made such payments and to the LC Issuer, as appropriate.  Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse the LC Issuer for any
LC Disbursement shall not constitute a Loan, shall not relieve the Borrower of
its obligation to reimburse such LC Disbursement and shall be made in Dollars.

(iii)If any Revolving Lender shall not have made its Applicable Percentage of
such LC Disbursement available to the Administrative Agent as provided above,
the Borrowers and such Revolving Lender severally agree to pay interest on such
amount, for each day from and including the date such amount is required to be
paid in accordance with the foregoing to but excluding the date such amount is
paid, to the Administrative Agent for the account of the LC Issuer at (A) in the
case of the Borrowers, the Default Rate and (B) in the case of such Lender, at a
rate determined by the Administrative Agent in accordance with banking industry
rules or practices on interbank compensation.

(f)Obligations Absolute.  The Reimbursement Obligation of the Borrowers as
provided in Section 2.3(e) shall be absolute, unconditional and irrevocable, and
shall be paid and performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever and irrespective of (i) any
lack of validity or enforceability of any Letter of Credit or this Agreement, or
any term or provision therein; (ii) any draft or other document presented under
a Letter of Credit being proved to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (iii) payment by the LC Issuer under a Letter of Credit against
presentation of a draft or other document that fails to comply with the terms of
such Letter of Credit; (iv) any other fact, event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.3, constitute a legal or equitable discharge of, or
provide a right of setoff against, the obligations of any Borrower hereunder;
(v) the fact that a Default shall have occurred and be continuing; (vi) any
material adverse change in the condition (financial or otherwise), results of
operations, assets, liabilities (contingent or otherwise), material agreements,
Properties, solvency, business, management, prospects or value of any
Subsidiary; or (vii) any other fact, circumstance or event whatsoever (other
than the indefeasible payment in full in cash of such Reimbursement Obligations
by the Credit Parties).  None of the Administrative Agent, the Lenders, the LC
Issuer or any of their Affiliates shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of

42

 

--------------------------------------------------------------------------------

 

technical terms or any consequence arising from causes beyond the control of the
LC Issuer; provided that the foregoing shall not be construed to excuse the LC
Issuer from liability to any Borrower to the extent of any direct damages (as
opposed to consequential, exemplary, special, punitive or other indirect
damages, claims in respect of which are hereby waived by each Borrower to the
extent permitted by applicable Laws) suffered by any Borrower that are caused by
the LC Issuer’s bad faith or failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  The parties hereto expressly agree that, in the absence of bad
faith, gross negligence or willful misconduct on the part of the LC Issuer (as
determined by a non-appealable judgment of a court of competent jurisdiction),
the LC Issuer shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the LC Issuer may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.  The LC Issuer
shall not have any duties or obligations except those expressly set forth in
this Agreement.  The LC Issuer shall not be liable for any action taken or not
taken by it in the absence of its own bad faith, gross negligence or willful
misconduct (as determined by a non-appealable judgment of a court of competent
jurisdiction).  The LC Issuer shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The LC Issuer also may
rely upon any statement made to it orally or by telephone and believed by it to
be made by the proper Person, and shall not incur any liability for relying
thereon.  The LC Issuer may consult with legal counsel (who may be counsel for
any Credit Party) and other experts selected by it, and shall not be liable for
any action taken or not taken by it in accordance with the advice of any such
counsel or experts.

(g)Disbursement Procedures.  The LC Issuer shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit.  The LC Issuer shall promptly give written notice to
the Administrative Agent and the Borrowers of such demand for payment and
whether the LC Issuer has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve any Borrower of its Reimbursement Obligation to the LC Issuer and the
Revolving Lenders with respect to any such LC Disbursement (other than with
respect to the timing of such Reimbursement Obligation set forth in Section
2.3(e)(i).

(h)Interim Interest.  If the LC Issuer shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
specified in Section 2.3(e), the unpaid amount thereof shall bear interest
payable on demand, for each day from and including the date such LC Disbursement
is made to but excluding the date that the Borrowers reimburse such LC
Disbursement, at the Default Rate.  Interest accrued pursuant to this Section
2.3(h) shall be for the account of the LC Issuer, except that interest accrued
on and after the date of payment by any Revolving Lender pursuant to Section
2.3(e) to reimburse the LC Issuer shall be for the account of such Lender to the
extent of such payment.

(i)Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrowers receive notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this Section 2.3(i), the Borrowers shall deposit in the LC Account,
in the name of the Administrative Agent and for the benefit of the Revolving
Lenders, an amount in cash equal to 102% of the LC Exposure as of such date plus
any accrued and unpaid interest and fees thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due

43

 

--------------------------------------------------------------------------------

 

and payable, without demand or other notice of any kind, upon the occurrence of
a Bankruptcy Event.  Funds in the LC Account shall be applied by the
Administrative Agent to reimburse the LC Issuer for LC Disbursements for which
it has not been reimbursed and, to the extent not so applied, shall be held for
the satisfaction of outstanding Reimbursement Obligations.  If the Borrowers are
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount plus any accrued interest with
respect to such amounts (to the extent not applied as aforesaid) shall be
returned to the Borrowers within five Business Days after all Events of Default
have been cured or waived.

(j)Additional LC Issuers.  The Borrower Representative may, at any time and from
time to time, designate one or more additional Revolving Lenders to act as an LC
Issuer under the terms of this Agreement, with the consent of each of the
Administrative Agent (which consent shall not be unreasonably withheld), the LC
Issuer (which consent shall not be unreasonably withheld) and such Revolving
Lender(s).  Any Revolving Lender designated as an LC Issuer pursuant to this
Section 2.3(j) shall be deemed (in addition to being a Revolving Lender) to be
the LC Issuer with respect to Letters of Credit issued or to be issued by such
Revolving Lender, and all references herein and in the other Credit Documents to
the term “LC Issuer” shall, with respect to such Letters of Credit, be deemed to
refer to such Revolving Lender in its capacity as LC Issuer, as the context
shall require.

(k)Reporting.  Each LC Issuer will report in writing to the Administrative Agent
(i) on the first Business Day of each calendar month, the aggregate face amount
of Letters of Credit issued by it and outstanding as of the last Business Day of
the preceding calendar month (and on such other dates as the Administrative
Agent may request), (ii) on or prior to each Business Day on which such LC
Issuer expects to issue, amend, renew or extend any Letter of Credit, the date
of such issuance or amendment, and the aggregate face amount of Letters of
Credit to be issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and such LC
Issuer shall advise the Administrative Agent on such Business Day whether such
issuance, amendment, renewal or extension occurred and whether the amount
thereof changed), (iii) on each Business Day on which such LC Issuer makes any
LC Disbursement, the date and amount of such LC Disbursement and (iv) on any
Business Day on which the Borrowers fail to reimburse an LC Disbursement
required to be reimbursed to such LC Issuer on such day, the date and amount of
such failure.

(l)Resignation or Removal of the LC Issuer.  Any LC Issuer may resign as LC
Issuer hereunder at any time upon at least 10 days’ prior written notice to the
Lenders, the Administrative Agent and the Borrowers.  Upon any such resignation,
the Required Lenders shall have the right, with the consent of the Borrower
Representative (which such consent shall not be unreasonably withheld), to
appoint a successor LC Issuer; provided that no such consent of the Borrower
Representative shall be required if a Payment Event of Default or a Bankruptcy
Event has occurred and is continuing.  If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 10 days after the retiring LC Issuer gives notice of its resignation,
then the retiring LC Issuer may, on behalf of the Lenders and the LC Issuer,
appoint a successor LC Issuer which shall be (i) a commercial banking
institution organized under the laws of the United States (or any State thereof)
or a United States branch or agency of a commercial banking institution, in each
case, having combined capital and surplus of at least $500,000,000, or an
Affiliate of any such institution, or (ii) another entity satisfactory to the
Required Lenders and the Borrowers; provided that no such consent of the
Borrowers shall be required if an Event of Default has occurred and is
continuing.  The Administrative Agent shall notify the Lenders of any such
replacement of the LC Issuer or any such additional LC Issuer.  At the time any
such resignation or replacement shall become effective, the Borrowers shall pay
all unpaid fees accrued for the account of the replaced LC Issuer pursuant to
Section 2.4(c).  From and after the effective date of any such resignation or
replacement or addition, as applicable, (i) such successor shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
LC Issuer, and the retiring LC Issuer shall be discharged from its duties and
obligations under the Credit Documents (if not

44

 

--------------------------------------------------------------------------------

 

already discharged therefrom as provided in this Section 2.3), (ii) the
successor LC Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements reasonably satisfactory to the retiring LC Issuer with
respect to such Letters of Credit and (iii) references herein and in the other
Credit Documents to the term “LC Issuer” shall be deemed to refer to such
successor or such addition or to any previous LC Issuer, or to such successor or
such addition and all previous LC Issuers, as the context shall require.  After
the resignation or replacement of an LC Issuer hereunder, the replaced LC Issuer
shall remain a party hereto and shall continue to have all the rights and
obligations of an LC Issuer under this Agreement with respect to Letters of
Credit issued by it before such resignation or replacement, but shall not be
required to issue additional Letters of Credit.  If at any time there is more
than one LC Issuer hereunder, the Borrower Representative may, in its
discretion, select which LC Issuer is to issue any particular Letter of
Credit.  Without limiting the foregoing or any obligation of any Lender pursuant
to Sections 2.3(d) or (e), in the event no such successor has been appointed at
the end of such 10-day period in accordance with this Section 2.3, (i) the LC
Issuer may notify the Borrowers and the Lenders that no qualifying Person has
either been appointed or accepted such appointment, and that such resignation
shall nonetheless become effective in accordance with such notice and the
retiring LC Issuer shall be discharged from its duties and obligations hereunder
(including the duty and obligation to issue any additional Letters of Credit
after the giving of such notice) and under the other Credit Documents and (ii)
the LC Issuer shall be entitled to apply cash collateral, if any, that was
deposited in the LC Account in accordance with Section 2.3(i) in an amount in
cash up to 102% of the LC Exposure of the retiring LC Issuer as of such date (or
make other arrangements reasonably satisfactory to the retiring LC Issuer) to be
held by the retiring LC Issuer in an account specified by the retiring LC Issuer
as collateral for the payment and performance obligations arising under such
Letters of Credit and the retiring LC Issuer shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.

(m)Other.  The LC Issuer shall be under no obligation to issue any Letter of
Credit if:

(i)any order of any Governmental Authority or arbitrator shall by its terms
purport to enjoin or restrain the LC Issuer from issuing such Letter of Credit,
or any Law applicable to the LC Issuer or any request or directive (whether or
not having the force of law) from any Governmental Authority with jurisdiction
over the LC Issuer shall prohibit, or request that the LC Issuer refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the LC Issuer with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the LC Issuer
is not otherwise compensated hereunder) not in effect on the Effective Date, or
shall impose upon the LC Issuer any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which the LC Issuer deems material to
it;

(ii)the issuance of such Letter of Credit would violate one or more policies of
general application of the LC Issuer;

(iii)except as otherwise agreed by the LC Issuer in its sole discretion, the
Letter of Credit (x) is to be denominated in a currency other than Dollars or
(y) is a commercial letter of credit; or

(iv)any Lender is at that time a Defaulting Lender, unless the Borrowers have
complied with the requirements of Section 2.20.

The LC Issuer shall be under no obligation to amend any Letter of Credit if (A)
the LC Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms

45

 

--------------------------------------------------------------------------------

 

hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

Section 2.4.Fees.

(a)Commitment Fee.  Subject to Section 2.20, in consideration of the Revolving
Commitments, the Borrowers agree to pay to the Administrative Agent, for the
ratable benefit of the Revolving Lenders, a commitment fee (the “Commitment
Fee”) in an amount equal to the Commitment Fee Percentage on the average daily
unused amount of the Maximum Revolver Amount.  The Commitment Fee shall be
calculated semi-annually in arrears and accrue from the Effective Date.  For
purposes of computation of the Commitment Fee, Swingline Loans shall be
considered usage of the Maximum Revolver Amount.  The Commitment Fee shall be
payable semi-annually in arrears on the last Business Day of each December and
June.

(b)Administrative Agent Fees.  The Borrowers agree to pay to the Administrative
Agent the fees each as described in the Fee Letter.

(c)Letter of Credit Fees.  The Borrowers agree to pay to (i) the Administrative
Agent for the account of each Revolving Lender (subject, in the case of a
Defaulting Lender, to any restrictions on such payment in Section 2.20(a)(iv)) a
standby Letter of Credit fee (the “Standby Letter of Credit Fee”) equal to 2.00%
per annum on the undrawn amount of each outstanding standby Letter of Credit
(excluding any portion thereof attributable to Reimbursement Obligations) during
the period from and including the Effective Date to but excluding the later of
the date on which such Lender’s Revolving Commitment terminates and the date on
which such Lender ceases to have any LC Exposure and (ii) any LC Issuer for its
own account a fronting fee (the “Fronting Fee”), which shall accrue at the rate
of 0.125% per annum (or such other rate per annum as the LC Issuer and Borrowers
may agree upon from time to time) on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to Reimbursement Obligations)
attributable to Letters of Credit issued by such LC Issuer during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as such LC Issuer’s customary fees and commissions
with respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Accrued Standby Letter of Credit Fees shall be payable in
arrears on the last Business Day of each fiscal quarter, commencing on the first
such date to occur after the Effective Date, and on the date on which the
Revolving Commitments terminate.  Accrued Fronting Fees shall be payable in
arrears on the last Business Day of each month, commencing on the first such
date to occur after the Effective Date, and on the date on which the Revolving
Commitments terminate.  Any Fronting Fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand.  Any other fees
payable to any LC Issuer pursuant to this Section 2.4(c) shall be payable within
five Business Days after demand therefor.  All Fronting Fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(d)Minimum Usage Fee.  At all times when the Revolving Credit Outstanding are
less than or equal to ***% of the Revolving Committed Amount (the amount of such
deficiency, the “Minimum Usage”), the Borrowers agree to pay to the
Administrative Agent, for the ratable benefit of the Revolving Lenders, a
minimum usage fee (the “Minimum Usage Fee”) in an amount equal to (y) the
Minimum Usage Percentage multiplied by (z) an amount equal to the average daily
Minimum Usage.  The Minimum Usage Fee shall be calculated on each anniversary of
the Effective Date, annually in arrears, and shall accrue from the Effective
Date and each prior anniversary thereof (provided, that, to the extent the
Obligations are paid in full prior to the end of any such anniversary, the
Minimum Usage Fee shall be payable pro rata only for the number of days that
elapse from the first day following the last anniversary

46

 

--------------------------------------------------------------------------------

 

date through the date the Obligations are paid in full).  For purposes of
computation of the Minimum Usage Fee, Revolving Loans, Swingline Loans and LC
Exposure shall be considered usage of the Revolving Committed Amount.

Section 2.5.Commitment Terminations or Reductions.

(a)Voluntary Terminations or Reductions.  The Borrowers shall have the right to
terminate or permanently reduce the unused portion of the Revolving Committed
Amount at any time or from time to time upon not less than three (3) Business
Days’ prior written notice to the Administrative Agent (which shall notify the
Lenders thereof as soon as practicable) of each such termination or reduction,
which notice shall specify the effective date thereof and the amount of any such
reduction which shall be in a minimum amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof and shall be irrevocable and effective upon
receipt by the Administrative Agent; provided that no such reduction or
termination shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Loans made on the effective date thereof, the
aggregate Revolving Credit Outstandings shall exceed the aggregate Revolving
Committed Amount, as reduced.

(b)Letter of Credit Sublimit.  If the Revolving Committed Amount is reduced
below the then current Letter of Credit Sublimit, the Letter of Credit Sublimit
shall be reduced by an amount such that the Letter of Credit Sublimit equals the
Revolving Committed Amount.

(c)Swingline Committed Amount.  If the Revolving Committed Amount is reduced
below the then current Swingline Committed Amount, the Swingline Committed
Amount shall automatically be reduced by an amount such that the Swingline
Committed Amount equals the Revolving Committed Amount.

(d)Maturity Date.  The Revolving Commitments the Swingline Commitment and the
Letter of Credit Commitment shall automatically terminate on the Maturity Date.

Section 2.6.Prepayments.

(a)Optional Prepayments and Repayments.  The Borrowers shall have the right to
repay the Revolving Loans and Swingline Loans in whole or in part from time to
time; provided, however, that each partial prepayment or repayment of (i)
Revolving Loans that shall be in a minimum principal amount of $500,000 and
integral multiples of $100,000 in excess thereof (or the remaining outstanding
principal amount) and (ii) Swingline Loans shall be in a minimum principal
Dollar Amount of $100,000 and integral multiples of $100,000 in excess thereof
(or the remaining outstanding principal amount). The Borrower Representative
shall give one Business Day’s irrevocable notice of prepayment of Revolving
Loans and Swingline Loans, as the case may be, to the Administrative Agent
(which shall notify the Lenders thereof as soon as practicable); provided that,
to the extent such prepayment is conditioned on the consummation of a separate
transaction, such notice may be conditioned on the closing of such
transaction.  To the extent the Borrowers elect to repay the Revolving Loans
and/or Swingline Loans, amounts prepaid under this Section shall be applied to
the Revolving Loans and/or Swingline Loans, as applicable, of the Revolving
Lenders in accordance with their respective Revolving Commitment
Percentages.  All prepayments under this Section shall without premium or
penalty other than pursuant to Section 2.6(d).  Interest on the principal amount
prepaid shall be payable on any date that a prepayment is made hereunder and
include interest accrued to the date of prepayment.

47

 

--------------------------------------------------------------------------------

 

(b)Mandatory Prepayments.

(i)Revolving Committed Amount.  If at any time after the Effective Date, the sum
of the aggregate Revolving Credit Outstandings shall exceed the Revolving
Committed Amount (any such deficiency, an “Overadvance”), the Borrowers shall
within 3 Business Days (unless such results from the consummation of Permitted
Receivables Financing, then such mandatory prepayment shall occur on the date of
the closing of such Permitted Receivables Financing) prepay the Revolving Loans
and/or Swingline Loans or Cash Collateralize LC Obligations in an aggregate
amount sufficient to eliminate such excess (such prepayment to be applied as set
forth in clause (ii) below); provided, however, if such Overadvance results from
the Administrative Agent excluding Eligible Accounts solely based on its
Permitted Discretion and based on no other exclusion(s) in clauses (a) through
(z) of the definition of Eligible Accounts, or from the Administrative Agent
reducing the advance rate pursuant to the definition of “Borrowing Base” and, in
either or both cases, such exclusion(s) or reduction to the advance rate results
in an Overadvance of at least $10,000,000 or more, then the Borrowers shall have
30 days to prepay the Revolving Loans and/or Swingline Loans or Cash
Collateralize LC Obligations in an aggregate amount sufficient to eliminate such
excess (such prepayment to be applied as set forth in clause (ii) below) .

(ii)Application of Mandatory Prepayments.  All amounts required to be paid
pursuant to this Section shall be applied as follows: (A) with respect to all
amounts prepaid pursuant to (i), (1) first to outstanding unreimbursed LC
Disbursements that have not been funded by the Revolving Lenders, (2) second to
the outstanding Swingline Loans, (3) third ratably to the outstanding Revolving
Loans and LC Disbursements funded by Revolving Lenders and (4) fourth ratably to
Cash Collateralize outstanding Letters of Credit; and (B) with respect to all
amounts prepaid pursuant to Section 2.7(a)(ii), (1) first to the Swingline Loans
(without a simultaneous corresponding reduction of the Swingline Committed
Amount), (2) second ratably to the Revolving Loans and (3) third ratably to Cash
Collateralize outstanding Letters of Credit (without a simultaneous
corresponding reduction of the Revolving Committed Amount). All prepayments
under this Section shall be accompanied by interest on the principal amount
prepaid through the date of prepayment, but otherwise without premium or penalty
other than pursuant to Section 2.6(b).

(c)Bank Product Obligations Unaffected.  Any repayment or prepayment made
pursuant to this Section 2.6 shall not affect the Borrowers’ obligation to
continue to make payments under any Bank Product, which shall remain in full
force and effect notwithstanding such repayment or prepayment, subject to the
terms of such Bank Product.

(d)Early Termination Fee: If the Borrower shall voluntarily repay in full and
terminate the Revolving Facility and all Revolving Commitments, it shall pay an
early termination fee (the “Early Termination Fee”) equal to (x) if such
voluntary repayment and termination occurs after the Closing Date but on or
prior to the first anniversary of the Closing Date, 2% of the Maximum Revolver
Amount, (b) if such voluntary repayment and termination occurs after the first
anniversary of the Closing Date but on or prior to the second anniversary of the
Closing Date, 1% of the Maximum Revolver Amount and (c) if such voluntary
repayment and termination occurs after the second anniversary of the Closing
Date, 0% of the Maximum Revolver Amount.  Notwithstanding anything herein to the
contrary, if the Parent or any of its Affiliates elects to increase the
Revolving Commitments pursuant to Section 2.19 (and all conditions thereof would
have been satisfied) and the Lenders elect not to participate in such Revolving
Facility Increase, the Parent may then elect to repay in full and terminate the
Revolving Facility and all Revolving Commitments, and provided that the new loan
facility replacing the Revolving Facility has a commitment of at least 110% of
the Maximum Revolver Amount and is on the same or better terms than the
Revolving

48

 

--------------------------------------------------------------------------------

 

Facility (as reasonably determined by the Administrative Agent), then and only
in such event, the Borrower shall pay 50% of the then applicable Early
Termination Fee (if any).  For the avoidance of doubt, it is understood and
agreed that Revolving Loans which are prepaid without a permanent reduction in
the Revolving Commitment shall not be subject to any prepayment premium
(including the Early Termination Fee).

Section 2.7.Default Rate and Payment Dates.

(a)Upon the occurrence and during the continuance of a (i) Bankruptcy Event or a
Payment Event of Default, the Obligations owing hereunder or under the other
Credit Documents shall automatically bear interest at a rate per annum which is
equal to the Default Rate and (ii) any Event of Default resulting from a
financial reporting requirement or breach of a covenant pursuant to Section
7.1(c), at the option of the Required Lenders by written notice to the Parent,
the Obligations owing hereunder or under the other Credit Documents shall
automatically bear interest, at a per annum rate which is equal to the Default
Rate, in each case from the date of such Event of Default until such Event of
Default is waived in accordance with Section 9.1. Any default interest owing
under this (a) shall be due and payable on the earlier to occur of (x) demand by
the Administrative Agent (which demand the Administrative Agent shall make if
directed by the Required Lenders) and (y) the Maturity Date.

(b)Interest on each Loan shall be payable in arrears on each Interest Payment
Date; provided that interest accruing pursuant to paragraph (a) of this Section
shall be payable from time to time on demand as provided therein.

Section 2.8.[Reserved].

Section 2.9.Computation of Interest and Fees; Usury.

(a)Interest payable hereunder with respect to any Revolving Loans shall be
calculated on the basis of a year of 365 days (or 366 days, as applicable) for
the actual days elapsed.  All other fees, interest and all other amounts payable
hereunder shall be calculated on the basis of a 360-day year for the actual days
elapsed.  Any change in the interest rate on a Loan resulting from a change in
the Alternate Base Rate shall become effective as of the opening of business on
the day on which such change in the Alternate Base Rate shall become effective.

(b)Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower Representative, deliver to the
Borrowers a statement showing the computations used by the Administrative Agent
in determining any interest rate.

(c)It is the intent of the Lenders and the Credit Parties to conform to and
contract in strict compliance with applicable usury law from time to time in
effect.  All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this subsection which shall override and control
all such agreements, whether now existing or hereafter arising and whether
written or oral.  In no way, and in no event or contingency (including, but not
limited to, prepayment or acceleration of the maturity of any Obligation), shall
the interest taken, reserved, contracted for, charged, or received under this
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law.  If a court of competent jurisdiction shall,
in a final determination, deem applicable interest paid to have been in excess
of the maximum nonusurious amount, then such excess amount shall be subject to
the provisions of this paragraph and such interest shall be automatically
reduced to the maximum nonusurious amount permitted under applicable law,
without the necessity of execution of any

49

 

--------------------------------------------------------------------------------

 

amendment or new document.  If any Lender shall ever receive anything of value
which is characterized as interest on the Loans (as determined by a court of
competent jurisdiction in a final determination) under applicable law and which
would, apart from this provision, be in excess of the maximum nonusurious
amount, an amount equal to the amount which would have been excessive interest
shall, without penalty, be applied to the reduction of the principal amount
owing on the Loans and not to the payment of interest, or refunded to the
Borrowers or the other payor thereof if and to the extent such amount which
would have been excessive exceeds such unpaid principal amount of the Loans. The
right to demand payment of the Loans or any other Indebtedness evidenced by any
of the Credit Documents does not include the right to receive any interest which
has not otherwise accrued on the date of such demand, and the Lenders do not
intend to charge or receive any unearned interest in the event of such
demand.  All interest paid or agreed to be paid to the Lenders with respect to
the Loans shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term (including any
renewal or extension) of the Loans so that the amount of interest on account of
such Indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.

Section 2.10.Pro Rata Treatment and Payments.

(a)Allocation of Payments Prior to Exercise of Remedies.  Each borrowing of
Revolving Loans and any reduction of the Revolving Commitments (other than the
reduction of Incremental Commitments pursuant to Section 2.5(a)) shall be made
pro rata according to the respective Revolving Commitment Percentages of the
Revolving Lenders.  Unless otherwise required by the terms of this Agreement,
each payment under this Agreement shall be applied, first, to any fees then due
and owing by the Borrowers pursuant to Section 2.4, second, to interest then due
and owing hereunder of the Borrowers and, third, to principal then due and owing
hereunder and under this Agreement of the Borrowers.  Each payment on account of
any fees pursuant to Section 2.4 shall be made pro rata in accordance with the
respective amounts due and owing.  Each optional repayment and prepayment by the
Borrowers on account of principal of and interest on the Revolving Loans shall
be applied to such Revolving Loans on a pro rata basis and, to the extent
applicable, in accordance with the terms of Section 2.6(a) hereof.  Each
mandatory prepayment on account of principal of the Loans shall be applied to
such Loans, as applicable, on a pro rata basis and, to the extent applicable, in
accordance with Section 2.6(b).  All payments (including prepayments) to be made
by the Borrowers on account of principal, interest and fees shall be made
without defense, set-off or counterclaim and shall be made to the Administrative
Agent for the account of the Lenders at the Administrative Agent’s office
specified on Section 9.2 in immediately available funds not later than 1:00 P.M.
on the date when due.  The Administrative Agent shall distribute such payments
to the Lenders entitled thereto promptly upon receipt in like funds as
received.  If any payment hereunder becomes due and payable on a day other than
a Business Day, such payment shall be extended to the next succeeding Business
Day, and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension.

(b)Allocation of Payments After Exercise of Remedies.  Notwithstanding any other
provisions of this Agreement to the contrary, after the exercise of remedies
(other than the application of default interest pursuant to Section 2.7) by the
Administrative Agent or the Lenders pursuant to Section 7.2 (or after the
Commitments shall automatically terminate and the Loans (with accrued interest
thereon) and all other amounts under the Credit Documents shall automatically
become due and payable in accordance with the terms of such Section), all
amounts collected or received by the Administrative Agent or any Lender on
account of the Obligations or any other amounts outstanding under any of the
Credit Documents shall be paid over or delivered as follows (irrespective of
whether the following costs, expenses, fees, interest, premiums, scheduled
periodic payments or Obligations are allowed, permitted or recognized as a claim
in any proceeding resulting from the occurrence of a Bankruptcy Event):

50

 

--------------------------------------------------------------------------------

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of the
Administrative Agent in connection with enforcing the rights of the Lenders
under the Credit Documents;

SECOND, to the payment of any fees owed to the Administrative Agent;

THIRD, [Reserved];

FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest, and including, with respect to any Bank Product, any fees, premiums
and scheduled periodic payments due under such Bank Product and any interest
accrued thereon;

FIFTH, to the payment of the outstanding principal amount of the Obligations,
and including with respect to any Bank Product, any breakage, termination or
other payments due under such Bank Product and any interest accrued thereon;

SIXTH, to Cash Collateralize the outstanding LC Obligations;

SEVENTH, to all other Obligations and other obligations which shall have become
due and payable under the Credit Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “SIXTH” above; and

EIGHTH, to the payment of the surplus, if any, to the Borrowers or whoever may
be lawfully entitled to receive such surplus.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (b) each of the Lenders and any Bank Product Provider
shall receive an amount equal to its pro rata share (based on the proportion
that the then outstanding Loans held by such Lender or the outstanding
obligations payable to such Bank Product Provider bears to the aggregate then
outstanding Loans and obligations payable under all Bank Products) of amounts
available to be applied pursuant to clauses “FOURTH”, “FIFTH” and “SEVENTH”
above. Amounts distributed with respect to any Bank Product Debt shall be the
last Bank Product Amount reported to the Administrative Agent; provided that any
such Bank Product Provider may provide an updated Bank Product Amount to the
Administrative Agent prior to payments made pursuant to this Section.  The
Administrative Agent shall have no obligation to calculate the amount to be
distributed with respect to any Bank Product Debt, but may rely upon written
notice of the amount (setting forth a reasonably detailed calculation) from the
applicable Bank Product Provider.  In the absence of such notice, the
Administrative Agent may assume the amount to be distributed is the Bank Product
Amount last reported to the Administrative Agent.

Section 2.11.Non-Receipt of Funds by the Administrative Agent.

(a)Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received written notice from a Lender prior to
the proposed date of any Extension of Credit that such Lender will not make
available to the Administrative Agent such Lender’s share of such Extension of
Credit, the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with this Agreement and may, in reliance
upon such assumption, make available to the Borrowers a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Extension of Credit available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is

51

 

--------------------------------------------------------------------------------

 

made available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation and (ii) in the case of a payment to be
made by the Borrowers, the Alternate Base Rate. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period.  If
such Lender pays its share of the applicable Extension of Credit to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Extension of Credit.  Any payment by a Borrower shall be
without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(b)Payments by Borrowers; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower Representative
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, the amount due.  In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.  A
notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under subsections (a) and (b) of this Section shall be
conclusive, absent manifest error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Extension of Credit set forth in Article IV are not
satisfied or waived in accordance with the terms thereof, the Administrative
Agent shall return within 1 Business Day following the written request of such
Lender such funds (in like funds as received from such Lender) to such Lender,
without interest.

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and Swingline
Loans and to make payments pursuant to Section 9.5(c) are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any such payment under Section 9.5(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 9.5(c).

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

Section 2.12.[Reserved.]

Section 2.13.Yield Protection.

(a)Increased Costs Generally.  If any Change in Law shall:

52

 

--------------------------------------------------------------------------------

 

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

(ii)subject the Administrative Agent, any Lender or any other recipient of any
payment to be made by or on account of any obligation of any Credit Party under
any Credit Document to any (or any increase in any) Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses ‎(b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) with respect to
any Credit Document or any participation in any Loan; or

(iii)impose on any Lender any other condition, cost or expense (other than
Taxes) affecting this Agreement;

and the result of any of the foregoing shall be to reduce the amount of any sum
received or receivable by such Administrative Agent, Lender or other recipient
hereunder (whether of principal, interest or any other amount) then, upon
request of such Administrative Agent, Lender, or other recipient and delivery of
appropriate supporting information to the Borrowers as provided in (c), the
Borrowers will pay to such Administrative Agent, Lender or other recipient, as
the case may be, such additional amount or amounts as will compensate such
Administrative Agent, Lender or other recipient, as the case may be, for such
additional costs incurred or reduction suffered.

(b)Capital and Liquidity Requirements.  If any Lender determines that any Change
in Law affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity coverage), then, upon
request of such Administrative Agent, from time to time the Borrowers will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, together with supporting information in reasonable detail, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrowers and shall be conclusive absent manifest error.  The Borrowers shall
pay such Lender the amount shown as due on any such certificate within fifteen
(15) Business Days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation, provided that the Borrowers shall
not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered, as the case may be, to the
extent that such Lender fails to make a demand for such compensation within six
(6) months after becoming aware of such Change in Law giving arise to such
increased costs or reductions.

Section 2.14.[Reserved.]

Section 2.15.Taxes.

53

 

--------------------------------------------------------------------------------

 

(a)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Credit Party under any Credit Document shall be made free and
clear of and without reduction or withholding for any Taxes, except as required
by applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Credit Party shall be increased as necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender (or
each of its beneficial owners) or other recipient, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made.

(b)Payment of Other Taxes by the Borrowers.  The Credit Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

(c)Indemnification by the Borrowers.  The Credit Parties shall, within 10 days
after written demand therefor, indemnify the Administrative Agent, each Lender
and any other recipient of any payment to be made by or on account of any
obligation of any Credit Party under any Credit Document for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by the
Administrative Agent, such Lender (or its beneficial owners) or such other
recipient, and any reasonable and documented out-of-pocket expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d)Indemnification of the Administrative Agent.  Each Lender shall indemnify the
Administrative Agent for the full amount of any (i) Indemnified Taxes
attributable to such Lender (but only to the extent that any Credit Party has
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Credit Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
9.6(d) relating to the maintenance of a Participant Register, and (iii) Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Credit Document, and reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error.  Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Credit
Document against any amount due to the Administrative Agent under this paragraph
(d).

(e)Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 2.15, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f)Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding tax with respect to payments made under any Credit
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrower Representative

54

 

--------------------------------------------------------------------------------

 

or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or as reasonably requested by the Borrower
Representative or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower Representative or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower Representative or the Administrative Agent
as will enable the Borrowers or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 2.15(f)(i), 2.15(f)(ii) (A)-(D),
and Section 2.15(f)(iv) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

Without limiting the generality of the foregoing, in the event that any Borrower
is a U.S. Person,

(i)any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of such Borrower or the Administrative Agent), executed originals of Internal
Revenue Service Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding;

(ii)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of such Borrower or the Administrative Agent),
whichever of the following is applicable:

(A)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Credit Document, executed originals of Internal Revenue Service Form
W-8BEN or, as applicable, Internal Revenue Service Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Credit Document, Internal Revenue Service Form
W-8BEN or, as applicable, Internal Revenue Service Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federally withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(B)executed originals of Internal Revenue Service Form W-8ECI;

(C)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of Internal Revenue Service Form W-8BEN; or, as applicable, Internal
Revenue Service Form W-8BEN-E; and

55

 

--------------------------------------------------------------------------------

 

(D)to the extent a Foreign Lender is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY, accompanied by an Internal
Revenue Service Form W-8ECI, W-8BEN, (or, as applicable, W-8BEN-E), a U.S. Tax
Compliance Certificate, substantially in the form of Exhibit F-2 or Exhibit F-3,
Internal Revenue Service Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner; or

(iii)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(iv)if a payment made to a Lender under any Credit Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender fails to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (iv), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

(g)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.15 (including
additional amounts paid by any Credit Party pursuant to this Section 2.15), it
shall pay to the indemnifying party an amount equal to such refund (but only to
the extent of indemnity payments made under this Section 2.15 with respect to
the Indemnified Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of the indemnified party, shall repay such indemnified party the amount
paid over pursuant to this Section 2.15(g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the Administrative Agent or any Lender be required to pay any
amount to

56

 

--------------------------------------------------------------------------------

 

an indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts in respect of such Tax had never been paid. This
paragraph shall not be construed to require or any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h)Defined Terms.  For purposes of this Section 2.15, the term “applicable law”
includes FATCA.

(i)Survival.  Each party’s obligations under this Section 2.15 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

Section 2.16.[Reserved.]

Section 2.17.[Reserved.]

Section 2.18.Replacement of Lenders.

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.13, or requires the Borrowers to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15 or 2.17, then
such Lender shall use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (A) would eliminate
or reduce amounts payable pursuant to Section 2.13 or Section 2.15 or 2.17, as
the case may be, in the future and (B) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable and documented
out-of-pocket costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b)Replacement of Lenders.  If (A) any Lender requests compensation under
Section 2.13 or 2.17, (B) the Borrowers are required to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15 (and, in the case of clauses (A)
and (B), the Lender has declined or is unable to designate a different lending
office in accordance with Section 2.18(a)), (C) any Lender becomes a Defaulting
Lender or (D) any Lender fails to consent to any proposed amendment,
modification, termination, waiver or consent with respect to any provision
hereof or of any other Credit Document that requires the unanimous approval of
all of the Lenders, the approval of all of the Lenders affected thereby or the
approval of a class of Lenders, in each case in accordance with the terms of
Section 9.1, so long as the consent of the Required Lenders or such other
required class of Lenders shall have been obtained with respect to such
amendment, modification, termination, waiver or consent, then the Borrowers may,
at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.6), all of its interests, rights (other than its
existing rights to payments pursuant to Section 2.13 or Section 2.15 or 2.17)
and obligations under this Agreement and the related Credit Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

57

 

--------------------------------------------------------------------------------

 

(ii)the Borrowers shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 9.6;

(iii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);

(iv)in the case of any such assignment resulting from a claim for compensation
under Section 2.13 or 2.17 or payments required to be made pursuant to Section
2.15, such assignment will result in a reduction in such compensation or
payments thereafter; and

(v)such assignment does not conflict with applicable law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

Section 2.19.Revolving Facility Increases.

(a)General Terms.  Subject to the terms and conditions set forth herein, the
Borrowers may request, at any time after the Effective Date and from time to
time until the Maturity Date, to increase the Revolving Committed Amount (each
such increase, a “Revolving Facility Increase” and the loans permitted to be
drawn under such Revolving Facility Increase, “Incremental Revolving Loans”) by
an aggregate principal amount not to exceed the greater of (x) $120,000,000 and
(y) the Revolving Line Cap (the “Incremental Increase Amount”) which shall be
subject to the approval of each Lender in its sole discretion.

(b)Terms and Conditions.  The following terms and conditions shall apply to any
Revolving Facility Increase: (A) no Default or Event of Default shall exist
immediately prior to or after giving effect to such Revolving Facility Increase,
(B) any loans made pursuant to a Revolving Facility Increase shall constitute
Obligations and will be guaranteed with the other Obligations on a pari passu
basis, (C) any Lenders providing such Revolving Facility Increase shall be
entitled to the same voting rights as the existing Lenders and shall be entitled
to receive proceeds of prepayments on the same terms as the existing Revolving
Lenders, (D) any such Revolving Facility Increase shall be in a minimum
principal amount of $5,000,000 and integral multiples of $1,000,000 in excess
thereof (or the remaining amount of the Incremental Increase Amount, if less),
(E) the proceeds of any such Revolving Facility Increase will be used for the
purposes set forth in Section 5.12 and the terms of any Revolving Facility
Increase will be the same as the terms applicable to the Revolving Facility, (F)
the Borrowers shall execute a Revolving Note in favor of any new Lender or any
existing Lender whose Revolving Commitment is increased pursuant to this
Section, in each case, if requested by such Lender, (G) in connection with any
incurrence of Incremental Revolving Loans, or establishment of a Revolving
Facility Increase, to the extent requested by the Persons holding the applicable
Incremental Revolving Loans, the representations and warranties in Article III
of this Agreement shall be true and correct in all material respects (without
replication of any materiality qualifier) on and as of the date of the
incurrence of such Incremental Revolving Loans (although any representations or
warranties which expressly relate to a given date or period shall be required
only to be true and correct in all material respects (without replication of any
materiality qualifier) as of the respective date or for the respective period,
(H) the other terms and documentation in respect of any Revolving Facility
Increase, to the extent not consistent with the Revolving Loans, will be
reasonably satisfactory to the Administrative Agent and the Borrowers, (I) the

58

 

--------------------------------------------------------------------------------

 

Administrative Agent shall have received (1) upon request of the Administrative
Agent, an opinion or opinions (including, if reasonably requested by the
Administrative Agent, local counsel opinions) of counsel for the Credit Parties,
addressed to the Administrative Agent and the Lenders, in form and substance
reasonably acceptable to the Administrative Agent and substantially similar to
the opinion delivered to the Administrative Agent on the Closing Date, (2) any
authorizing corporate documents as the Administrative Agent may reasonably
request and (3) if applicable, a duly executed Notice of Borrowing, (J) the
maturity date of any Revolving Facility Increase shall be no earlier than the
Maturity Date, and shall bear interest at the rate applicable to the Revolving
Loans, and (K) the Administrative Agent shall have received from the Borrowers
updated financial projections and an officer’s certificate, in each case in form
and substance reasonably satisfactory to the Administrative Agent, demonstrating
that, after giving effect to any such Revolving Facility Increase and any
borrowings thereunder on the closing date for such Revolving Facility Increase
on a pro forma basis, the Credit Parties will be in compliance with the
Financial Covenants.  None of the Swingline Committed Amount or the Letter of
Credit Sublimit shall be increased in connection with any Revolving Facility
Increase.

(c)Reallocation of Revolving Loans.  In connection with the closing of any
Revolving Facility Increase, the outstanding Revolving Loans and Participation
Interests shall be reallocated by causing such fundings and repayments among the
Lenders of Revolving Loans as necessary such that, after giving effect to such
Revolving Facility Increase, each Lender will hold Revolving Loans and
Participation Interests based on its Revolving Commitment Percentage (after
giving effect to such Revolving Facility Increase).

(d)Participation.  Participation in any such Revolving Facility Increase may be
offered to each of the existing Lenders, but no Lender shall have any obligation
to provide all or any portion of any such Revolving Facility Increase.  The
Borrowers may invite other banks, financial institutions and investment funds
reasonably acceptable to the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed) to join this Credit Agreement as
Lenders hereunder for any portion of such Revolving Facility Increase; provided
that such other banks, financial institutions and investment funds shall enter
into such lender joinder agreements to give effect thereto as the Administrative
Agent may reasonably request.

(e)Amendments.  The Administrative Agent is authorized to enter into, on behalf
of the Lenders, any amendment to this Credit Agreement or any other Credit
Document as may be necessary to incorporate the terms of any such Revolving
Facility Increase.

Section 2.20.Defaulting Lenders.

(a)Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
9.1.

(ii)Reallocation of Payments.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting

59

 

--------------------------------------------------------------------------------

 

Lender to any Swingline Lender or LC Issuer hereunder; third, as the Borrower
Representative may request (so long as no Default exists), to the funding of any
Loan or drawing under any Letter of Credit in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fourth, to Cash Collateralize such
Defaulting Lender’s Participation Interests in Letters of Credit; fifth, if so
determined by the Administrative Agent and the Borrowers, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the Revolving Lenders, the
LC Issuer or Swingline Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, LC Issuer or Swingline Lenders
against that Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default exists, to
the payment of any amounts owing to the Borrowers as a result of any judgment of
a court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (A)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, such
payment shall be applied solely to pay the Loans of all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of such
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender pursuant to this Section shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)Certain Fees.

(A)Commitment Fees.  (1) No Commitment Fee shall accrue on any of the
Commitments of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender and (2) any Commitment Fee accrued with respect to the Commitments of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrowers
so long as such Lender shall be a Defaulting Lender.

(iv)Reallocation of Participations to Reduce Fronting Exposure.  All or any part
of such Defaulting Lender’s Swingline Exposure and LC Exposure shall
automatically (effective on the day such Lender becomes a Defaulting Lender) be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Revolving Commitment) but only to the extent that such reallocation does not
cause the aggregate Committed Funded Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment.

(v)Repayment of Swingline Loans and Cash Collateralization of Letters of
Credit.  If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrowers shall, without prejudice to any right or
remedy available to it hereunder or under Law, (A) prepay Swingline Loans in an
amount equal to the Swingline Lender’s Fronting Exposure and (B) Cash
Collateralize Letters of Credit in an amount equal to such Defaulting Lender’s
LC Exposure.

(b)Defaulting Lender Cure.  If the Borrower Representative, the Administrative
Agent, each Swingline Lender, each LC Issuer and each Revolving Lender agree in
writing in their sole discretion (acting reasonably) that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the

60

 

--------------------------------------------------------------------------------

 

Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Committed Loans
and funded and unfunded participations in Swingline Loans and Letters of Credit
to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to (a)(iv) of this Section 2.20,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c)Termination of Impacted Lenders.  The Borrowers may terminate the unused
amount of the Commitment of any Defaulting Lender that is an Impacted Lender
upon not less than ten (10) Business Days’ prior notice to the Administrative
Agent (which shall promptly notify the Lenders thereof), and in such event the
provisions of (a)(ii) will apply to all amounts thereafter paid by the Borrowers
for the account of such Impacted Lender under this Agreement (whether on account
of principal, interest, fees, indemnity or other amounts), provided that (i) no
Event of Default shall have occurred and be continuing, and (ii) such
termination shall not be deemed to be a waiver or release of any claim the
Borrowers, the Administrative Agent, any LC Issuer, the Swingline Bank or any
Lender may have against such Impacted Lender.

Section 2.21.Extension of Revolving Loans and Revolving Commitments.

(a)The Borrowers may at any time and from time to time request that all or a
portion of the Revolving Commitments and/or the Extended Revolving Commitments
(and, in each case, including any previously extended Revolving Credit
Commitments), existing at the time of such request (each, an “Existing Revolving
Commitment” and any related revolving credit loans under any such facility,
“Existing Revolving Loans”; each Existing Revolving Commitment and related
Existing Revolving Loans together being referred to as an “Existing Revolving
Class”) be converted or exchanged to extend the termination date thereof and the
scheduled maturity date(s) of any payment of principal with respect to all or a
portion of any principal amount of Existing Revolving Loans related to such
Existing Revolving Commitments (any such Existing Revolving Credit Commitments
which have been so extended, “Extended Revolving Commitments” and any related
revolving credit loans, “Extended Revolving Loans”) and to provide for other
terms consistent with this Section 2.21.  Prior to entering into any Extension
Agreement with respect to any Extended Revolving Commitments, the Borrower
Representative shall provide a notice to the Administrative Agent (who shall
provide a copy of such notice to each of the Lenders of the applicable Existing
Revolving Commitments, with such request offered equally to all Lenders on a pro
rata basis and subject to other procedures established by the Administrative
Agent in its reasonable discretion) (a “Revolving Extension Request”) setting
forth the proposed terms of the Extended Revolving Commitments to be established
thereunder, which terms shall be substantially similar to those applicable to
the Existing Revolving Commitments from which they are to be extended (the
“Specified Existing Revolving Commitment Class”) except that (w) all or any of
the final maturity dates of such Extended Revolving Commitments may be delayed
to later dates than the final maturity dates of the Existing Revolving
Commitments of the Specified Existing Revolving Commitment Class, (x)(A) the
interest rates, interest margins, rate floors, upfront fees, funding discounts,
original issue discounts and prepayment premiums with respect to the Extended
Revolving Commitments may be different than those for the Existing Revolving
Commitments of the Specified Existing Revolving Commitment Class and/or
(B) additional fees and/or premiums may be payable to the Lenders providing such
Extended Revolving Commitments in addition to or in lieu of any of the items
contemplated by the

61

 

--------------------------------------------------------------------------------

 

preceding clause (A) and (y)(A) [Reserved] and (B) [Reserved]; provided that,
notwithstanding anything to the contrary in this Section 2.21 or otherwise,
(I) the borrowing and repayment (other than in connection with a permanent
repayment and termination of commitments) of the Extended Revolving Loans under
any Extended Revolving Commitments shall be made on a pro rata basis with any
borrowings and repayments of the Existing Revolving Loans of the Specified
Existing Revolving Commitment Class (the mechanics for which may be implemented
through the applicable Extension Agreement and may include technical changes
related to the borrowing and repayment procedures of the Specified Existing
Revolving Commitment Class), (II)  and participations of Extended Revolving
Commitments and Extended Revolving Loans shall be governed by the assignment and
participation provisions set forth herein and (III) permanent repayments of
Extended Revolving Loans (and corresponding permanent reduction in the related
Extended Revolving Commitments) shall be permitted as may be agreed between the
Borrowers and the Lenders thereof.  No Lender shall have any obligation to agree
to have any of its Revolving Loans or Revolving Commitments of any Existing
Revolving Class converted or exchanged into Extended Revolving Loans or Extended
Revolving Commitments pursuant to any Extension Request.  Any Extended Revolving
Commitments of any Extended Revolving Loans shall constitute a separate class of
Revolving Commitments from Existing Revolving Commitments of the Specified
Existing Revolving Commitment Class and from any other Existing Revolving
Commitments (together with any other Extended Revolving Commitments so
established on such date), affecting only those Lenders party to the related
Extension Agreement.

(b)Extended Revolving Loans and Extended Revolving Commitments shall be
established pursuant to an amendment (an “Extension Agreement”) to this
Agreement (which, notwithstanding anything to the contrary set forth in Section
9.1, shall not require the consent of any Lender other than the Extending
Lenders with respect to the Extended Revolving Loans and Extending Revolving
Commitments established thereby, and in which case shall require the consent of
all such Extending Lenders directly or adversely affected thereby) executed by
the Credit Parties, the Administrative Agent and the Extending Lenders.

(c)Notwithstanding anything to the contrary contained in this Agreement, (A) on
any date on which any Existing Revolving Commitment is converted or exchanged to
extend the related scheduled maturity date(s) in accordance with paragraph (a)
above (an “Extension Date”), in the case of the Existing Revolving Commitments
of each Extending Lender under any Specified Existing Revolving Commitment
Class, the aggregate principal amount of such Existing Revolving Commitments
shall be deemed reduced by an amount equal to the aggregate principal amount of
Extended Revolving Commitments so converted or exchanged by such Lender on such
date (plus any fees, expenses, costs, taxes, premiums or discounts associated
therewith), and such Extended Revolving Commitments shall be established as a
separate Class of Revolving Commitments from the Specified Existing Revolving
Commitment Class and from any other Existing Revolving Commitments (together
with any other Extended Revolving Commitments so established on such date) and
(B) if, on any Extension Date, any Existing Revolving Loans of any Extending
Lender are outstanding under the Specified Existing Revolving Commitment Class,
such Existing Revolving Loans (and any related participations) shall be deemed
to be converted or exchanged to Extended Revolving Loans (and related
participations) in the same proportion as, and solely to the extent of, such
Extending Lender’s Specified Existing Revolving Commitments to Extended
Revolving Commitments.

(d)In the event that the Administrative Agent determines in its sole discretion
that the allocation of the Extended Revolving Commitments of a given Extension
Series, in each case to a given Lender was incorrectly determined as a result of
manifest administrative error in the receipt and processing of an Extension
Election timely submitted by such Lender in accordance with the procedures set
forth in the applicable Extension Agreement, then the Administrative Agent, the
Borrowers and such affected Lender may (and hereby are authorized to), in their
sole discretion and without the consent of any

62

 

--------------------------------------------------------------------------------

 

other Lender, enter into an amendment to this Agreement and the other Credit
Documents (each, a “Corrective Extension Agreement”) within 15 days following
the effective date of such Extension Agreement, as the case may be, which
Corrective Extension Agreement shall (i) provide for the conversion or exchange
and extension of the Existing Revolving Commitments or Extended Revolving
Commitments, as the case may be, in such amount as is required to cause such
Lender to hold Extended Revolving Commitments (and related revolving credit
exposure) of the applicable Extension Series into which such other commitments
were initially converted or exchanged, as the case may be, in the amount such
Lender would have held had such administrative error not occurred and had such
Lender received the minimum allocation of the applicable Loans or Commitments to
which it was entitled under the terms of such Extension Agreement, in the
absence of such error, (ii) be subject to the satisfaction of such conditions as
the Administrative Agent, the Borrowers and such Lender may agree (including
conditions of the type required to be satisfied for the effectiveness of an
Extension Agreement described in Section 2.21(b) and any repayments or
prepayments required thereby, if any), and (iii) effect such other amendments of
the type (with appropriate reference and nomenclature changes) described in
Section 2.21(b).

Section 2.22.No Plan Assets.

No Lender shall fund or hold any Loan under this Agreement with “plan assets”
(within the meaning of the Plan Asset Regulation) if it would cause any Borrower
to incur any prohibited transaction excise tax penalties under Section 4975 of
the Code.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the other Lenders to enter into this
Agreement and the other Credit Documents, and to make the Extensions of Credit
herein provided for, the Credit Parties hereby represent and warrant to the
Administrative Agent and to each Lender, which representations and warranties
shall be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Extension of Credit made thereafter, as though made on and as of the date
of such Extension of Credit (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date) and such representations and warranties shall
survive the execution and delivery of this Agreement and the other Credit
Documents:

Section 3.1.Existence, Qualification and Power; Compliance with Laws.

Each Credit Party (a) is a corporation, limited partnership, partnership,
limited liability partnership, limited liability limited partnership or limited
liability company duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all governmental
licenses, authorizations, consents and approvals necessary to (i) own its
assets, carry on its business and (ii) execute, deliver, and perform its
obligations under the Credit Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license and (d) is in
compliance

63

 

--------------------------------------------------------------------------------

 

with all Laws and the application to its properties, except, in each case
referred to in clause (b)(i), (c) or this clause (d) to the extent that any
failure could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, or, with respect to clause (d), is not disclosed
on Schedule 3.1(d).

Section 3.2.Authorization; No Contravention.

The execution, delivery and performance by each Credit Party of each Credit
Document to which such Person is party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (i)
contravene the terms of any of such Person’s Organization Documents; (ii)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, any Contractual Obligation to which such Person is a party or
any order, injunction, writ or decree of any Governmental Authority to which
such Person or its Property is subject; or (iii) violate any Law, except in the
case of either clause (ii) or (iii) to the extent individually or in the
aggregate a Material Adverse Effect could not be reasonably expected to occur.

Section 3.3.Governmental Authorization.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Credit Party of this Agreement or any other Credit Document, other
than to the extent a failure to obtain such approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority could not reasonably be expected to result in a Material
Adverse Effect.

Section 3.4.Binding Effect.

This Agreement has been, and each other Credit Document, when delivered
hereunder, will have been duly executed and delivered by each Credit Party that
is party thereto.  This Agreement constitutes, and each other Credit Document
when so delivered will constitute, a legal, valid and binding obligation of such
Credit Party, enforceable against each Credit Party that is party thereto in
accordance with its terms, subject as to enforcement of remedies to (i) any
Debtor Relief Laws and (ii) general principles of equity, whether applied by a
court of law or equity.

Section 3.5.Financial Statements; No Material Adverse Effect.

The Audited Financial Statements, and each other financial statement delivered
to the Administrative Agent during the term of this Agreement (subject to the
absence of footnotes and year-end adjustments) (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Parent and its Consolidated Subsidiaries as of
the date thereof and their results of operations for the period covered thereby
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein; and (iii) show all
material Indebtedness and other material liabilities, direct or contingent, of
the Parent and its Consolidated Subsidiaries as of the date thereof in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.  On and as of the Effective Date,
since the date of the Audited Financial Statements, no event, change or
condition has occurred that has had, or could reasonably be expected to have, a
Material Adverse Effect.  Thereafter on the date of each subsequent Extension of
Credit, since the date of the most recently delivered financial statements of
the Parent and its Consolidated Subsidiaries, no event, change or condition has
occurred that has had, or could reasonably be expected to have, a Material
Adverse Effect.

64

 

--------------------------------------------------------------------------------

 

Section 3.6.Litigation.

Except as disclosed on Schedule 3.6, there are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of any Credit Party, threatened
(in writing) or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Credit Party or any of its Restricted
Subsidiaries or against any of their properties or revenues which (a) purport to
materially adversely affect this Agreement or any other Credit Document, or any
of the transactions contemplated hereby, or (b) individually or collectively,
could reasonably be expected to have a Material Adverse Effect.

Section 3.7.Ownership of Property; Liens.

(a)Each Credit Party and each Restricted Subsidiary has: (i) good, sufficient,
and legal title to all real Property; (ii) valid leasehold interests in all
leasehold interests in real or personal Property; and (iii) good and marketable
title to all other personal Property, in each case necessary in the ordinary
conduct of its business, except for such defects in title as would not,
individually or in the aggregate, have a Material Adverse Effect.

(b)Set forth on Schedule 3.7(b) hereto is a complete and accurate list of all
real Property owned by any Credit Party or any of its Subsidiaries as of the
Closing Date, showing as of the date hereof the street address, jurisdiction and
record owner.

Section 3.8.Environmental Compliance.

The Credit Parties and their Restricted Subsidiaries conduct in the ordinary
course of business a review of the effect of existing Environmental Laws to the
extent they are applicable to the business and properties of the Credit Parties
and their Restricted Subsidiaries and related claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof the
Borrowers have reasonably concluded that such Environmental Laws and claims
would not, individually or in the aggregate, have a Material Adverse Effect.

Section 3.9.Taxes.

Each of the Credit Parties and its Subsidiaries has filed, or caused to be
filed, all federal income Tax returns and all other material state Tax returns
required to be filed and paid (a) all material amounts of Taxes shown thereon to
be due (including interest and penalties) and (b) all other material amounts of
Taxes, fees, assessments and other governmental charges (including mortgage
recording Taxes, documentary stamp Taxes and intangibles Taxes) owing by it,
except for such Taxes that are being contested in good faith and by proper
proceedings, and against which reserves are being maintained in accordance with
GAAP.  No Credit Party and none of their Subsidiaries are aware of any Tax
deficiencies or unpaid Tax assessments that, in the aggregate, are material to
the Credit Parties or their Subsidiaries, taken as a whole.  There are no Liens
for any material Taxes on any assets of any Credit Party or any of its
Restricted Subsidiaries, other than Permitted Liens.

Section 3.10.ERISA Compliance.

No Reportable Event exists with respect to any Plan except, either individually
or in the aggregate with respect to all Reportable Events, as could not
reasonably be expected to have a Material Adverse Effect.  To the knowledge of
any Credit Party, no Multiemployer Plan is in “endangered status” or “critical
status” within the meaning of Section 432(b) of the Code except as could not
reasonably be

65

 

--------------------------------------------------------------------------------

 

expected to have a Material Adverse Effect.  Each Single Employer Plan has
complied with the applicable provisions of ERISA and the Code except where
failure to so comply could not reasonably be expected to have a Material Adverse
Effect.  No termination of a Single Employer Plan has occurred resulting in any
liability that has remained underfunded which could reasonably be expected to
have a Material Adverse Effect.  No Lien in favor of the PBGC or a Plan exists
which could reasonably be expected to have a Material Adverse Effect.  The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans), if any, did not, as of the last
annual valuation date prior to the date on which this representation is made or
deemed made, exceed the value of the assets of such Plan allocable to such
accrued benefits so as to cause a Material Adverse Effect to exist, and no
Single Employer Plan is in “at risk” status within the meaning of Code Section
430(i) so as to cause a Material Adverse Effect to exist. Neither any Credit
Party nor any Commonly Controlled Entity is currently subject to any liability
for a complete or partial withdrawal from a Multiemployer Plan which could
reasonably be expected to have a Material Adverse Effect.

Section 3.11.Capitalization and Subsidiaries.

As of the Effective Date, the Credit Parties have no Subsidiaries other than
those specifically disclosed in Schedule 1.1 and have no equity investments  on
the Effective Date in any other corporation or entity other than those disclosed
in writing to the Administrative Agent and the Lenders by or on behalf of the
Credit Parties or any of their Restricted Subsidiaries on or before the
Effective Date.

As of the Effective Date, Schedule 1.1 sets forth (a) a true and complete
listing of issued and outstanding Capital Stock and each class thereof of the
Credit Parties (other than Parent) and each of its Subsidiaries, of which all of
such Capital Stock is validly issued, outstanding, fully paid and
non-assessable, and (other than Capital Stock issued by Parent) owned
beneficially and of record by the Persons identified on Schedule 1.1 and (b) the
correct legal name and type of entity of Parent and each of its
Subsidiaries.  All of the issued and outstanding Capital Stock owned by any
Credit Party have been duly authorized and issued and are fully paid and
non-assessable.

Section 3.12.Margin Regulations; Investment Company Act.

(a)No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly for any purpose that violates, or that would require any
Lender to make any filings in accordance with, the provisions of Regulation T, U
or X of the Board of Governors of the Federal Reserve System as now and from
time to time hereafter in effect.  

(b)No Credit Party is required to register as an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

Section 3.13.Disclosure.

No written statement, information, report, representation, or warranty made by
any Credit Party in any Credit Document or in any documents filed with the
Securities and Exchange Commission or furnished to the Administrative Agent or
any Lender by or on behalf of any Credit Party in connection with any Credit
Document contains any untrue statement of a material fact or omits any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made and at the time at
which they were made and taken as a whole and as supplemented from time to time,
not materially misleading.

Section 3.14.Intellectual Property; Licenses, Etc.

66

 

--------------------------------------------------------------------------------

 

To the knowledge of the Credit Parties, the Credit Parties and their Restricted
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, domain names, copyrights, patents, patent rights, trade
secrets, know-how, franchises, licenses and other intellectual property rights
that are reasonably necessary for the operation of their respective businesses,
without infringement, misappropriation or other violation of the intellectual
property rights of any other Person, except to the extent that such failure to
own or possess the right to use, or where such infringement, misappropriation,
or violation, could not reasonably be expected to have a Material Adverse
Effect.

Section 3.15.Solvent.

Immediately after giving effect to each of the Transactions on the Effective
Date, each of the Borrowers and their Restricted Subsidiaries are, on a
Consolidated basis, Solvent.

Section 3.16.Compliance with FCPA.

To their knowledge, each of the Credit Parties and their Subsidiaries is in
compliance in all material respects with the Foreign Corrupt Practices Act, 15
U.S.C. §§ 78dd-1, et seq., and any foreign counterpart thereto.

Section 3.17.Anti-Money Laundering Laws.

The operations of the Credit Parties and their Subsidiaries are and have been
conducted at all times in compliance in all material respects with all
applicable financial recordkeeping and reporting requirements, including those
of the Bank Secrecy Act, as amended by Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the applicable anti-money
laundering statutes of jurisdictions where the Credit Parties and their
Subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Credit Parties or any
of their Subsidiaries with respect to the Anti-Money Laundering Laws is pending
or, to the best knowledge of the Borrowers, threatened (in writing).

Section 3.18.Compliance with OFAC Rules and Regulations.

(a)None of the Credit Parties or their Subsidiaries or their respective
Affiliates is in violation of any of the country or list based economic and
trade sanctions administered and enforced by OFAC that are described or
referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise
published from time to time.

(b)None of the Credit Parties or their Subsidiaries or their respective
Affiliates (i) is a Sanctioned Person or a Sanctioned Entity, (ii) has its
assets located in Sanctioned Entities, or (iii) derives revenues from
investments in, or transactions with, Sanctioned Persons or Sanctioned
Entities.  No proceeds of any Loan will be used, or have been used, directly or,
to the Borrowers’ knowledge, indirectly, to fund any operations in, finance any
investments or activities in or business of or with, or make any payments to, a
Sanctioned Person or a Sanctioned Entity.

Section 3.19.Margin Stock.

No Credit Party nor any of its Subsidiaries is engaged in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock.  No
part of the proceeds of the loans made to the

67

 

--------------------------------------------------------------------------------

 

Credit Parties or any of their Subsidiaries will be used to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors.

Section 3.20.[Reserved.]

Section 3.21.Servicing.

(a)Borrowers agree to monitor, manage, enforce and collect the Receivables and
disburse any collections in respect thereof as provided in the ordinary course
of business consistent with past practices or reasonable modifications thereof
and Borrowers agree to comply in all material respects with their Underwriting
Guidelines with respect to servicing of the Receivables and with respect to
Credit Protection Laws and all other applicable material Laws  in collecting its
Receivables and exercising any rights or remedies thereunder.  Borrowers agree
to monitor, manage, enforce and collect the Receivables in the ordinary course
of business consistent with past practices or reasonable modifications thereof
and represents and warrants that it has the knowledge, expertise and capacity to
service the Receivables. Borrowers shall obtain and maintain all necessary
licenses in each jurisdiction necessary to service, collect and manage the
Receivables, except to the extent such failure would not, individually or in the
aggregate, reasonably be expect to result in a Material Adverse Effect.  Each
Borrower agrees not to resign as a servicer of any Receivables without the prior
written consent of Administrative Agent.  Notwithstanding the foregoing,
Borrower agrees that for so long as an Event of Default pursuant to Section
7.1(a) or 7.1(e) is continuing hereunder or the Administrative Agent or Lenders
are generally pursuing remedies against the Borrowers as permitted under the
Credit Documents (it being understood that the implementation of the Default
Rate alone shall not be deemed to qualify as generally pursuing remedies for
purposes of this Section 3.20), the Administrative Agent may, upon five (5)
Business Days advance written notice to the Parent, terminate all of the rights
and obligations of Borrowers, in its capacity as servicer, under any servicing
agreement, if applicable, and shall appoint itself or another Person designated
by it to perform all servicing and collection obligations that were previously
provided by Borrower.  Upon removal of Borrower as servicer, Borrower agrees to
provide all books, records and other data (including computerized data (and at
all times include a back up of such data) to Administrative Agent or the Person
appointed as a successor servicer to the Borrower.

Section 3.22.Employment Matters

.  Except as could not reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect, there are no strikes, lockouts or
slowdowns against any Credit Party or any Restricted Subsidiary existing or, to
the knowledge of the Borrower, threatened (in writing).  The hours worked by and
payments made to employees of the Credit Parties and the Restricted Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable federal, state, local or foreign law dealing with such matters except
as could not reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect.  Except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, all
payments due from any Credit Party or any Restricted Subsidiary, or for which
any claim may be made against any Credit Party or any Restricted Subsidiary, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of the Credit Party or
such Restricted Subsidiary.

ARTICLE IV
CONDITIONS PRECEDENT

Section 4.1.Conditions to Initial Extensions of Credit.

68

 

--------------------------------------------------------------------------------

 

The obligation of each Lender to make the initial Extensions of Credit is
subject to the satisfaction of the following conditions precedent (the date on
which such conditions are satisfied and the initial Extension of Credit is made,
the “Closing Date”):

(a)Execution of Credit Agreement and Credit Documents.  The Administrative Agent
shall have received (A) counterparts of this Agreement, executed by a duly
authorized officer of each party hereto and (B) counterparts of any other Credit
Document, executed by the duly authorized officers of the parties thereto.

(b)Authority Documents.  The Administrative Agent shall have received the
following:

(i)Articles of Incorporation/Charter Documents.  Original certified articles of
incorporation or other charter documents, as applicable, of each Credit Party
certified (A) by an officer of such Credit Party as of the Closing Date to be
true and correct and in force and effect as of such date, and (B) to be true and
complete as of a recent date by the appropriate Governmental Authority of the
state of its incorporation or organization, as applicable.

(ii)Resolutions.  Copies of resolutions of the board of directors or comparable
managing body of each Credit Party approving and adopting the Credit Documents,
the Transactions and authorizing execution and delivery thereof, certified by an
officer of such Credit Party as of the Closing Date to be true and correct and
in force and effect as of such date.

(iii)Bylaws/Operating Agreement.  A copy of the bylaws or comparable operating
agreement of each Credit Party certified by an officer of such Credit Party as
of the Closing Date to be true and correct and in force and effect as of such
date.

(iv)Good Standing.  Original certificates of good standing, existence or its
equivalent (to the extent such an item exists in the relevant jurisdiction) with
respect to each Credit Party certified as of a recent date by the appropriate
Governmental Authorities of the state of incorporation or organization.

(v)Incumbency.  An incumbency certificate of each Authorized Officer of each
Credit Party certified by an officer to be true and correct as of the Closing
Date.

(c)Legal Opinion of Counsel.  The Administrative Agent shall have received the
opinions of Kirkland & Ellis LLP and the opinions of local counsel, as
applicable, each as counsel to the Credit Parties, dated the Closing Date,
addressed and in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders.

(d)Solvency Certificate.  The Administrative Agent shall have received an
officer’s certificate prepared by the chief financial officer or other
Authorized Officer approved by the Administrative Agent of the Borrowers as to
the financial condition, solvency of the Credit Parties and their Restricted
Subsidiaries, after giving effect to the Transactions and the initial borrowings
under the Credit Documents, in substantially the form of Exhibit 4.1(g) hereto.

(e)Account Designation Notice.  The Administrative Agent shall have received the
executed Account Designation Notice in the form of Exhibit 1.1(a) hereto.

(f)Notice of Borrowing.  The Administrative Agent shall have received a Notice
of Borrowing with respect to the Loans (if any) to be made on the Closing Date.

69

 

--------------------------------------------------------------------------------

 

(g)Consents.  The Administrative Agent shall have received evidence that all
boards of directors, governmental, shareholder and material third party consents
and approvals necessary in connection with the Transactions have been obtained
and all applicable waiting periods have expired without any action being taken
by any authority that could restrain, prevent or impose any material adverse
conditions on such transactions or that could seek or threaten any of the
foregoing.

(h)Compliance with Laws.  The financings and other Transactions contemplated
hereby shall be in compliance in all material respects with all applicable laws
and regulations (including all applicable securities and banking laws, rules and
regulations).

(i)Bankruptcy.  There shall be no bankruptcy or insolvency proceedings pending
with respect to any Credit Party or any Restricted Subsidiary thereof.

(j)Existing Indebtedness of the Credit Parties.  All of the Indebtedness under
the Existing Credit Agreement shall be repaid in full and all security interests
related thereto shall be terminated on or prior to the Closing Date pursuant to
a payoff letter in form and substance reasonably satisfactory to the
Administrative Agent.

(k)Financial Statements.  The Administrative Agent and the Lenders shall have
received copies of the Audited Financial Statements referred to in Section 3.5
and the consolidated annual projected balance sheet, income statement and cash
flow statement for the Parent and its Consolidated Subsidiaries on a
consolidated basis for the period through the Maturity Date, each in form and
substance reasonably satisfactory to the Administrative Agent and the other
Lenders.

(l)No Material Adverse Effect.  Since the date of the Audited Financial
Statements, there shall have been no Material Adverse Effect.

(m)Closing Certificate.  The Administrative Agent shall have received a
certificate or certificates executed by an Authorized Officer of the Parent as
of the Closing Date, substantially in the form of Exhibit 4.1(m) stating that
immediately after giving effect to this Agreement, the other Credit Documents,
and all the Transactions contemplated to occur on such date, (A) no Default or
Event of Default exists, and (B) all representations and warranties contained
herein and in the other Credit Documents are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof).

(n)Fees and Expenses.  The Administrative Agent and the Lenders shall have
received (i) evidence that the costs and expenses (including reasonable and
documented out-of-pocket attorneys’ fees) incurred by the Administrative Agent
and Lenders in the negotiation, execution and delivery of the Credit Documents,
to the extent invoiced at least 1 Business Day prior to the Closing Date, shall
have been paid in full by the Credit Parties and (ii) evidence that all other
fees and expenses, if any, owing pursuant to Section 2.4, and  payable on the
Effective Date, shall have been paid in full by the Credit Parties.

(o)Closing Date Availability.  Availability on the Closing Date, after giving
effect to any initial funding of Revolving Loans or Letters of Credit on the
Closing Date and the payment of all costs, fees and expenses of the
Transactions, shall not be less than $10,000,000.  

Without limiting the generality of the provisions of Section 8.4, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or reasonably acceptable
or

70

 

--------------------------------------------------------------------------------

 

reasonably satisfactory to a Lender unless the Administrative Agent shall have
received notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.

Section 4.2.Conditions to All Extensions of Credit.

The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:

(a)Representations and Warranties.  The representations and warranties made by
the Credit Parties herein and in the other Credit Documents shall (i) with
respect to representations and warranties that contain a materiality
qualification, be true and correct in all respects and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects, in each case on and as of the date
of such Extension of Credit as if made on and as of such date except for any
representation or warranty made as of an earlier date, which representation and
warranty shall remain true and correct as of such earlier date.

(b)No Default or Event of Default.  No Default or Event of Default shall have
occurred and be continuing on such date or immediately after giving effect to
the Extension of Credit to be made on such date unless such Default or Event of
Default shall have been waived in accordance with this Agreement.

(c)Compliance with Commitments.  Immediately after giving effect to the making
of any such Extension of Credit (and the application of the proceeds thereof),
(i) the sum of the aggregate Revolving Credit Outstandings shall not exceed the
Revolving Committed Amount then in effect and (ii) the outstanding Swingline
Loans shall not exceed the Swingline Committed Amount.  

Each request for an Extension of Credit and each acceptance by the Borrowers of
any such Extension of Credit shall be deemed to constitute representations and
warranties by the Credit Parties as of the date of such Extension of Credit that
the conditions set forth above in paragraphs (a) through (c), as applicable,
have been satisfied.

ARTICLE V
AFFIRMATIVE COVENANTS

Each of the Credit Parties hereby covenants and agrees that on the Effective
Date, and thereafter (a) for so long as this Agreement is in effect and (b)
until the Obligations are paid in full in cash, such Credit Party shall, and
shall cause each of their Restricted Subsidiaries, to:

Section 5.1.Financial Statements.

Deliver to the Administrative Agent and the other Lenders, in form reasonably
satisfactory to the Administrative Agent and the Required Lenders:

(a)Quarterly Financial Statements.  Within 45 days after the end of each of the
first three (3) quarterly fiscal periods of each fiscal year of the Parent, a
consolidated balance sheet of the Parent and its Consolidated Subsidiaries as of
the end of such fiscal period, and (ii) consolidated statements of income,
retained earnings and cash flows of the Parent and its Consolidated Subsidiaries
for that quarterly fiscal period and for that portion of the fiscal year then
ended, in each case, setting forth in comparative form the figures for the
corresponding period of the preceding fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Parent as fairly presenting the
financial condition, results of operations

71

 

--------------------------------------------------------------------------------

 

and cash flows of the Parent and its Consolidated Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; and

(b)Annual Financial Statements.  Within 90 days after the end of each fiscal
year of the Parent, a consolidated balance sheet of the Parent and its
Consolidated Subsidiaries as of the close of such fiscal year, and consolidated
statements of income, retained earnings and cash flows of the Parent and its
Consolidated Subsidiaries, in each case, setting forth in comparative form the
figures for the preceding fiscal year, all in reasonable detail and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing or otherwise reasonably acceptable to the
Administrative Agent (the “Accounting Firm”), which report and opinion shall be
prepared in accordance with GAAP and shall not be subject to any qualifications
or exceptions as to the scope of the audit nor to any qualifications and
exceptions not permissible under GAAP and not reasonably acceptable to the
Administrative Agent (other than (i) a “going concern” qualification resulting
from the impending maturity of any Indebtedness within 12 months of the relevant
audit opinion or (ii) the breach or anticipated breach of any financial covenant
(including the Financial Covenants) under any Indebtedness).

Section 5.2.Certificates; Other Information.

Deliver to the Administrative Agent (for distribution to the Lenders), in form
reasonably satisfactory to the Administrative Agent and the Required Lenders:

(a)Compliance Certificate.  Concurrently with the delivery of the financial
statements referred to in Sections 5.1(a) and (b) hereof, a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower
Representative.

(b)Management Discussion and Analysis.  Concurrently with the delivery of the
financial statements referred to in Section 5.1(b), a copy of management’s
discussion and analysis of the financial condition and results of operations of
Parent and its Subsidiaries (including, for the avoidance of doubt, all
Restricted Subsidiaries) for such fiscal year, as compared to the previous
fiscal year, as applicable.

(c)Reports; SEC Filings; Regulatory Reports; Etc. Promptly after the same are
available, (i) copies of each annual report, proxy or financial statement or
other report or communication sent to the stockholders of the Parent, (ii)
copies of all annual, regular, periodic and special reports and registration
statements which the Parent may file or be required to file with the SEC under
Section 13 or 15(d) of the Exchange Act, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto and (iii) all material
regulatory reports specifically concerning the Parent and its Restricted
Subsidiaries.

(d)Projected Financial Statements.  Not later than the date of delivery of the
annual financial statements required by Section 5.1(b), projected annual
consolidated balance sheets, and statements of income of the (i) Parent and its
Subsidiaries and (ii) Parent and its Restricted Subsidiaries, in each case for
the immediately succeeding fiscal year, it being understood and agreed that (A)
any financial or business projections furnished by the Borrowers are subject to
significant uncertainties and contingencies, which may be beyond the control of
the Borrowers, (B) no assurance is given by the Borrowers that the results or
forecast in any such projections will be realized and (C) the actual results may
differ from the forecast results set forth in such projections and such
differences may be material.

(e)Borrowing Base Certificate.  On the 15th day of each calendar month of the
Parent (i) a duly completed Borrowing Base Certificate signed by a Responsible
Officer of the Borrower Representative.  Notwithstanding the foregoing, at any
time when (x) Availability is less than the greater of (I) $6,000,000 and (II)
15% of the Maximum Revolver Amount (the “Availability Trigger”), until
Availability is above the Availability Trigger for four consecutive weeks or (y)
a Specified Event of

72

 

--------------------------------------------------------------------------------

 

Default is continuing, in each case at the option of the Administrative Agent,
the Borrowing Base will be computed on a more frequent basis (but not more
frequently than weekly).  In addition, at the option of Parent, the Borrowing
Base may be computed more frequently than monthly (but not more frequently than
weekly).

(f)Summary of Accounts Constituting the Borrowing Base.  Within eleven (11)
Business Days after the end of each calendar month, (i) a summary of
Receivables, by loan portfolio, constituting the Eligible Accounts in the
Borrowing Base, (ii) all Receivables as of the end of such month, the
outstanding principal balance of each Receivable, the outstanding interest owing
on each Receivable, any expense owing in respect of each Receivable (iii) the
past due principal, interest or any other amount owing with respect to each
Receivable, and (iv) such other information as the Administrative Agent may
reasonably request from time to time in the exercise of its Permitted
Discretion.

(g)General Information.  Promptly, such additional information regarding the
business, financial or corporate affairs of the Credit Parties or any Restricted
Subsidiary as the Administrative Agent or any Lender may from time to time
reasonably request.

Documents required to be delivered pursuant to Section 5.1 and 5.2 (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which the Parent posts such documents, or
provides a link thereto on the Parent’s website on the Internet at the website
address listed in Section 9.2; or (ii) on which such documents are posted on the
Parent’s behalf on http://www.sec.gov; provided that the Parent shall deliver
paper copies of such documents to the Administrative Agent or any Lender that
requests the Parent to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender. Notwithstanding anything contained herein, in every instance the Parent
shall be required to provide either paper or electronic copies (at the Parent’s
option) of the Compliance Certificates required by clause (a) to the
Administrative Agent.  Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Parent with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

In addition, documents delivered by the Parent or the Borrower Representative to
the Administrative Agent pursuant to clauses (a), (b), (d), and (e) of this
Section 5.2 may be made available to the Lenders through the Platform in
accordance with the provisions of Section 9.2(d).

Notwithstanding anything to the contrary herein, neither the Borrowers nor any
of their Subsidiaries shall be required to deliver, disclose, permit the
inspection, examination or making of copies of or excerpts from, or any
discussion of, any document, information, or other matter (i) that constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent (or any Lender (or their
respective representatives or contractors)) is prohibited by applicable law,
fiduciary duty or binding agreement (to the extent such binding agreement was
not created in contemplation of the Borrowers’ or any of their Subsidiary’s
obligations under this Section 5.2), (iii) that is subject to attorney-client or
similar privilege or constitutes attorney work product or (iv) with respect to
which the Borrowers or any of their Subsidiaries owes confidentiality
obligations (to the extent not created in contemplation of the Borrowers’ or any
of their Subsidiary’s obligations under this Section 5.2) to any third party.

Section 5.3.Notices of Material Events.

73

 

--------------------------------------------------------------------------------

 

Promptly notify the Administrative Agent within two (2) Business Days of
obtaining knowledge thereof:

(i)of the occurrence of any Default or Event of Default;

(ii)of the receipt of any written notice of any governmental investigation or
any litigation or proceeding commenced or threatened against any Credit Party
that could reasonably be expected to have a Material Adverse Effect;

(iii)of the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to have a Material
Adverse Effect;

(iv)of the receipt of any written notice of a default or event of default (or
other similar term, howsoever denominated) delivered to any Credit Party under
any debt agreements or instruments in respect of any Indebtedness having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $10,000,000; and

(v)of any other matter that has resulted in or could reasonably be expected to
result in a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Parent setting forth details of the occurrence
referred to therein and stating what action the Parent has taken and proposes to
take with respect thereto.  Each notice pursuant to this Section shall describe
with particularity any and all provisions of this Agreement or other Credit
Document that have been breached.

Section 5.4.Payment of Obligations.

Pay and discharge, as the same shall become due and payable, all its material
obligations and liabilities, including (a) all its material Tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets; (b) all its lawful claims which, if unpaid, would by law become a Lien
upon its Property; and (c) all its Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness; provided, however, that the Credit
Parties and each Restricted Subsidiary shall not be required to pay any such
amount if and so long as (i) the amount, applicability or validity thereof shall
currently be contested in good faith by appropriate proceedings and appropriate
accruals and reserves therefor have been established in accordance with GAAP and
(ii) (except with respect to clause (a) above) failure to do so could not
reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect.  

Section 5.5.Preservation of Existence, Etc.

(a)Preserve, renew and maintain in full force and effect (i) its legal existence
and good standing (to the extent such concept exists in the relevant
jurisdiction) under the Laws of the jurisdiction of its organization and (ii)
its qualification to do business and good standing (to the extent such concept
exists in the relevant jurisdiction) under the Law of each other domestic or
foreign jurisdiction where the nature of its business requires it to be so
qualified; except (with respect to clause (ii)) where the failure to maintain
such qualification or good standing would not reasonably be expected to result
in a Material Adverse Effect;

(b)Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary in the normal conduct of its business, except
in a transaction permitted by Section

74

 

--------------------------------------------------------------------------------

 

6.3 or 6.5 hereof or except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and

(c)Preserve, renew and maintain all of its registered copyrights, domain names,
patents, trademarks, trade names and service marks to the extent that the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

Section 5.6.Maintenance of Properties.

Except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, (a) maintain, preserve and protect all of its tangible
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof; and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.

Section 5.7.Maintenance of Insurance.

Maintain with reputable national insurance companies, not Affiliates of the
Credit Parties, insurance with respect to its properties and business against
loss or damage of the kinds customarily (in the determination of the Borrowers)
insured against by Persons of similar financial condition and strength engaged
in the same or similar business and owning similar properties in localities
where the Credit Parties or their Restricted Subsidiaries operate, of such types
and in such amounts as are customarily carried under similar circumstances by
such other Persons (it being acknowledged by the Lenders that the Borrowers may
maintain self-insurance which is compatible with the standards set forth
herein), in each case as determined in the good faith and reasonable business
judgment of the Parent. Subject to Section 5.19, all general property insurance
policies covering the Collateral are to list the Administrative Agent as an
additional insured (or equivalent term) for the benefit of the Lenders and all
general liability insurance policies are to list the Administrative Agent as
loss payee (or equivalent term) for the benefit of the Lenders, in each case,
with standard endorsements which shall provide for not less than 30 days (or 10
days in the case of non-payment) prior written notice to the Administrative
Agent of the exercise of any right of cancellation.  

Section 5.8.Compliance with Laws.

Comply  with all Laws and in all respects with the Investment Company Act of
1940, as amended, if required to be registered as an “investment company”, or as
a company “controlled” by an “investment company”, each within the meaning of
the Investment Company Act of 1940, as amended, with the requirements of all
Laws applicable to it or to its business or Property except in such instances in
which (i) such requirement of Law is being contested in good faith or a bona
fide dispute exists with respect thereto; and (ii) the failure to comply
therewith could not be reasonably expected, individually or in the aggregate, to
have a Material Adverse Effect.

Section 5.9.Books and Records.

Maintain books, records and accounts with respect to (i) Parent and its
Subsidiaries and (ii) Parent and its Restricted Subsidiaries, which, in each
case, are in reasonable detail as Administrative Agent may reasonably require,
accurately and fairly reflect their transactions and dispositions of their
assets, and maintain a system of internal accounting controls sufficient to
provide reasonable assurances that (a) transactions are executed in accordance
with management’s general or specific authorization and (b) transactions are
recorded as necessary (i) to permit preparation of financial statements in
accordance with GAAP, and (ii) to maintain accountability for assets.

75

 

--------------------------------------------------------------------------------

 

Section 5.10.Inspection Rights.

(a)Subject to Section 9.14 hereof, permit representatives and independent
contractors of the Administrative Agent (along with representatives of any
Lender that wish to attend simultaneously) to visit and inspect any of its
Properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers and independent public accountants (at
which an authorized legal representative of the Borrowers shall be entitled to
be present), all at the expense of the Lenders (except as set forth herein)
during normal business hours upon reasonable advance notice to the Borrowers;
provided that, so long as no Event of Default exists, the foregoing shall be
restricted to two such visits or inspections per consecutive 12 months period,
which two instances shall be at the Borrowers’ sole expense, in each case upon
request of the Required Lenders or the Administrative Agent and reasonable
advance notice to the Borrowers; provided, however, for so long as an Event of
Default continues, the Administrative Agent (along with representatives of any
Lender that wish to attend simultaneously) may do any of the foregoing at the
sole expense of the Borrowers; provided, further, that, notwithstanding the
foregoing, the Administrative Agent and the Lenders shall be limited to (x) 1
field examination (which shall include any appraisals or valuations) of, and at
the expense of, the Parent and its Restricted Subsidiaries per consecutive 12
months period to the extent Availability is $8,000,000 or greater and (y) 2
field examinations (which shall include any appraisals or valuations) of, and at
the expense of, the Parent and its Restricted Subsidiaries per consecutive 12
months period to the extent Availability is less than or equal to $8,000,000.

Section 5.11.Compliance with ERISA.

The Borrowers shall do, and cause each of its ERISA Affiliates to do, each of
the following: (a) maintain each Single Employer Plan in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal or state law and maintain each Foreign Plan in compliance in all
material respects with all applicable laws; (b) preclude each Single Employer
Plan which is qualified under Section 401(a) of the Code from being determined
to be disqualified in any final assessment by the IRS; (c) make all required
contributions to any Plan subject to Section 412 or 430 of the Code; and (d)
make all contributions required under its Foreign Plans; except to the extent
that failure to so comply with respect to each of clauses (a) through (d) above
could not reasonably be expected to have a Material Adverse Effect.  

Section 5.12.Use of Proceeds.

Use the proceeds of any Extension of Credit to finance the working capital needs
and other general business purposes (including to consummate Permitted
Acquisitions and permitted Investments and make capital expenditures and
Restricted Payments and otherwise as permitted hereunder) of the Credit Parties
and their Subsidiaries only and not in contravention of any Law or of any Credit
Document.

Section 5.13.Further Assurances.

(a)Additional Information.  Provide such information regarding the operations,
business affairs and financial condition of the Credit Parties and their
Subsidiaries as the Administrative Agent or any Lender may reasonably request.

(b)Further Assurances.  Upon the reasonable request of the Administrative Agent,
duly execute and deliver to the Administrative Agent any and all such further
instruments and documents (in form and substance reasonably satisfactory to the
Borrowers) as may be reasonably necessary or advisable, in the opinion of the
Administrative Agent, to further the intent of the parties as expressed in the
Credit Documents and to obtain the full benefits of the Credit Documents.

76

 

--------------------------------------------------------------------------------

 

(c)Unauthorized Filings.  Use commercially reasonable efforts to cause any
unauthorized UCC financing statement to be removed of record within not less
than fifteen (15) days following written request by the Administrative Agent.

Section 5.14.Notice of Formation of Subsidiary.

Promptly upon the formation of any Restricted Subsidiary (other than an Excluded
Subsidiary) and in any event within ten (10) days after such formation, the
Borrower Representative shall give the Administrative Agent written notice
thereof.

Section 5.15.New Domestic Subsidiaries.

Cause each Domestic Subsidiary (other than an Excluded Subsidiary or an
Unrestricted Subsidiary), which any Credit Party or any of their Restricted
Subsidiaries (other than an Excluded Subsidiary) forms or acquires during the
term of this Agreement to, promptly but in any event within thirty (30) days
after such formation or acquisition, (a) execute and deliver to the
Administrative Agent a Joinder Agreement, together with a certified copy of a
resolution of the board of directors (or other authorizing document of the
appropriate governing body or Person) of such Domestic Subsidiary authorizing
the execution and delivery of the Joinder Agreement and the performance of its
terms, together with such other opinions, certificates, and documents as the
Administrative Agent may reasonably request in connection therewith and (b)
execute and deliver to the Administrative Agent a Security Agreement Supplement
to the Security Agreement, together with such other security agreements
(including mortgages with respect to any real Property owned in fee
(individually or in the aggregate) by such new Domestic Subsidiary with a fair
market value greater than $5,000,000), as well as appropriate financing
statements (and with respect to all real Property subject to a mortgage, fixture
filings), and such other documents, instruments, and agreements as the
Administrative Agent may reasonably require, and each of the foregoing shall be,
in form and substance reasonably satisfactory to the Administrative Agent
(including being sufficient to grant the Administrative Agent a first priority
Lien (subject to Permitted Liens) in and to the Collateral of such newly formed
or acquired Domestic Subsidiary (except to the extent such assets are expressly
excluded from the Collateral pursuant to the terms of the Guaranty or the
Security Agreement, as applicable).

Section 5.16.Unrestricted Subsidiaries.

(a)Not designate any Subsidiary as an Unrestricted Subsidiary unless (x) such
Subsidiary is a Foreign Subsidiary or Securitization Subsidiary and (y)
immediately before and after such designation, no Default or Event of Default
shall have occurred and be continuing or would result therefrom.  The
designation of any Subsidiary as an Unrestricted Subsidiary after the Closing
Date shall constitute an Investment by the Borrowers therein at the date of
designation in an amount equal to the fair market value of the Borrowers’
Investment therein.

(b)Not re-designate any Unrestricted Subsidiary as a Restricted Subsidiary
unless immediately before and after such re-designation, no Event of Default
shall have occurred and be continuing or would result therefrom.  The
re-designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of re-designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time.

(c)Notwithstanding anything to the contrary contained here, in no event shall
(i) any Parent or (ii) any Restricted Subsidiary that holds any Capital Stock
in, any Liens on, any Indebtedness of, any Investments in or any Collateral of
any Restricted Subsidiary (unless such Restricted Subsidiary is

77

 

--------------------------------------------------------------------------------

 

included in the designation pursuant to Section 5.16(a)), in each case, be
designated as an Unrestricted Subsidiary.

Section 5.17.Compliance with Environmental Laws.

Except in each of the following cases as would not have, or be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect,
comply, and cause all lessees and other Persons operating or occupying their
Properties to comply, with all applicable Environmental Laws; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to comply with all Environmental Laws;
provided, however, that neither the Borrowers nor any of their Restricted
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances.

Section 5.18.Compliance with FCPA, OFAC and Anti-Money Laundering Laws.

(a)Comply in all material respects with the Foreign Corrupt Practices Act, 15
U.S.C. §§ 78dd-1, et seq., and any foreign counterpart thereto.

(b)Comply in all material respects with all applicable financial recordkeeping
and reporting requirements, including those of the Bank Secrecy Act, as amended
by Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT
Act), and the applicable Anti-Money Laundering Laws.

(c)Comply in all material respects with any of the country or list based
economic and trade sanctions administered and enforced by OFAC that are
described or referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or
as otherwise published from time to time.

Section 5.19.Post-Closing Covenants.

Within the time periods after the Closing Date specified in Schedule 5.19 or
such later date as the Administrative Agent agrees to in writing, the Credit
Parties shall deliver the documents or take the actions specified on Schedule
5.19, in each case, in form and substance reasonably satisfactory to the
Administrative Agent.

ARTICLE VI
NEGATIVE COVENANTS

Each of the Credit Parties hereby covenants and agrees that on the Effective
Date, and thereafter (a) for so long as this Agreement is in effect and (b)
until the Obligations are paid in full in cash, that:

Section 6.1.Liens.

The Credit Parties shall not, and shall not permit any Restricted Subsidiary to,
create, incur, assume in or suffer to exist, any Lien upon any of its Property,
Assets or revenues, whether now owned or hereafter acquired, other than
Permitted Liens.  The Credit Parties shall not, and shall not permit any
Restricted Subsidiary to, become subject to a Negative Pledge except (a) the
negative pledge contained in the terms of the Senior Notes Documents as in
effect on the date hereof; (b) [Reserved], (c) [Reserved], (d) constituting
customary provisions restricting subletting or assignment of any leases of any
Credit Party or any Subsidiary or provisions in agreements that restrict the
assignment of such agreement or any

78

 

--------------------------------------------------------------------------------

 

rights thereunder, (e) constituting restrictions on the sale or other
disposition of any Property securing Indebtedness as a result of a Lien on such
Property permitted hereunder, (f) constituting customary restrictions on cash,
other deposits or assets imposed by customers and other Persons under contract
entered into in the ordinary course of business, (g) constituting any
restriction or condition with respect to Property under an agreement that has
been entered into for the disposition of such Property, provided that such
disposition is otherwise permitted hereunder, (h) constituting any restriction
or condition with respect to Property under a charter, lease, license or other
agreement that has been entered into for the employment of such Property and (i)
so long as no Event of Default would occur or result immediately after giving
effect thereto, pursuant to any Permitted Receivables Financing or with respect
to any Permitted Securitization Assets.

 

Section 6.2.Indebtedness.

The Credit Parties shall not, and shall not permit any Restricted Subsidiary to,
incur, create, contract, waive, assume, have outstanding, guarantee or otherwise
be or become liable, directly or indirectly, in respect of any Indebtedness,
except for:

(a)the Obligations arising out of or in connection with this Agreement and the
other Credit Documents (including Indebtedness incurred pursuant to Section 2.19
and Section 2.21);

(b)current liabilities for Taxes and assessments incurred in the ordinary course
of business, and other liabilities for unpaid Taxes being contested in good
faith by a Borrower or any Subsidiary for which sufficient reserves have been
established;

(c)current amounts payable or accrued for other claims (other than for borrowed
funds or purchase money obligations) incurred in the ordinary course of
business, provided that all such liabilities, accounts and claims shall be
promptly paid and discharged before the same are not yet delinquent for more
than 30 days or in conformity with customary trade terms, except for those being
contested in good faith by a Borrower or a Subsidiary for which sufficient
reserves have been established in accordance with GAAP;

(d)contingent liabilities resulting from the endorsement of negotiable
instruments in the ordinary course of business;

(e)intercompany loans and advances made by (i) a Credit Party to another Credit
Party, (ii) a Restricted Subsidiary of Parent that is not a Credit Party to a
Credit Party, (iii) a Restricted Subsidiary of Parent that is not a Credit Party
to a Restricted Subsidiary of Parent that is not a Credit Party and (iv) a
Credit Party, in the form of a note with an allonge provided to the
Administrative Agent (in form and substance reasonably satisfactory to it) to a
Subsidiary of the Parent that is not a Credit Party, provided, that, solely with
respect to intercompany loans and advances made pursuant to subclause (iv)(A) no
Default or Event of Default exists and is continuing or would result therefrom
and (B) other than with respect to a Permitted Tax Restructuring, the aggregate
amount of all such loans and advances plus Investments in Capital Stock of
Foreign Subsidiaries that are not Guarantors made after the Effective Date
pursuant to Section 6.3(c) shall not, exceed the greater of $40,000,000 or 5.00%
of Consolidated Total Assets at any time outstanding;

(f)Indebtedness and obligations owing under (i) Bank Products and (ii) other
Hedging Agreements entered into in order to manage existing or anticipated
interest rate, exchange rate or commodity price risks and not for speculative
purposes;

(g)Guaranty Obligations permitted under Section 6.13 hereof;

79

 

--------------------------------------------------------------------------------

 

(h)the Senior Notes and any Permitted Refinancing Debt in exchange for, or the
net cash proceeds of which are used to extend, refinance, renew, replace,
defease or refund the Senior Notes;

(i)with respect to Temporary Cash Investments, short term Indebtedness not
constituting Margin Stock and not exceeding $5,000,000 at any time in the
aggregate owed by a Borrower or a Subsidiary to the broker or investment firm
which is holding assets for the account of a Borrower or a Subsidiary, but only
to the extent that such Indebtedness is to be repaid, in the ordinary course of
business, by the collection or liquidation of such assets at the maturity of
such assets;

(j)intercompany payables for the purchase of goods and services in the ordinary
course of business;

(k)Indebtedness of the Credit Parties and their Subsidiaries existing as of the
Effective Date set forth in Schedule 6.2(k) hereto and any renewals,
refinancings or extensions thereof in a principal amount not in excess of that
outstanding as of the date of such renewal, refinancing or extension and the
terms of any such renewal, refinancing or extension are not less favorable to
the obligor thereunder;

(l)intercompany loans and advances among Foreign Subsidiaries that are not
Guarantors;

(m)obligations in respect of earnouts or similar payment obligations (to the
extent permitted by the definition of “Permitted Acquisitions”) payable in cash
or which may be payable in cash at the seller’s or obligee’s option;

(n)letters of credit, bank guarantees, performance, bid and surety bonds and
completion guarantees provided by a Borrower or any of its Restricted
Subsidiaries in the ordinary course of business or in connection with leases of
real or personal property in the ordinary course of business;

(o)Subordinated Debt incurred after the Effective Date, provided that (i) prior
to the issuance thereof, the Borrower Representative has delivered to the
Administrative Agent a Compliance Certificate which indicates that, on a pro
forma basis after taking into account the issuance of such Subordinated Debt and
the use of the proceeds thereof, (A) there shall occur no Default or Event of
Default and (B) the Credit Parties and their Restricted Subsidiaries shall be in
pro forma compliance with the Financial Covenants calculated as of the most
recent test date after giving effect to such incurrence and (ii) such
Indebtedness shall not have a maturity date or any scheduled amortization or
mandatory prepayments or obligations to repurchase or redeem prior to 6 months
after the Maturity Date (except as otherwise permitted pursuant to the terms of
the Subordination Agreement);

(p)Additional Notes of the Credit Parties, provided that (i) to the extent such
Additional Notes are used to extend, refinance, renew, replace, defease or
refund the Senior Notes, such Additional Notes satisfy clause (2) and (3) of the
definition of Permitted Refinancing Debt and (ii) any amount of Additional Notes
issued in excess of the amounts used pursuant to subclause (i), prior to the
incurrence thereof, the Borrower Representative shall have delivered to the
Administrative Agent a Compliance Certificate which indicates that, on a pro
forma basis after taking into account the incurrence of such Additional Notes
and the use of the proceeds thereof, (A) there shall occur no Default or Event
of Default, (B) the Credit Parties and their Restricted Subsidiaries shall have
a maximum Total Leverage Ratio of not greater than 5.00 to 1.00 and (C) the
Credit Parties and their Restricted Subsidiaries shall be in compliance with the
minimum Fixed Charge Coverage Ratio set forth in Section 6.14(a), and such
Indebtedness shall not have any scheduled amortization or mandatory prepayments
or obligations to repurchase or redeem prior to thirty days after the Maturity
Date (except as otherwise permitted pursuant to Section 6.6(b));

80

 

--------------------------------------------------------------------------------

 

(q)[Reserved];

(r)liabilities under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations, letters of credit or liabilities with
respect to workers’ compensation and other insurance coverage in the ordinary
course of business, and reimbursement obligations in respect of any of the
foregoing;

(s)liabilities resulting from insurance premium financings in the ordinary
course of business;

(t)liabilities resulting from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds incurred in the ordinary course of business;

(u)trade payables incurred in the ordinary course of any Credit Party’s
business, or accrued expenses payable on customary terms and conditions in the
ordinary course of any Credit Party’s business;

(v)Foreign Third-Party Loans (together with an allonge in form and substance
reasonably satisfactory to the Administrative Agent);

(w)so long as no Event of Default would occur or result immediately after giving
effect thereto, Indebtedness (if any) in respect of a Permitted Receivables
Financing;

(x)Indebtedness of Foreign Subsidiaries that, when added together with any other
Indebtedness incurred under this clause (x) and then outstanding, will not
exceed the greater of (x) $20,000,000  and (y) 3.0% of Consolidated Total
Assets;

(y)the incurrence by a Borrower or any of its Restricted Subsidiaries of
Permitted Refinancing Debt in exchange for, or the net cash proceeds of which
are used to extend, refinance, renew, replace, defease or refund Indebtedness
that was Incurred pursuant to this Section 6.2;

(z)Indebtedness consisting of promissory notes or similar Indebtedness issued by
the Parent or any of its Restricted Subsidiaries to current, future or former
officers, managers, and employees thereof, or to their respective estates,
spouses or former spouses, in each case to finance the purchase or redemption of
Capital Stock of the Parent or a Restricted Subsidiary to the extent described
in Section 6.6(f);

(aa)the incurrence by a Borrower or any of its Restricted Subsidiaries of
unsecured Indebtedness, or issuance of Redeemable Stock by a Borrower (in
addition to Indebtedness or Redeemable Stock otherwise permitted hereunder) in
an aggregate principal amount (or accreted value, as applicable) that, when
added to all other Indebtedness Incurred pursuant to this clause (aa) and then
outstanding, will not exceed $30,000,000;

(bb)the incurrence by a Borrower or any of its Restricted Subsidiaries of
Indebtedness, or issuance of Redeemable Stock by a Borrower in an aggregate
principal amount or liquidation preference up to 100% of the net cash proceeds
received by a Borrower since immediately after the date of the Senior Notes
Indenture from the issue or sale of Capital Stock of a Borrower or cash
contributed to the capital of a Borrower to the extent such net cash proceeds
have not been applied to make Restricted Payments or to make other Investments,
payments or exchanges pursuant to Section 6.6 or to make Permitted Investments
(other than Permitted Investments specified in clauses (b), (g) and (h) of
Section 6.3);

81

 

--------------------------------------------------------------------------------

 

(cc)the Borrowers and their Restricted Subsidiary may (x) incur unsecured
Indebtedness (including Assumed Indebtedness) and the Borrowers and their
Restricted Subsidiaries may issue shares of Redeemable Stock if the Fixed Charge
Coverage Ratio for the Parent’s most recently ended four full fiscal quarters
for which internal financial statements are available immediately preceding the
date on which such additional Indebtedness is incurred or such Redeemable Stock
is issued would have been at least 2.00 to 1.00, determined on a pro forma basis
(including a pro forma application of the net cash proceeds therefrom, including
the effect of acquisitions or repayments or redemptions of Indebtedness to be
funded by such proceeds), as if the additional Indebtedness had been incurred,
or the Redeemable Stock had been issued, as the case may be, at the beginning of
such four-quarter period and (y) incur Assumed Indebtedness in an amount equal
to (i) the EBITDA of the entity acquired by a Restricted Subsidiary pursuant to
a Permitted Investment or other Investment permitted hereunder multiplied by
(ii) five;

(dd)the Borrowers and their Restricted Subsidiary may incur unsecured
Indebtedness (including Assumed Indebtedness) and the Borrowers and their
Restricted Subsidiaries may issue shares of Redeemable Stock in an unlimited
amount so long as the Payment Conditions have been satisfied, determined on a
pro forma basis as if such unsecured Indebtedness has been incurred or such
Redeemable Stock has been issued, as the case may be, at the end of the last
fiscal quarter for which financial statements are required to be delivered
pursuant to Section 5.1(a);

(ee)Indebtedness of any Unrestricted Subsidiary that is redesignated as a
Restricted Subsidiary; provided that (A) such Indebtedness is not created in
anticipation of such a redesignation and (B) the aggregate principal amount of
such Indebtedness incurred under this clause (dd) does not exceed at any time
(I) the greater of (x) $20,000,000 and (y) and 3% of Consolidated Total Assets;
and

(ff)the incurrence by the Parent or any of its Restricted Subsidiaries of
Indebtedness (including Capital Leases and purchase money obligations) incurred
for the purpose of financing (or refinancing) all or any part of the purchase
price or cost of construction or improvement of Property (real or personal),
plant or equipment used in the business of the Parent or such Restricted
Subsidiary in an amount that, when added to all other Indebtedness incurred
pursuant to this clause (2) and then outstanding, will not exceed the sum of (A)
the greater of (x) $15,000,000 and (y) 2.0% of Consolidated Total Assets, plus
(B) the amount of any fees and expenses incurred in connection with any
refinancing.

Section 6.3.Investments.

The Credit Parties shall not, and shall not permit any Restricted Subsidiary to,
make or have outstanding Investments in or to any Person, except for:

(a)loans or participations therein generated (including through any purchases in
connection with any bank program that a Credit Party participates in) through
the conduct of activities described in Section 6.7 in the ordinary course of its
day to day business;

(b)ownership of Capital Stock of (i) Subsidiaries which become Guarantors
promptly after the formation or acquisition thereof or (ii) Excluded
Subsidiaries;

(c)ownership of Capital Stock of Foreign Subsidiaries that are not Guarantors,
provided that the aggregate amount of such Investments, plus the aggregate
amount of outstanding Foreign Intercompany Loans pursuant to Section 6.2(e),
shall not exceed, in aggregate amount at any time outstanding, the greater of
$40,000,000 or 5% of Consolidated Total Assets;

82

 

--------------------------------------------------------------------------------

 

(d)(i) Temporary Cash Investments and (ii) such other “cash equivalent”
investments as the Administrative Agent may from time to time approve;

(e)[Reserved];

(f)(i) Permitted Acquisitions made after the Effective Date and (ii) Foreign
Acquisitions made after the Effective Date, in each case, the Acquisition
Consideration thereof not to exceed the greater of $60,000,000 or 7.5% of
Consolidated Total Assets;

(g)Investments after the Effective Date by any Credit Party or Domestic
Subsidiary in any Credit Party or Domestic Subsidiary;

(h)intercompany receivables as a result of the transfer of goods and Property in
the ordinary course of business;

(i)Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions, Restricted Payments and/or transactions with affiliates to the
extent permitted under Sections 6.1, 6.2, 6.4, 6.5, 6.6 or 6.9;

(j)Investments in existence as of the Effective Date or contemplated after the
Effective Date and set forth on Schedule 6.3 and Investments consisting of any
modification, replacement, renewal, reinvestment or extension of any such
Investment;

(k)Investments as a result of intercompany loans and advances permitted under
Section 6.2(e) hereof;

(l)Bank Products to the extent permitted hereunder;

(m)other Investments in activities directly related to one or more of the types
of business described in Section 6.7 hereof, provided that the aggregate amount
of such Investments shall not exceed 10 % of Consolidated Total Assets in
aggregate amount at any time;

(n)[Reserved];

(o)Investments in a Securitization Subsidiary or any other Subsidiary of Parent
or any other Investments that are necessary or desirable to effect any Permitted
Receivables Financing otherwise permitted by Section 6.4(f);

(p)Investments consisting of the licensing, sublicensing, or contribution of
intellectual property rights;

(q)other Investments (including those of the type otherwise referred to herein)
in an unlimited amount so long as the Payment Conditions are satisfied,
determined on a pro forma basis as if such Investment had been made at the end
of the last fiscal quarter for which financial statements are required to be
delivered pursuant to Section 5.1(a);

(r)Investments made by the Parent or any Restricted Subsidiary in any joint
venture or any Unrestricted Subsidiary in an aggregate amount not to exceed at
any one time outstanding the greater of (A) $20,000,000 and (B) 3% of
Consolidated Total Assets;

83

 

--------------------------------------------------------------------------------

 

(s)Investments made by any Restricted Subsidiary that is not a Credit Party in
any Credit Party or any Restricted Subsidiary;

(t)Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
or upon the foreclosure with respect to any secured Investment or other transfer
of title with respect to any secured Investment;

(u)Investments of any Person existing at the time such Person becomes a
Restricted Subsidiary or consolidates, amalgamates or merges with any Borrower
or any Restricted Subsidiary (including in connection with an Acquisition or
other Investment permitted hereunder); provided that such Investment was not
made in contemplation of such Person becoming a Restricted Subsidiary or such
consolidation or merger;

(v)receivables or other trade payables owing to any Borrower or any Restricted
Subsidiary if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms;

(w)loans or advances to officers, partners, directors, consultants and employees
of the Borrowers or any Restricted Subsidiary for (A) relocation, entertainment,
travel expenses, drawing accounts and similar expenditures and (B) for other
purposes in the aggregate amount not to exceed $5,000,000 at any time
outstanding;

(x)Investments to the extent that payment for such Investments is made solely
with Capital Stock (other than Redeemable Stock) of the Borrowers, or proceeds
of an equity contribution initially made to the Borrowers; and

(y)Investments pursuant to the Permitted Tax Restructuring.

Section 6.4.Fundamental Changes.

The Credit Parties shall not, and shall not permit any Restricted Subsidiary to,
voluntarily merge, consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its Assets (whether now owned or hereafter acquired)
to or in favor of any Person, except that, so long as no Default or Event of
Default exists or would result therefrom:

(a)any Subsidiary may merge or consolidate with (i) a Borrower, provided that
such Borrower shall be the continuing or surviving Person, (ii) any Guarantor,
or (iii) in the case of any such Subsidiary that is not a Credit Party, any
Subsidiary;

(b)any Subsidiary may sell all or substantially all of its assets (upon
voluntary liquidation or otherwise) to any Borrower or Guarantor that is a
Domestic Subsidiary ;

(c)the Borrowers and any Subsidiary may (i) consummate Investments permitted
pursuant to Section 6.3 hereof or (ii) make Dispositions permitted pursuant to
Section 6.5 hereof;

(d)any Credit Party may merge with any other Credit Party or any other
Subsidiary so long as such Credit Party shall be the continuing or surviving
Person;

84

 

--------------------------------------------------------------------------------

 

(e)the Borrowers and the Restricted Subsidiaries may effect a Permitted Tax
Restructuring; and

(f)so long as no Event of Default would occur or result immediately after giving
effect thereto, the Borrowers may effect a Permitted Receivables Financing;
provided, that to the extent any Eligible Accounts are included in such
Permitted Securitization Assets, (a) the proceeds of the Permitted Receivables
Financing or purchase price with respect to the Permitted Securitization Assets,
as applicable, must be sufficient to repay any Borrowing Base deficiency
resulting from such Permitted Receivables Financing and (b) if any Borrowing
Base deficiency would result therefrom, a portion of the proceeds thereof
sufficient to cure such Borrowing Base deficiency are directly paid to the
Administrative Agent by the lender or purchaser, as applicable, upon the
consummation of the Permitted Receivables Financing or sale of the Permitted
Securitization Assets; provided, that, the Administrative Agent may instead
agree (in its sole consent) to allow the Borrowers to instead pay such
deficiency with cash on hand.

Section 6.5.Dispositions.

The Credit Parties shall not, and shall not permit any Restricted Subsidiary to,
voluntarily make any Disposition, except:

(a)Dispositions of obsolete, non-functioning, uneconomical, damaged, surplus or
worn out Property, whether now owned or hereafter acquired;

(b)Dispositions of inventory and other Property or services in the ordinary
course of business for fair consideration;

(c)provided that clauses (c) and (d) of the definition of Payment Conditions
have been satisfied, Dispositions permitted under Section 6.3 and Dispositions
to a Credit Party or a Restricted Subsidiary; provided that, if the transferor
of such property is a Credit Party, then (i) the transferee thereof must be a
Credit Party or (ii) to the extent constituting a Disposition (does not include
assets constituting the Borrowing Base) to a Restricted Subsidiary that is not a
Credit Party, such Disposition (x) is for fair value and any promissory note or
other non-cash consideration received in respect thereof is a permitted
Investment in a Restricted Subsidiary that is not a Credit Party in accordance
with Section 6.3 or (y) does not exceed the greater of $20,000,000 and 5% of
Consolidated Total Assets from and after the Effective Date;

(d)Dispositions of Capital Stock of a Credit Party and Dispositions of Capital
Stock of a Subsidiary to a Credit Party or to another Subsidiary; and

(e)provided that clauses (c) and (d) of the definition of Payment Conditions
have been satisfied, Dispositions of Assets (including (i) Capital Stock of a
Subsidiary other than to a Borrower or another Subsidiary and (ii) arrangements
whereby a Credit Party or a Subsidiary sells or transfers any of its Assets, and
thereafter rents or leases those Assets (except for the sale and leaseback of
operating facilities)) not otherwise permitted in this Section 6.5 above, so
long as (i) at the time of such Disposition and after giving effect thereto, no
Default or Event of Default shall exist, (ii) the aggregate amount of such
Dispositions not otherwise permitted in this Section 6.5 above during any fiscal
year shall not exceed the greater of $40,000,000 or 5% of Consolidated Total
Assets as of the last day of the immediately preceding fiscal year without the
prior consent of the Required Lenders, and (iii) the consideration for such
Disposition results in at least 75% of the consideration received in respect
thereof being cash and cash equivalents received by a Credit Party;

85

 

--------------------------------------------------------------------------------

 

(f) the liquidation of cash and cash equivalents, which liquidation shall be in
the ordinary course of business;

(g)an assignment of an account to an insurance company providing credit
insurance to a Credit Party for purposes of collecting insurance proceeds of an
amount reasonably commensurate with the amount of the account so assigned,

(h)termination of a lease of real or personal Property that could not reasonably
be expected to have a Material Adverse Effect;

(i)Disposition of Property subject to casualty, expropriation, condemnation
proceedings or under power of eminent domain or a similar proceeding;

(j)so long as no Event of Default has then occurred and is continuing or would
result therefrom, the transfer, assignment, cancellation, abandonment or other
disposition of intellectual property rights in the ordinary course of business,
which in the reasonable good faith determination of the Borrower Representative
is no longer economically practicable or commercially desirable to maintain, or
used or useful in any material respect to the conduct of the business of the
Borrowers and their Restricted Subsidiaries taken as a whole;

(k)voluntary terminations of any Hedging Agreement;

(l)so long as no Event of Default has then occurred and is continuing or would
result therefrom, non-exclusive licenses of patents, copyrights, trademarks,
trade secrets or other intellectual property to third parties in the ordinary
course of business;

(m)so long as no Event of Default has then occurred or is continuing or would
result therefrom, leases, subleases, licenses, sublicenses and terminations and
abandonment of any Property (including any leasehold interest in real Property)
and granting of easements or rights of way in respect of Property, in each case
in the ordinary course of business;

(n)the expiration of intellectual property in accordance with its statutory
term;

(o)the expiration of any contract, contract right or other agreement in
accordance with its term;

(p)sales, transfers and other dispositions made in order to effect a Permitted
Tax Restructuring;

(q)the sale of delinquent receivables in the ordinary course of business in
connection with the collections or compromise thereof; and

(r)sales of Permitted Securitization Assets, or participations therein,
securities of Securitization Subsidiaries and related assets in connection with
a Permitted Receivables Financing otherwise permitted under Section 6.4(f);

(s)accounts in the ordinary course of business for purposes of settlement or
collection;

(t)sales, transfers, leases and other dispositions of property to the extent
that such property constitutes an Investment permitted by Section 6.3;

86

 

--------------------------------------------------------------------------------

 

(u)dispositions from and after the Effective Date of non-core or obsolete assets
acquired in connection with any Acquisition or other permitted Investments;

(v)the incurrence of Permitted Liens;

(w)provided that clauses (c) and (d) of the definition of Payment Conditions
have been satisfied, Dispositions of (i) any Capital Stock in Unrestricted
Subsidiaries or their assets or (ii) other Excluded Property, provided that for
the purposes of clause (ii), the fair market value of such Dispositions shall
not exceed the greater of $20,000,000 and 3% of Consolidated Total Assets in any
fiscal year;

(x)Restricted Payments made pursuant to Section 6.6;

(y)the unwinding of any Bank Products;

(z)sales, transfers or other dispositions of Investments in joint ventures or
any Subsidiary that is not a wholly-owned Restricted Subsidiary to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
parties set forth in joint venture arrangements and similar binding agreements;
and

(aa)the Parent and any Restricted Subsidiary may (i) terminate or otherwise
collapse its cost sharing agreements with the Parent or any Subsidiary and
settle any crossing payments in connection therewith, (ii) convert any
intercompany Indebtedness to Capital Stock, (iii) transfer any intercompany
Indebtedness to the Parent or any Restricted Subsidiary, (iv) settle, discount,
write off, forgive or cancel any intercompany Indebtedness or other obligation
owing by the Parent or any Restricted Subsidiary, (v) settle, discount, write
off, forgive or cancel any Indebtedness owing by any present or former
consultants, directors, officers or employees, the Parent or any Subsidiary or
any of their successors or assigns or (vi) surrender or waive contractual rights
and settle or waive contractual or litigation claims;

provided, however, that any Disposition pursuant to clauses (b) and (e) shall be
for fair consideration or reasonable value.

Section 6.6.Restricted Payments.

The Credit Parties shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly pay any Restricted Payment, except (a) any Restricted
Subsidiary may declare and pay Dividends to or for the benefit of any Borrower
or any Guarantor, and (b) the Borrowers or any Restricted Subsidiary may make
Restricted Payments in an unlimited amount so long as the Payment Conditions
have been satisfied, determined on a pro forma basis as if such Restricted
Payment had been made at the end of the last fiscal quarter for which financial
statements are required to be delivered pursuant to Section 5.1(a), and after
giving effect to such payment, Availability plus unrestricted cash (subject to a
full dominion Controlled Account Agreement in form and substance reasonably
satisfactory to the Administrative Agent to the extent such cash is required to
be in a Controlled Account Agreement pursuant to the Security Agreement) and
cash equivalents of the Parent and its Restricted Subsidiaries shall not be less
than $25,000,000, (c) provided that clauses (c) and (d) of the definition of
Payment Conditions have been satisfied, and after giving effect to such
payment,  Availability plus unrestricted cash (subject to a full dominion
Controlled Account Agreement in form and substance reasonably satisfactory to
the Administrative Agent to the extent such cash is required to be in a
Controlled Account Agreement pursuant to the Security Agreement) and cash
equivalents of the Parent and its Restricted Subsidiaries shall not be less than
$25,000,000 (unless such prepayment will be made using proceeds from the
issuance of Indebtedness permitted under Section 6.2 or from the proceeds of the
issuance of, or capital contributions to the, Capital Stock (other than
Redeemable Stock not permitted by Section 6.2) of

87

 

--------------------------------------------------------------------------------

 

a Credit Party or any Restricted Subsidiary, the Borrowers may make prepayments
on Additional Notes from the proceeds of any Disposition of Assets which do not
constitute assets subject to the Borrowing Base permitted hereunder and (d) so
long as no Default or Event of Default has occurred and is continuing or would
be caused thereby, any Restricted Payment made in exchange for, or with the net
cash proceeds from, the substantially concurrent sale of Capital Sock of the
Parent (other than any Redeemable Stock and other than Capital Stock issued or
sold to a Subsidiary of the Parent) or a substantially concurrent cash capital
contribution received by the Parent from its shareholders, (e) the defeasance,
redemption, repurchase, retirement or other acquisition of Indebtedness of the
Parent or any Restricted Subsidiary that is contractually subordinated in right
of payment to the Loans or the Guaranty in exchange for, or with the net cash
proceeds from, an incurrence of Permitted Refinancing Debt, (f) so long as no
Default or Event of Default has occurred and is continuing or would be caused
thereby, the redemption, repurchase, retirement or other acquisition for value
of any Capital Stock of the Parent or any of its Restricted Subsidiaries of the
Parent held by employees, former employees, managers, former managers,
consultants or former consultants of the Parent (or any of its Subsidiaries);
provided that the aggregate amount of such repurchases and other acquisitions
(excluding amounts representing cancellation of Indebtedness) shall not exceed
$5,000,000 (with unused amounts in any calendar year being carried over to
succeeding calendar years subject to a maximum (without giving effect to the
following parenthetical) of $10,000,000 in any calendar year) (in each case plus
the amount of net cash and proceeds received by the Parent and its Restricted
Subsidiaries (x) in respect of “key-man” life insurance and (y) from the
issuance of Capital Stock by the Parent to members of management of the Parent
and its Subsidiaries, to the extent that those amounts did not provide the basis
for any previous Restricted Payment), (g) so long as no Default or Event of
Default has occurred and is continuing and clauses (c) and (d) in the definition
of Payment Conditions have been satisfied, and after giving effect to such
payment, Availability plus unrestricted cash (subject to a full dominion
Controlled Account Agreement in form and substance reasonably satisfactory to
the Administrative Agent to the extent such cash is required to be in a
Controlled Account Agreement pursuant to the Security Agreement) and cash
equivalents of the Parent and its Restricted Subsidiaries shall not be less than
$25,000,000 (unless such prepayment will be made using proceeds from the
issuance of Indebtedness permitted under Section 6.2 or from the proceeds of the
issuance of, or capital contributions to the, Capital Stock (other than
Redeemable Stock not permitted by Section 6.2) of a Credit Party or any
Restricted Subsidiary, payments of dividends on Redeemable Stock issued pursuant
to Section 6.2, (h) repurchases of Capital Stock deemed to occur upon exercise
of stock options if such Capital Stock represents a portion of the exercise
price of such options, (i) cash payments in lieu of the issuance of fractional
shares in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Capital Stock of the Parent; provided,
however, that any such cash payment shall not be for the purpose of evading the
limitation of this Section 6.6 (as determined in good faith by the board of
director of the Parent), (j) so long as no Default or Event of Default has
occurred and is continuing or would be caused thereby, payments of intercompany
subordinated Indebtedness, the incurrence of which was permitted under Section
6.2 (provided, further, that the payment of intercompany subordinated
Indebtedness to an Unrestricted Subsidiary, shall be further subject to the
condition that, after giving effect to such payment,  Availability plus
unrestricted cash (subject to a full dominion Controlled Account Agreement in
form and substance reasonably satisfactory to the Administrative Agent to the
extent such cash is required to be in a Controlled Account Agreement pursuant to
the Security Agreement) and cash equivalents of the Parent and its Restricted
Subsidiaries shall not be less than $25,000,000), (k) any non-Credit Party may
make any Restricted Payment to or for the benefit of any Subsidiary of the
Credit Parties (and pro rata to any other equity holders, (l) Restricted
Payments may be made to effectuate a Permitted Tax Restructuring, and (m) the
Parent may make Restricted Payments consisting of Capital Stock in any
Unrestricted Subsidiary, whether pursuant to a distribution, dividend or any
other transaction not prohibited hereunder.

Section 6.7.Change in Nature of Business.

88

 

--------------------------------------------------------------------------------

 

The Credit Parties shall not, and shall not permit any Restricted Subsidiary to,
engage in any material line of business other than the business conducted or
proposed to be conducted by the Borrowers and their Subsidiaries on the
Effective Date and any business engaged in (1) the business of providing online
financial services, (2) the business of originating, arranging, purchasing and
collecting consumer and small business loans, and (3) any other activities
similar, reasonably related thereto, or to the extent approved by the
Administrative Agent in its sole discretion, incidental, complementary or
ancillary thereto, or a reasonable extension or expansion thereof.

Section 6.8.Transactions with Affiliates.

The Credit Parties shall not, and shall not permit any Restricted Subsidiary to,
consummate any transaction of any kind with any Affiliate of the Credit Parties,
other than (a) arm’s-length transactions with Affiliates, (b) transactions
otherwise permitted hereunder, (c) transactions with Affiliates in the ordinary
course of business, (d) licenses or sublicenses of intellectual property rights,
(e) sales, conveyances or other transfers of Permitted Securitization Assets, or
participations therein, or any related transaction, in connection with any
Permitted Receivables Financing otherwise permitted by Section 6.4(f), including
related to the provision of services by a Restricted Subsidiary, (f) other
transactions with a fair value not in excess of the greater of $10,000,000 and
2% of Consolidated Total Assets, (g) any employment agreement or compensation
plan or arrangement entered into by the Parent or any of its Restricted
Subsidiaries in the ordinary course of business of the Parent or such Restricted
Subsidiary, (h) transactions exclusively between or among the Parent and/or its
Restricted Subsidiaries; provided that such transactions are not otherwise
prohibited by the this Agreement, (i) any transactions existing or contemplated
as of the Effective Date and set forth on Schedule 6.8, (j) reasonable
compensation of, and indemnity arrangements in favor of, managers of the Parent
and its Restricted Subsidiaries, (k) the issuance or sale of any Capital Stock
(other than Redeemable Stock) of a Borrower, (l) the payment of reasonable fees
and reimbursement of out-of-pocket expenses to directors of the Parent or any
Restricted Subsidiary, (m) compensation (including bonuses) and employee benefit
arrangements paid to, indemnities provided for the benefit of, and employment
and severance arrangements entered into with, directors, officers, managers,
consultants or employees of the Parent or the Subsidiaries in the ordinary
course of business, (n) any issuances of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment agreements, stock options and stock ownership plans, (o) any
transaction between or among the Parent or any Restricted Subsidiary and any
Affiliate of the Parent or a joint venture or similar entity that would
constitute an Affiliate transaction solely because the Parent or a Restricted
Subsidiary owns an equity interest in or otherwise controls such Affiliate,
joint venture or similar entity and (p) the existence and performance of
agreements and transactions with any Unrestricted Subsidiary that were entered
into prior to the designation of a Restricted Subsidiary as such Unrestricted
Subsidiary to the extent that the transaction was permitted at the time that it
was entered into with such Restricted Subsidiary and transactions entered into
by an Unrestricted Subsidiary with an Affiliate prior to the redesignation of
any such Unrestricted Subsidiary as a Restricted Subsidiary.

Section 6.9.Burdensome Agreements.

The Credit Parties shall not, and shall not permit any Restricted Subsidiary to,
enter into any Contractual Obligation that limits the ability of any Guarantor
to make Dividends or other Dispositions to a Borrower or to otherwise transfer
Property to a Borrower, other than (a) customary or necessary restrictions
pursuant to the terms of a Permitted Receivables Financing otherwise permitted
by Section 6.4(f), (b) restrictions imposed by applicable law, (c) restrictions
imposed by any Credit Document or any agreements evidencing secured Indebtedness
permitted by this Agreement, (d) any restrictions imposed by the Senior Notes
Documents, (e) restrictions and conditions existing on the Effective Date or to
any extension, renewal, amendment, modification or replacement thereof, (f)
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or any assets

89

 

--------------------------------------------------------------------------------

 

pending such sale, provided that such restrictions and conditions apply only to
the Subsidiary or assets that is or are to be sold and such sale is permitted
hereunder, (g) restrictions or conditions set forth in any agreement in effect
at any time any Person becomes a Restricted Subsidiary, provided that such
agreement was not entered into in contemplation of such Person becoming a
Restricted Subsidiary and the restriction or condition set forth in such
agreement does not apply to the Parent or any other Restricted Subsidiary, (h)
the Cash Collateral Agreement and (i) customary provisions in shareholders
agreements, joint venture agreements, organizational or constitutive documents
or similar binding agreements relating to any joint venture and other similar
agreements applicable to joint ventures and applicable solely to such joint
venture and the Capital Stock issued thereby.

Section 6.10.Amendment of Organization Documents and Fiscal Year.

The Credit Parties shall not, and shall not permit any Restricted Subsidiary to,
amend, modify, or waive any of its rights under any Organization Documents in a
manner materially adverse to the Lenders without the consent of the
Administrative Agent.  The Credit Parties shall not, and shall not permit any
Restricted Subsidiary to, change its fiscal quarters or fiscal year, except (a)
as required by the SEC (or other applicable governing body), GAAP or the
Parent’s accountants and/or auditors or (b) after providing 15 days prior
written notice to the Administrative Agent and provided such change pursuant to
this clause (b) does not have the effect of delaying or otherwise curing a
Default or an Event of Default that would have otherwise existed.

Section 6.11. Amendment of Subordinated Debt.

The Credit Parties shall not, and shall not permit any Restricted Subsidiary to,
change or amend or accept any waiver or consent with respect to, any document,
instrument, or agreement relating to any Subordinated Debt that would result in
(a) a material increase in the principal, interest, overdue interest, fees or
other amounts payable under any Subordinated Debt (except to the extent such
increase would otherwise be permitted under this Agreement), (b) an acceleration
in any date fixed for payment or prepayment of principal, interest, fees or
other amounts payable under any Subordinated Debt (including, without
limitation, as a result of any redemption) to the extent the same would result
in an default or event of default under such Subordinated Debt, (c) a change in
any of the subordination provisions of any Subordinated Debt in a manner
materially adverse to the Lenders, (d) a change in any defined term, covenant,
term or provision in any Subordinated Debt which would result in such
Subordinated Debt containing a More Restrictive Covenant, or (e) a change in any
term or provision of any Subordinated Debt that could reasonably be expected to
have a material adverse effect on the interest of the Lenders.

Section 6.12.Amendment of Senior Notes or Additional Notes.

After the Closing Date, the Credit Parties shall not, and shall not permit any
Restricted Subsidiary to, change or amend or accept any waiver or consent with
respect to, any document, instrument, or agreement relating to the Senior Notes
or any Additional Notes that would result in (a) a change in any defined term,
covenant, term or provision in the Senior Notes or any Additional Notes which
would result in the Senior Notes or such Additional Notes containing a More
Restrictive Covenant, or (b) a change in any term or provision of the Senior
Notes or any Additional Notes that could reasonably be expected to have a
material adverse effect on the interest of the Lenders.

Section 6.13.Guaranties.

The Credit Parties will not, and will not permit any Restricted Subsidiary to,
become or be liable in respect of any Guaranty Obligation, except for (i) the
Guaranty (including the Joinder Agreements), (ii) guaranties of Indebtedness to
extent such Indebtedness is permitted pursuant to Section 6.2 hereof, (iii)

90

 

--------------------------------------------------------------------------------

 

guaranties of loans to, or financial commitments or obligations of, its
customers or other intended beneficiaries in the ordinary course of business,
(iv) guaranties to vendors and suppliers made in the ordinary course of
business, (v) any guaranties or indemnities in connection with Permitted
Receivables Financings permitted pursuant to the definition thereof and
otherwise not prohibited by this Agreement and (vi) additional unsecured
guaranties of a Borrower or a Restricted Subsidiary, provided that the aggregate
Indebtedness guaranteed by such additional unsecured guaranties at any time
shall not exceed the greater of $25,000,000 and 3.5% of Consolidated Total
Assets, and provided, further, that within five (5) days after the execution of
each guaranty by a Borrower or a Restricted Subsidiary for Indebtedness in
excess of $15,000,000, such Borrower or Restricted Subsidiary shall provide the
Administrative Agent with a copy of such executed guaranty.

Section 6.14.Financial Covenants.

(a)The Parent shall not permit the Fixed Charge Coverage Ratio of the Parent and
its Consolidated Subsidiaries to be, on a Consolidated basis, at any fiscal
quarter end, less than 1.25 to 1.00.

(b)The Parent shall not permit the Leverage Ratio of the Parent and its
Consolidated Subsidiaries to be, on a Consolidated basis, at any fiscal quarter
end, more than 3.00 to 1.00.

ARTICLE VII
EVENTS OF DEFAULT

Section 7.1.Events of Default.

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

(a)Payment.  The Borrowers fail to pay when due (i) any principal on any Loan or
any LC Obligation or (ii) any interest, fee, expense, reimbursement obligation
or any other Obligation due in connection herewith or with any other Credit
Document, and such failure with respect to clause (ii) shall have continued for
five (5) Business Days after receipt from the Administrative Agent of notice of
such failure on any Loan; or

(b)Misrepresentation.  Any representation or warranty made under this Agreement,
or any of the other Credit Documents shall (i) with respect to representations
and warranties that contain a materiality qualification, prove to be untrue or
inaccurate in any respect as of the date on which such representation or
warranty is made and (ii) with respect to representations and warranties that do
not contain a materiality qualification, prove to be untrue or inaccurate in any
material respect as of the date on which such representation or warranty is
made; or

(c)Covenant Default.  (i) Any Credit Party or any Restricted Subsidiary fails to
perform or observe any term, covenant or agreement contained in any of Section
5.1 (and such failure continues for a period of 5 Business Days following
written notice by the Administrative Agent to the Borrowers), Section 5.3(i),
Section 5.4(a), Section 5.5 (with respect to maintaining the existence of any
Credit Party) Section 5.10,  Section 5.19 or Article VI (subject to the
Borrowers’ right to use the Equity Cure pursuant to Section 7.3); or (ii) Any
Credit Party or any Restricted Subsidiary shall fail to perform or observe any
other term or covenant contained herein or in any of the Credit Documents (other
than those specified in Sections 7.1(a) and (b) and Section 7.1(c)(i)), on its
part to be performed or observed and such failure shall not be remedied within
thirty (30) days following the earlier of (x) written notice by the
Administrative Agent to the Borrowers or (y) actual knowledge of such failure by
a Responsible Officer of any Borrower; or

91

 

--------------------------------------------------------------------------------

 

(d)Indebtedness Cross-Default.  (i) Any Credit Party or any Restricted
Subsidiary (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or any Guaranty Obligation (other than Indebtedness hereunder
and Indebtedness under Hedging Agreements) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$10,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of any Guaranty
Obligation with respect to such Indebtedness (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased or redeemed (automatically or otherwise) or such Guaranty
Obligation to become payable; (ii) any Credit Party or any of its Restricted
Subsidiaries shall breach or default any payment obligation which exceeds
$10,000,000 in amount under any Hedging Agreement that is a Bank Product; or

(e)Bankruptcy Default.  Subject to the proviso below, (i) any Credit Party or
any Restricted Subsidiary institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors generally; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its Property, (ii) any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer is appointed under any Debtor Relief Law without the application or
consent of the Credit Parties or any Restricted Subsidiary, or any proceeding
under any Debtor Relief Law relating to any Credit Party or any Restricted
Subsidiary, or to all or any material part of its Property, is instituted
without the consent of such Person, and such appointment or proceeding shall
remain undismissed and unstayed for a period of 60 consecutive days, (iii) any
Credit Party or any Restricted Subsidiary becomes unable or admits in writing
its inability or fails generally to pay its debts as they become due, or (iv)
any writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the Property of any such Person and
is not released, vacated or fully bonded within 60 days after its issue or levy;
provided, however, that any of the foregoing events, circumstances or
occurrences which relate to an Immaterial Subsidiary shall not result in an
Event of Default under this (e); or

(f)Judgment Default.  There is entered against any Credit Party or any
Restricted Subsidiary (other than an Immaterial Subsidiary) a final judgment or
order for the payment of money in an aggregate amount exceeding $10,000,000 (to
the extent not covered by indemnities or insurance as to which the indemnitor or
insurer has not denied coverage within 180 days of notification of the potential
claim), and such judgment shall not be vacated, satisfied, discharged, bonded
pending appeal or stayed (with sufficient reserves having been set aside by the
Borrowers or such Restricted Subsidiary to pay such judgment) within 60 days
from the entry thereof; or

(g)ERISA Default.  The occurrence of any of the following which causes a
Material Adverse Effect to exist: (i) any Person shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) a Single Employer Plan shall be in “at risk” status
within the meaning of Code Section 430(i) or a Multiemployer Plan shall be in
“endangered status” or “critical status” within the meaning of Section 432(b) of
the Code or any Lien in favor of the PBGC or a Plan (other than a Permitted
Lien) shall arise on the assets of the Credit Parties or any Commonly Controlled
Entity, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee could reasonably be
expected to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA or (v) a Credit

92

 

--------------------------------------------------------------------------------

 

Party, any of its Restricted Subsidiaries or any Commonly Controlled Entity
could reasonably be expected to incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, any Multiemployer Plan;
or

(h)Change of Control.  There shall occur a Change of Control; or

(i)Invalidity of Guaranty.  At any time after the execution and delivery
thereof, the Guaranty, for any reason other than the satisfaction in full of all
Obligations or otherwise as permitted hereunder, shall cease to be in full force
and effect (other than in accordance with its terms) in all material respects or
shall be declared to be null and void in writing by a Credit Party, or any
Credit Party shall contest in writing in any material respect the validity,
enforceability, perfection or priority of the Guaranty, any material Credit
Document relating to the Lender security interests, or any Lien granted
thereunder in a material portion of the Collateral or deny in writing that it
has any further liability, including with respect to future advances by the
Lenders, under any material Credit Document to which it is a party; or

(j)Invalidity of Credit Documents.  Any material Credit Document shall fail, for
any reason other than the satisfaction in full of all Obligations or otherwise
as permitted hereunder to be in full force and effect in all material respects
or shall fail in any material respect to give the Administrative Agent and/or
the Lenders the security interests, liens, rights, powers, priority and
privileges purported to be created thereby (except as such documents may be
terminated or no longer in force and effect in accordance with the terms
thereof, other than those indemnities and provisions which by their terms shall
survive).

Section 7.2.Acceleration; Remedies.

Upon the occurrence and during the continuance of an Event of Default, then, and
in any such event, (a) if such event is a Bankruptcy Event, automatically the
Commitments shall immediately terminate and any obligation of the LC Issuer to
make an Extension of Credit shall automatically terminate, and the Loans (with
accrued interest thereon), and all other amounts under the Credit Documents
shall immediately become due and payable, and the obligation of the Borrowers to
Cash Collateralize the LC Obligations shall automatically become effective and
(b) if such event is any other Event of Default, any or all of the following
actions may be taken: (i) the Administrative Agent may, and, upon the written
request of the Required Lenders, the Administrative Agent shall declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; (ii) the Administrative Agent may, and, upon the written
request of the Required Lenders, the Administrative Agent shall, declare the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the Notes to be due and payable forthwith, whereupon the same
shall immediately become due and payable; (iii) the Administrative Agent may,
and, with the written consent of the Required Lenders, the Administrative Agent
may require that the Borrowers Cash Collateralize the LC Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto) and/or (iv)
the Administrative Agent may, and, upon the written request of the Required
Lenders, the Administrative Agent shall, exercise such other rights and remedies
as provided under the Credit Documents and under applicable law.

Section 7.3.Equity Cure.

(a)Right to Cure Financial Covenants.  (i)  Notwithstanding anything to the
contrary contained in Section 7.1 or 7.2, if the Borrowers fail to comply with
the requirements of the covenants set forth in Section 6.14 (the “Financial
Covenants”), then until the 10th Business Day after the date on which financial
statements are required to be delivered with respect to the applicable fiscal
quarter under

93

 

--------------------------------------------------------------------------------

 

Section 5.1(a) or Section 5.1(b) (the “Cure Period”), the Borrowers shall have
the right (the “Cure Right”) to give written notice (the “Cure Notice”) to the
Administrative Agent of its intent to issue Capital Stock (that is not
Redeemable Stock) for cash or otherwise receive cash capital contributions in
respect of Capital Stock in an amount that, if added to EBITDA for the relevant
testing period, would have been sufficient to cause compliance with the
Financial Covenants for such period (an “Equity Cure”) (for the avoidance of
doubt, nothing in this Section 7.3 shall prevent the Borrowers from issuing
Capital Stock for cash in an aggregate amount in excess of the amount sufficient
to cause compliance with the Financial Covenants) (the “Specified Equity
Contribution”); provided that:

(i)the Borrowers shall not be entitled to exercise the Equity Cure any more than
four times prior to the Maturity Date and in each four consecutive fiscal
quarters, there shall be a period of at least two fiscal quarters in which no
Equity Cure shall have been made;

(ii)if after the exercise of the Cure Right, the recalculation of the Financial
Covenants are such that the Parent and its Subsidiaries (including its
Restricted Subsidiaries) are in compliance with the Financial Covenants, then,
no Default or Event of Default shall be deemed to exist pursuant to the
Financial Covenants (and any such Default or Event of Default shall be
retroactively considered not to have existed or occurred); provided, that, it is
understood and agreed that the Administrative Agent and the Lenders will not be
permitted to take any enforcement actions or engage in any other remedies during
the Cure Period due solely to a breach of the Financial Covenants.  If the
Equity Cure is not consummated within 10 Business Days after the date on which
financial statements are required to be delivered with respect to applicable
fiscal quarter under Section 5.1(a) or Section 5.1(b), each such Default or
Event of Default shall be deemed reinstated;

(iii)the cash amount received by a Borrower pursuant to exercise of the right to
make an Equity Cure shall be added to EBITDA for the last quarter of the
immediately preceding testing period solely for purposes of recalculating
compliance with the Financial Covenants for such period and of calculating the
Financial Covenants as of the end of the next three following periods; provided,
however, for the avoidance of doubt, such cash amount shall not be netted
pursuant to clause (b) of the definition of Adjusted Funded Debt with respect to
the fiscal quarter for which such Equity Cure is made.  The Equity Cure shall
not be taken into account for purposes of calculating the Financial Covenants,
or any other financial ratio, in order to determine pro forma compliance with
the Financial Covenants, or any other financial ratio, for purposes of the
incurrence of any Indebtedness or the undertaking of any Permitted Acquisition,
or for purposes of calculating any baskets or compliance with any other
covenants or for any other purpose hereunder; and

(iv)for purposes of determining compliance with the Financial Covenants, the
amount of any Specified Equity Contribution shall be no more than the amount
required to cause the Borrowers to be in pro forma compliance with the Financial
Covenants.

ARTICLE VIII
THE ADMINISTRATIVE AGENT

Section 8.1.Appointment and Authority.

Each of the Lenders hereby irrevocably appoints TBK Bank, SSB to act on its
behalf as the Administrative Agent hereunder and under the other Credit
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are

94

 

--------------------------------------------------------------------------------

 

reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent and the Lenders, and neither the
Borrowers nor any other Credit Party shall have rights as a third party
beneficiary of any of such provisions.

Section 8.2.Nature of Duties.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender, an LC Issuer or the Swingline Lender hereunder.  Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities as Administrative
Agent.

Section 8.3.Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and

(c)shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.1 and Section 7.2) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this

95

 

--------------------------------------------------------------------------------

 

Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

Section 8.4.Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

Section 8.5.Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Borrower
Representative referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give prompt notice thereof to the Lenders.  The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided, however, that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders except
to the extent that this Agreement expressly requires that such action be taken,
or not taken, only with the consent or upon the authorization of the Required
Lenders, or all of the Lenders, as the case may be.

Section 8.6.Non-Reliance on Administrative Agent and Other Lenders.

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
any Credit Party, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender.  Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in

96

 

--------------------------------------------------------------------------------

 

taking or not taking action under or based upon this Agreement, any other Credit
Document or any related agreement or any document furnished hereunder or
thereunder.

Section 8.7.Indemnification.

The Lenders agree to indemnify the Administrative Agent, the Revolving Lenders,
the LC Issuer and the Swingline Lender in its capacity hereunder and their
Affiliates and their respective officers, directors, agents and employees (to
the extent not reimbursed by the Credit Parties and without limiting the
obligation of the Credit Parties to do so), ratably according to their
respective Commitment Percentages in effect on the date on which indemnification
is sought under this Section, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the
Obligations) be imposed on, incurred by or asserted against any such indemnitee
in any way relating to or arising out of any Credit Document or any documents
contemplated by or referred to herein or therein or the Transactions or any
action taken or omitted by any such indemnitee under or in connection with any
of the foregoing; provided, however, that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent resulting from such indemnitee’s gross negligence or willful misconduct,
as determined by a court of competent jurisdiction. The agreements in this
Section shall survive the termination of this Agreement and payment of the Notes
and all other amounts payable hereunder.

Section 8.8.Administrative Agent in Its Individual Capacity.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Credit Parties or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

Section 8.9.Successor Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrowers.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the prior written consent of the
Borrowers if Payment Event of Default or Bankruptcy Event then exists (which
consent shall not be unreasonably withheld or delayed), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States (in each case, other than a
Disqualified Institution).  If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that, if the Administrative Agent shall notify the Borrowers and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a

97

 

--------------------------------------------------------------------------------

 

successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this paragraph).  The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Article and Section 9.5
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

Any resignation by TBK Bank, SSB, as Administrative Agent pursuant to this
Section shall also constitute its resignation as Revolving Lender, LC Issuer and
Swingline Lender.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Revolving Lender, LC Issuer and Swingline Lender, and (b) the retiring Revolving
Lender, LC Issuer and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Credit Documents.

Section 8.10.Guaranty and Collateral Matters.

(a)The Lenders and the Bank Product Provider irrevocably authorize and direct
the Administrative Agent to, and the Administrative Agent shall, automatically
release any Guarantor from its obligations under the applicable Guaranty upon
the payment in full of the Obligations or if such Person ceases to be a Credit
Party or a Restricted Subsidiary or becomes an Excluded Subsidiary as a result
of an action or transaction permitted hereunder.  In connection with such
release, the Administrative Agent shall promptly execute and deliver to the
applicable Credit Party, at the Borrowers’ expense, all documents that the
applicable Credit Party shall reasonably request to evidence such release.  Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section.

(b)Upon the sale, lease, transfer or other disposition of any item of Collateral
(including, without limitation, for the avoidance of doubt, any Permitted
Securitization Assets pursuant to a Permitted Receivables Facility permitted
hereunder) of any Credit Party or a Restricted Subsidiary (including, without
limitation, as a result of the sale, in accordance with the terms of the Credit
Documents, of a Credit Party or Restricted Subsidiary that owns such Collateral
but excluding Dispositions among Credit Parties) in accordance with the terms of
the Credit Documents, the security interest created in such item of Collateral
under the Credit Documents shall be automatically released and the
Administrative Agent will, at the Borrowers’ expense, execute and deliver to
such Credit Party such documents as such Credit Party or Restricted Subsidiary
may reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted under the Credit Documents in
accordance with the terms of the Credit Documents and, if applicable, the
release of such Credit Party or Restricted Subsidiary from its obligations under
the Guaranty and the Security Agreement.  Upon the payment in full in cash of
the Obligations, the Administrative Agent shall take such action as may be
reasonably required by the Borrowers, at the expense of the Borrowers, to
release the Liens and the Guaranty created by the Credit Documents.

Section 8.11.Bank Products.

98

 

--------------------------------------------------------------------------------

 

No Bank Product Provider that obtains the benefits of Sections 2.11 and 7.2 or
of any Guaranty shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Credit
Document.  The Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Bank Products unless the Administrative Agent has
received written notice (including, without limitation, a Bank Product Provider
Notice) of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Bank Product Provider.

ARTICLE IX
MISCELLANEOUS

Section 9.1.Amendments, Waivers and Consents.

Neither this Agreement nor any of the other Credit Documents, nor any terms
hereof or thereof, may be amended, modified, extended, restated, replaced, or
supplemented (by amendment, waiver, consent or otherwise) except in accordance
with the provisions of this Section.  The Required Lenders may or, with the
consent of the Required Lenders, the Administrative Agent may, from time to
time, enter into with the Borrowers written amendments, supplements or
modifications hereto and to the other Credit Documents for the purpose of adding
any provisions to this Agreement or the other Credit Documents or changing in
any manner the terms or provisions hereof or thereof or the rights of the
Lenders or of the Borrowers hereunder or thereunder or (a) waive or consent to
the departure from, on such terms and conditions as the Required Lenders may
specify in such instrument, any of the requirements of this Agreement or the
other Credit Documents or any Default or Event of Default and its consequences;
provided, however, that no such amendment, supplement, modification, release,
waiver or consent shall:

(i)reduce the amount or extend the scheduled date of maturity of any Loan or
Note or any installment thereon, or reduce the stated rate of any interest or
fee payable hereunder (it being understood that any change in the definition of
any ratio used in the calculation of such rate of interest or fees (or the
component definitions) shall not constitute a reduction in any rate of interest
or fees) (except in connection with a waiver of interest at the Default Rate
which shall be determined by a vote of the Required Lenders) or extend the
scheduled date of any payment thereof (in each case, other than extensions for
administrative convenience as agreed by the Revolving Agent) or increase the
amount or extend the expiration date of any Lender’s Commitment, in each case
without the written consent of each Lender directly affected thereby (but not
the consent of the Required Lenders) and the Borrowers; provided that it is
understood and agreed that (A) no waiver, reduction or deferral of a mandatory
prepayment required pursuant to Section 2.6(b), nor any amendment of Section
2.6(b), the definition of Disposition or any waiver of any condition precedent
or Default or Event of Default shall constitute a reduction of the amount of, or
an extension of the scheduled date of, the scheduled date of maturity of, or any
installment of, any Loan or Note and (B) any reduction in the stated rate of
interest on Revolving Loans shall only require the written consent of each
Lender holding a Revolving Commitment; or

(ii)amend, modify or waive any provision of Section 4.2 without the written
consent of all the Lenders and the Borrowers; or

(iii)except in accordance with the terms of this Agreement, release the
Borrowers or all or substantially all of the value of the Guaranty or the
Collateral, respectively, without the written consent of all of the Lenders and
Bank Product Providers that have previously provided a Bank Product Provider
Notice to the Administrative Agent pursuant to the terms hereof and the
Borrowers; or

99

 

--------------------------------------------------------------------------------

 

(iv)subordinate (1) the Loans to any other Indebtedness or (2) the Liens granted
to secure the payment of the Obligations to any other Liens, in each case,
without the written consent of all of the Lenders and the Borrowers; or

(v)change the definition of “Restricted Payments” without the written consent of
all the Lenders and the Borrowers; or

(vi)permit the Borrowers to assign or transfer any of its rights or obligations
under this Agreement or other Credit Documents without the written consent of
all of the Lenders and the Borrowers; or

(vii)change any provision of this Section 9.1 or the definition of “Required
Lenders” or any other provision of this Agreement specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
pursuant to this Agreement or make any determination or grant any consent
pursuant to this Agreement, without the written consent of all the Lenders and
the Borrowers; or

(viii)without the consent of Lenders holding at least a majority of the
outstanding Revolving Commitments and the Borrowers, amend, modify or waive any
provision in Section 4.2 or waive any Default or Event of Default (or amend any
Credit Document to effectively waive any Default or Event of Default) if the
effect of such amendment, modification or waiver is that the Revolving Lenders
shall be required to fund Revolving Loans when such Lenders would otherwise not
be required to do so; or

(ix)amend, modify or waive (A) the order in which Obligations are paid or (B)
the pro rata sharing of payments by and among the Lenders, in each case in
accordance with Section 2.10(b) or 9.7(b) without the written consent of each
Lender and each Bank Product Provider directly affected thereby (but not the
consent of the Required Lenders) and the Borrowers; or

(x)amend, modify or waive any provision of Article VIII without the written
consent of the then Administrative Agent and the Borrowers; or

(xi)amend or modify the definition of Obligations to delete or exclude any
obligation or liability described therein without the written consent of each
Lender and each Bank Product Provider directly affected thereby (but not the
consent of the Required Lenders) and the Borrowers; or

(xii)amend the definitions of “Hedging Agreement,” “Bank Product,” or “Bank
Product Provider” without the consent of any Bank Product Provider that would be
adversely affected thereby (but not the consent of the Required Lenders) and the
Borrowers; or

(xiii)the consent of only the Revolving Lenders under the Revolving Facility
holding at least 66-2/3% of the Revolving Commitments and outstanding exposure
under the Revolving Commitments and the Borrowers will be required for
amendments and waivers consummated to (i) increase advance rates in the
Borrowing Base and (ii) otherwise change the definition of “Borrowing Base” and
the component definitions thereof to the extent the effect of such amendment
would increase the Availability hereunder;

provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent, the Revolving Lenders, the LC Issuer or the
Swingline Lender under any Credit Document shall in any event be effective,
unless in writing and signed by the Administrative Agent, the

100

 

--------------------------------------------------------------------------------

 

Revolving Lenders, the LC Issuer and/or the Swingline Lender, as applicable, in
addition to the Borrowers Lenders required hereinabove to take such action.

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrowers, the other Credit Parties, the Lenders, the Administrative Agent and
all future holders of the Notes.  In the case of any waiver, the Borrowers, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and Notes and other Credit Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right as a
consequence of any subsequent or other Default or Event of Default.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (a) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth
herein, (b) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or Insolvency Proceeding and (c) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except (i) that the Commitment of such Lender may
not be increased or extended without the consent of such Lender and (ii) to the
extent such amendment, waiver or consent impacts such Defaulting Lender in an
adverse manner more than the other Lenders.

For the avoidance of doubt and notwithstanding any provision to the contrary
contained in this Section 9.1, this Agreement may be amended (or amended and
restated) with the written consent of the Parent and the Administrative Agent in
accordance with Section 2.19 and Section 2.21.

Section 9.2.Notices.

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by electronic mail transmission, hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopier as follows:

(i)If to the Borrowers or any other Credit Party:

Enova International, Inc.


175 West Jackson, Suite 1000
Chicago, Illinois  60604
Attention:Lisa Young, General Counsel
Telephone:(312) 568-4200
Fax:(312) 962-4931
Email:contracts@enova.com

 

with a copy to:

Enova International, Inc.
175 West Jackson, Suite 1000
Chicago, Illinois  60604


101

 

--------------------------------------------------------------------------------

 

Attention:Steve Cunningham, Chief Financial Officer
Telephone:(312) 568-4200
Fax:(312) 962-4931
Email:scunningham@enova.com

 

with a copy to:

 

Kirkland & Ellis LLP
300 N LaSalle
Chicago, IL 60652
Attention: Louis Hernandez and Evan Palenschat
Telephone: 312-862-3200
Fax: 312-862-2200
Email: louis.hernandez@kirkland.com, evan.palenschat@kirkland.com

 

(ii)If to the Administrative Agent:

TBK Bank, SSB, as Administrative Agent
3 Park Central

Suite 1700

12700 Park Central Drive

Dallas, Texas  75251
Attn:  James B. Allin

Email: jallin@triumphcf.com

 

with a copy to:

 

Dorsey & Whitney LLP

300 Crescent Court, Suite 400

Dallas, TX 75201

Attn: Larry A. Makel, Esq.

Email: makel.larry@dorsey.com

 

 

(iii)if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)Electronic Communications.  Notices and other communications to the Lenders,
the Revolving Lenders, the LC Issuer and the Swingline Lender hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender, any LC Issuer or the Swingline Lender pursuant to Article II if such
Lender, LC Issuer or the Swingline Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrowers
may,

102

 

--------------------------------------------------------------------------------

 

in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that, if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)Change of Address, Etc.  Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

(d)Platform.

(i)Each Credit Party agrees that the Administrative Agent may make the
Communications (as defined below) available to the Lenders by posting the
Communications on Intralinks or a substantially similar electronic transmission
system (the “Platform”).

(ii)The Platform is provided “as is” and “as available.”  The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the communications effected
thereby (the “Communications”).  No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or the Platform.  In no event shall the
Administrative Agent or any of its affiliates or any of their respective
officers, directors, employees, agents, advisors or representatives
(collectively, “Agent Parties”) have any liability to the Credit Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Platform.

Section 9.3.No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Section 9.4.Survival of Representations and Warranties.

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans; provided that all such representations and

103

 

--------------------------------------------------------------------------------

 

warranties shall terminate on the date upon which the Commitments have been
terminated and all Obligations have been paid in full.

Section 9.5.Payment of Expenses and Taxes; Indemnity.

(a)Costs and Expenses.  The Credit Parties shall, within 15 Business Days after
prior written demand, pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the other Lenders and each of
their Affiliates (including the reasonable and documented fees, charges and
disbursements of outside counsel for the Administrative Agent and the other
Lenders) in connection with the syndication, preparation, due diligence,
negotiation, execution, delivery and administration of this Agreement and the
other Credit Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the Transactions shall be
consummated) and (ii) all reasonable and documented expenses incurred by the
Swingline Lender in connection with the issuance, amendment, renewal or
extension of any Swingline Loan or any demand for payment thereunder. The
Borrowers shall pay all reasonable and documented expenses incurred by the
Administrative Agent, any Lender, the LC Issuer or the Swingline Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender, the LC Issuer and the Swingline Lender) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Credit Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued, hereunder, including all such documented expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

(b)Indemnification by the Credit Parties.  The Credit Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender, each LC
Issuer and the Swingline Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all costs (including settlement costs), actual
losses, claims, penalties, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of a single outside counsel)
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrowers or any other Credit Party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Credit Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the Transactions, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom, (iii)
any actual or alleged presence or release of Materials of Environmental Concern
on or from any Property owned, leased or operated by any Credit Party or any of
its Subsidiaries, or any liability under Environmental Law related in any way to
any Credit Party or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by a Borrower or any other Credit Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or its Related
Parties, (y) are related to any dispute among Indemnitees that does not involve
an act or omission by the Parent or any Restricted Subsidiary or (z) are the
result of material breach of any of the Credit Documents by such Indemnitee or
its Related Parties. This paragraph (b) shall not apply with respect to Taxes
other than any Taxes that represent losses or damages arising from any non-Tax
claim.

(c)Reimbursement by Lenders.  To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under paragraph (a) or (b)
of this Section to be paid by it to the

104

 

--------------------------------------------------------------------------------

 

Administrative Agent (or any sub-agent thereof), the Revolving Lenders, the LC
Issuer, the Swingline Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Revolving Lenders, the LC Issuer, the Swingline Lender or such
Related Party, as the case may be, such Lender’s Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), any Revolving Lender, any LC Issuer, the Swingline Lender in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent), Revolving Lenders,
LC Issuer or Swingline Lender in connection with such capacity.

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Law, none of the parties hereto shall assert, and each party hereto
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the Transactions, any Loan, Letter of Credit or the use of the proceeds
thereof.

(e)Payments.  All amounts due under this Section shall be payable promptly, and
not later than then fifteen (15) Business Days after demand therefor.

(f)Survival.  The agreements contained in this Section shall survive the
resignation of the Administrative Agent, the LC Issuer and the Swingline Lender,
the replacement of any Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of the Obligations.

Section 9.6.Successors and Assigns; Participations.

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither a Borrower nor any
other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or

105

 

--------------------------------------------------------------------------------

 

contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B)in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, (provided, however, that simultaneous
assignments shall be aggregated in respect of a Lender and its Approved Funds),
unless the Administrative Agent otherwise consents (such consent not to be
unreasonably withheld or delayed).

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a Revolving
Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of such facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender;

(B)the consent of each LC Issuer and the Swingline Lender (such consent not to
be unreasonably withheld or delayed) shall be required for assignments in
respect of a Revolving Commitment; and

(C)so long as no Payment Event of Default or Bankruptcy Event exists, the
consent of the Borrower Representative (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a Revolving
Commitment or any Loans if such assignment is to a Person that is not a Lender
with a Commitment in respect of such facility, an Affiliate of such Lender under
common control with such Lender or an Approved Fund with respect to such Lender.

(D)The Administrative Agent will provide to the Borrowers notice five (5)
business days prior to each assignment that occurs hereunder.  The Borrowers
shall have the option, in their sole discretion, to remove any assignee within
the first 30 days after such assignment, by paying in full at par all Revolving
Loans owed to such assignee Lender, together with accrued and unpaid interest
and fees, and terminating such Lender’s commitment, and Cash Collateralizing
such Lender’s pro rata share of all outstanding LC Obligations at such time.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that (A) only one (1) such
fee shall be payable in respect of simultaneous assignments by a Lender and its
Approved Funds) and (B) the Administrative

106

 

--------------------------------------------------------------------------------

 

Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)No Assignment to Certain Persons.  No such assignment shall be made to (A)
any Credit Party or any Credit Party’s Affiliates or Subsidiaries or (B) any
Defaulting Lender or any of its Subsidiaries or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi)No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.

(vii)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower Representative and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (A) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Swingline Loans in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 8.7 and 9.5 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices in New York, New
York a copy of each Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the

107

 

--------------------------------------------------------------------------------

 

Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice; provided that a Lender shall only be entitled to
inspect its own entry in the Register and not that of any other Lender.  In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation and revocation of designation, of any Lender as a
Defaulting Lender.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a Disqualified Institution or any Credit Party or any Credit
Party’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans owing to it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders, the LC Issuer and the Swingline Lender shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 8.7 and 9.5(c) with
respect to any payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver requiring the approval of 100% of the
Lenders.  Subject to paragraph (e) of this Section, the Borrowers agree that
each Participant shall be entitled to the benefits of Sections 2.13 and 2.15
(subject to the requirements and limitations therein, including the requirements
under Section 2.15(f) (it being understood that the documentation required under
Section 2.15(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided such Participant agrees to
be subject to Sections 2.13 and 2.15 as if it were a Lender. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.7 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.10 as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”) provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of the Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit, or its other obligations
under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such Loans or other obligations are in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

(e)Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Sections 2.13 and 2.15, with respect to any
participation, than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, except to the extent
that such entitlement to receive a greater payment results from a Change in Law
that occurs after the Participant acquired the applicable participation.

(f)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or

108

 

--------------------------------------------------------------------------------

 

assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 9.7.Right of Set-off; Sharing of Payments.

(a)If a Specified Event of Default shall have occurred and be continuing, each
Lender, each LC Issuer, the Swingline Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the LC Issuer, the Swingline Lender or any such
Affiliate to or for the credit or the account of a Borrower or any other Credit
Party against any and all of the obligations of such Borrower or such Credit
Party now or hereafter existing under this Agreement or any other Credit
Document to such Lender, the LC Issuer or the Swingline Lender, irrespective of
whether or not such Lender, LC Issuer or the Swingline Lender shall have made
any demand under this Agreement or any other Credit Document and although such
obligations of such Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender, LC Issuer or the Swingline
Lender different from the branch or office holding such deposit or obligated on
such Indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (i) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.20 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held for
the benefit of the Administrative Agent and the Lenders, and (ii) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, LC Issuer, the
Swingline Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, LC Issuer, the Swingline Lender or their respective Affiliates may
have.  Each Lender, LC Issuer and the Swingline Lender agrees to notify the
Borrowers and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

(b)If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (i) notify the Administrative Agent of such fact, and (ii) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(A)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(B)the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to any Credit Party or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply) or
(z) (1) any amounts applied by the Swingline Lender to

109

 

--------------------------------------------------------------------------------

 

outstanding Swingline Loans or the LC Issuer to outstanding Letters of Credit
and (2) any amounts received by the Swingline Lender, any LC Issuer or any
Revolving Lender to secure the obligations of a Defaulting Lender to fund risk
participations hereunder.

(c)Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

Section 9.8.Table of Contents and Section Headings.

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.

Section 9.9.Counterparts; Effectiveness; Electronic Execution.

(a)Counterparts; Effectiveness.  This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Except as provided in Section 4.1, this Agreement shall become
effective when it shall have been executed by the Borrowers, the Guarantors, the
Lenders and the Administrative Agent and the Administrative Agent shall have
received copies hereof (telefaxed or otherwise), and thereafter this Agreement
shall be binding upon and inure to the benefit of the Borrowers, the Guarantors,
the Administrative Agent and each Lender and their respective successors and
permitted assigns. Delivery of an executed counterpart of a signature page of
this Agreement by telecopy or email shall be effective as delivery of a manually
executed counterpart of this Agreement.

(b)Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 9.10.Severability.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 9.11.Integration.

This Agreement and the other Credit Documents represent the agreement of the
Borrowers, the other Credit Parties, the Administrative Agent and the Lenders
with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, the
Borrowers, the other Credit Parties, or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or therein.

Section 9.12.Governing Law.

110

 

--------------------------------------------------------------------------------

 

This Agreement and the other Credit Documents, and any claims, controversy or
dispute arising out of or relating to this Agreement or any other Credit
Document (in each case except, as to any other Credit Document, as expressly set
forth therein), shall be governed by, and construed in accordance with, the laws
of the State of New York.

Section 9.13.Consent to Jurisdiction; Service of Process and Venue.

(a)Consent to Jurisdiction.  Each party hereto irrevocably and unconditionally
submits, for itself and its Property, to the exclusive jurisdiction of the
courts of the State of New York and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Credit Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York sitting State court or, to the fullest extent permitted by applicable law,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

(b)Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.2.  Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

(c)Venue.  Each party hereto irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Credit Document in any court referred
to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

Section 9.14.Confidentiality.

Each of the Administrative Agent, the Lenders, the LC Issuer and the Swingline
Lender agrees, severally and neither jointly nor jointly and severally, to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential with the same
protections that such Person keeps its own confidential information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners)
(provided that the Administrative Agent agrees to notify the Borrowers of any
such disclosure to the extent permitted by applicable Law), (c) to the extent
required by applicable Laws or regulations or by any subpoena or similar legal
process (provided that the Administrative Agent agrees to notify the Borrowers
of any such disclosure to the extent permitted by applicable Law), (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder, under any other Credit Document or Bank Product or any action or
proceeding relating to this Agreement, any other Credit Document or Bank Product
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (g) (i)
any actual or prospective party (or its partners, directors, officers,
employees, managers, administrators, trustees, agents, advisors or other
representatives) to any swap or derivative or similar transaction under which
payments are to be made by reference to the Borrowers and their obligations,
this Agreement or payments hereunder, (ii) an investor or prospective

111

 

--------------------------------------------------------------------------------

 

investor in securities issued by an Approved Fund that also agrees that
Information shall be used solely for the purpose of evaluating an investment in
such securities issued by the Approved Fund, (iii) a trustee, collateral
manager, servicer, backup servicer, noteholder or secured party in connection
with the administration, servicing and reporting on the assets serving as
collateral for securities issued by an Approved Fund, or (iv) a nationally
recognized rating agency that requires access to information regarding the
Credit Parties, the Loans and Credit Documents in connection with ratings issued
in respect of securities issued by an Approved Fund (in each case, it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential), (h) with the consent of the Borrower Representative
or (i) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or other duty of confidentiality owed to
the Credit Parties or their Subsidiaries or (y) becomes available to the
Administrative Agent, any Lender, any LC Issuer, the Swingline Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrowers other than a breach of this Agreement.  The duty of
confidentiality required by the Administrative Agent, the Lenders, the LC
Issuer, and the Swingline Lender under this Section 9.14 shall survive for 1
year following the earlier to occur of (I) such Administrative Agent, Lender, LC
Issuer, or Swingline Lender, as the case may be, ceasing to be a party to this
Agreement and (II) the termination of this Agreement.

For purposes of this Section, “Information” shall mean all information received
from any Credit Party or any of its Subsidiaries relating to any Credit Party or
any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender, any
LC Issuer or the Swingline Lender on a nonconfidential basis prior to disclosure
by any Credit Party or any of its Subsidiaries; provided that, in the case of
information received from any Credit Party or any of its Subsidiaries after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 9.15.Acknowledgments.

The Borrowers and the other Credit Parties each hereby acknowledges that:

(a)it has been advised by counsel in the negotiation, execution and delivery of
each Credit Document;

(b)neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrowers (other than with respect to the
keeping of the Register) or any other Credit Party arising out of or in
connection with this Agreement and the relationship between the Administrative
Agent and the Lenders, on one hand, and the Borrowers and the other Credit
Parties, on the other hand, in connection herewith is solely that of creditor
and debtor; and

(c)no joint venture exists among the Lenders and the Administrative Agent or
among the Borrowers, the Administrative Agent or the other Credit Parties and
the Lenders.

Section 9.16.Waivers of Jury Trial; Waiver of Consequential Damages.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS

112

 

--------------------------------------------------------------------------------

 

CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.17.Patriot Act Notice.

Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrowers that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrowers and the other Credit Parties, which information
includes the name and address of the Borrowers and the other Credit Parties and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers and the other Credit Parties in accordance
with the Patriot Act.

Section 9.18.Resolution of Drafting Ambiguities.

Each Credit Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of this Agreement and the other
Credit Documents to which it is a party, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and thereof and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof.

Section 9.19.Subordination of Intercompany Debt.

Each Credit Party agrees that all intercompany Indebtedness among Credit Parties
(the “Intercompany Debt”) shall be unsecured and subordinated in right of
payment, to the prior payment in full of all Obligations.  Notwithstanding any
provision of this Credit Agreement to the contrary, provided that no Payment
Event of Default or Bankruptcy Event has occurred and is continuing, Credit
Parties may make and receive payments with respect to the Intercompany Debt to
the extent otherwise permitted by this Credit Agreement; provided that, in the
event of and during the continuation of any Payment Event of Default or
Bankruptcy Event, no payment shall be made by or on behalf of any Credit Party
on account of any Intercompany Debt without the prior written consent of the
Administrative Agent. In the event that any Credit Party receives any payment of
any Intercompany Debt at a time when such payment is prohibited by this Section,
such payment shall be held by such Credit Party, for the benefit of, and shall
be paid forthwith over and delivered, upon written request, to, the
Administrative Agent.

Section 9.20.Continuing Agreement.

This Credit Agreement shall be a continuing agreement and shall remain in full
force and effect until all Obligations (other than those obligations that
expressly survive the termination of this Credit Agreement) have been paid in
full and all Commitments have been terminated.  Upon termination, the Credit
Parties shall have no further obligations (other than those obligations that
expressly survive the termination of this Credit Agreement) under the Credit
Documents; provided that should any payment, in whole or in part, of the
Obligations be rescinded or otherwise required to be restored or returned by the
Administrative Agent or any Lender, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, then the Credit Documents shall
automatically be reinstated and all amounts

113

 

--------------------------------------------------------------------------------

 

required to be restored or returned and all costs and expenses incurred by the
Administrative Agent or any Lender in connection therewith shall be deemed
included as part of the Obligations.

Section 9.21.[Reserved.]

Section 9.22.Press Releases and Related Matters.

The Credit Parties and their Affiliates agree that they will not in the future
issue any press releases or other public disclosure using the name of
Administrative Agent or any Lender or their respective Affiliates or referring
to this Agreement or any of the Credit Documents without the prior written
consent of such Person, unless (and only to the extent that) the Credit Parties
or such Affiliate is required to do so, or deems it reasonably necessary or
appropriate to do so, under law and then, in any event, the Credit Parties or
such Affiliate will consult with such Person before issuing such press release
or other public disclosure. The Credit Parties consent to the publication by
Administrative Agent or any Lender of customary advertising material relating to
the Transactions using the name, product photographs, logo or trademark of the
Credit Parties (subject to reasonable quality control standards and prior
approval by such Credit Parties).  Notwithstanding the foregoing, nothing
contained in this Section 9.22 shall limit or restrict the right of the
Borrowers or any other Credit Party to make any public disclosure or name the
Administrative Agent or any Lender or any of their respective Affiliates as may
be required under the Exchange Act, in each case without any notice to or
consultation with the Administrative Agent or any Lender.

Section 9.23.Appointment of Borrower Representative.

Each Borrower hereby irrevocably appoints Parent as the borrowing agent and
attorney-in-fact for all Borrowers (the “Borrower Representative”) which
appointment shall remain in full force and effect unless and until the
Administrative Agent shall have received prior written notice signed by each
Borrower that such appointment has been revoked and that another Borrower has
been appointed Borrower Representative.  Each Borrower hereby irrevocably
appoints and authorizes the Borrower Representative (a) to provide the
Administrative Agent with all notices with respect to Revolving Loans, Letters
of Credit and Swingline Loans obtained for the benefit of any Borrower and all
other notices and instructions under this Agreement and the other Credit
Documents (and any notice or instruction provided by Borrower Representative
shall be deemed to be given by Borrowers hereunder and shall bind each
Borrower), (b) to receive notices and instructions from the Lenders (and any
notice or instruction provided by any Lender to the Borrower Representative in
accordance with the terms hereof shall be deemed to have been given to each
Borrower), and (c) to take such action as the Borrower Representative deems
appropriate on its behalf to obtain Revolving Loans, Letters of Credit and
Swingline Loans and to exercise such other powers as are reasonably incidental
thereto to carry out the purposes of this Agreement.

Section 9.24.No Advisory or Fiduciary Responsibility.

In connection with all aspects of each Transaction, each of the Credit Parties
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) the credit facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Credit Parties and their
Affiliates, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, and the Credit Parties are capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
Transactions and by the other Credit Documents (including any amendment, waiver
or other modification hereof or thereof); (b) in connection with the process
leading to such transaction, the Administrative Agent and each Lender

114

 

--------------------------------------------------------------------------------

 

each is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for any Credit Party or any of their Affiliates,
stockholders, creditors or employees or any other Person; (c) neither the
Administrative Agent nor any Lender has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of any Credit Party with respect to
any of the Transactions or the process leading thereto, including with respect
to any amendment, waiver or other modification hereof or of any other Credit
Document (irrespective of whether the Administrative Agent or any Lender has
advised or is currently advising any Credit Party or any of its Affiliates on
other matters) and neither the Administrative Agent nor any Lender has any
obligation to any Credit Party or any of their Affiliates with respect to the
Transactions except those obligations expressly set forth herein and in the
other Credit Documents; (d) the Administrative Agent and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Credit Parties and their
Affiliates, and neither the Administrative Agent nor any Lender has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (e) the Administrative Agent and the Lenders have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the Transactions (including any amendment, waiver
or other modification hereof or of any other Credit Document) and the Credit
Parties have consulted their own legal, accounting, regulatory and tax advisors
to the extent it has deemed appropriate. Each of the Credit Parties hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty.

Section 9.25.Responsible Officers and Authorized Officers.

The Administrative Agent and each of the Lenders are authorized to rely upon the
continuing authority of the Responsible Officers with respect to all matters
pertaining to the Credit Documents including, but not limited to, the selection
of interest rates, the submission of requests for Extensions of Credit and
certificates with regard thereto.  Such authorization may be changed only upon
written notice to Administrative Agent accompanied by evidence, reasonably
satisfactory to Administrative Agent, of the authority of the Person giving such
notice.

Section 9.26.Entire Agreement.

THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES PERTAINING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

ARTICLE X
GUARANTY

Section 10.1.The Guaranty.

In order to induce the Lenders to enter into this Agreement and any Bank Product
Provider to enter into any Bank Product and to extend credit hereunder and
thereunder and in recognition of the direct benefits to be received by the
Guarantors from the Extensions of Credit hereunder and any Bank Product, each of
the Guarantors hereby agrees with the Administrative Agent, the Lenders and the
Bank Product Provider as follows: each Guarantor hereby unconditionally and
irrevocably jointly and severally guarantees as primary obligor and not merely
as surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all Obligations. If any or all of the
Obligations becomes due and payable hereunder or under any Bank Product, each
Guarantor unconditionally promises to pay such Obligations to the Administrative
Agent, the Lenders, the Bank Product Providers, or their

115

 

--------------------------------------------------------------------------------

 

respective order, on demand, together with any and all reasonable and documented
out-of-pocket expenses which may be incurred by the Administrative Agent or the
Lenders in collecting any of the Obligations.  The Guaranty set forth in this
Article X is a guaranty of timely payment and not of collection.

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).

Section 10.2.Bankruptcy.

Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Obligations of the Borrowers to
the Lenders and any Bank Product Provider whether or not due or payable by the
Borrowers upon the occurrence of any Bankruptcy Event and unconditionally
promises to pay such Obligations to the Administrative Agent for the account of
the Lenders and to any such Bank Product Provider, or order, on demand, in
lawful money of the United States. Each of the Guarantors further agrees that to
the extent that a Borrower or a Guarantor shall make a payment or a transfer of
an interest in any Property to the Administrative Agent, any Lender or any Bank
Product Provider, which payment or transfer or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, or otherwise is avoided,
and/or required to be repaid to a Borrower or a Guarantor, the estate of a
Borrower or a Guarantor, a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such avoidance or repayment, the obligation or part thereof intended
to be satisfied shall be revived and continued in full force and effect as if
said payment had not been made.

Section 10.3.Nature of Liability.

The liability of each Guarantor hereunder is exclusive and independent of any
other guaranty of the Obligations of the Borrowers whether executed by any such
Guarantor, any other guarantor or by any other party, and no Guarantor’s
liability hereunder shall be affected or impaired by (a) any direction as to
application of payment by the Borrowers or by any other party, or (b) any other
continuing or other guaranty, undertaking or maximum liability of a guarantor or
of any other party as to the Obligations of the Borrowers, or (c) any payment on
or in reduction of any such other guaranty or undertaking, or (d) any
dissolution, termination or increase, decrease or change in personnel by the
Borrowers, or (e) any payment made to the Administrative Agent, the Lenders or
any Bank Product Provider on the Obligations which the Administrative Agent,
such Lenders or such Bank Product Provider repay the Borrowers pursuant to court
order in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding, and each of the Guarantors waives any right to the deferral
or modification of its obligations hereunder by reason of any such proceeding.

Section 10.4.Independent Obligation.

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Borrowers, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or the Borrowers and whether or not any other
Guarantor or a Borrower is joined in any such action or actions.

Section 10.5.Authorization.

116

 

--------------------------------------------------------------------------------

 

Each of the Guarantors authorizes the Administrative Agent, each Lender and each
Bank Product Provider without notice or demand (except as shall be required by
applicable statute and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to (a) renew, compromise, extend,
increase, accelerate or otherwise change the time for payment of, or otherwise
change the terms of the Obligations or any part thereof in accordance with this
Agreement and any Bank Product, as applicable, including any increase or
decrease of the rate of interest thereon and (b) release or substitute any one
or more endorsers, Guarantors, the Borrowers or other obligors.

Section 10.6.Reliance.

It is not necessary for the Administrative Agent, the Lenders or any Bank
Product Provider to inquire into the capacity or powers of the Borrowers or the
officers, directors, members, partners or agents acting or purporting to act on
their behalf, and any Obligations made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.

Section 10.7.Waiver.

(a)Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent,
any Lender or any Bank Product Provider to (i) proceed against a Borrower, any
other guarantor or any other party or (ii) pursue any other remedy of the
Administrative Agent, any Lender or any Bank Product Provider.  Each of the
Guarantors waives any defense based on or arising out of any defense of a
Borrower, any other guarantor or any other party other than payment in full of
all Obligations outstanding (other than contingent indemnification obligations
for which no claim has been made or cannot be reasonably identified by an
Indemnitee based on the then-known facts and circumstances), including, without
limitation, any defense based on or arising out of the disability of a Borrower,
any other guarantor or any other party, or the unenforceability of the
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of a Borrower other than payment in full of all Obligations
outstanding (other than contingent indemnification obligations). The
Administrative Agent may, at its election, exercise any right or remedy the
Administrative Agent or any Lender may have against a Borrower or any other
party without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been paid in full (other
than contingent indemnification obligations) and the Commitments have been
terminated.  Each of the Guarantors waives any defense arising out of any such
election by the Administrative Agent or any of the Lenders, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Guarantors against a Borrower or any
other party.

(b)Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notice of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional
Obligations.  Each Guarantor assumes all responsibility for being and keeping
itself informed of the Borrowers’ financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Obligations and
the nature, scope and extent of the risks which such Guarantor assumes and
incurs hereunder, and agrees that neither the Administrative Agent nor any
Lender shall have any duty to advise such Guarantor of information known to it
regarding such circumstances or risks.

(c)Each of the Guarantors hereby agrees it will subordinate any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders or any Bank Product Provider against a
Borrower or any other guarantor of the Obligations of a Borrower owing to the
Lenders or such Bank Product Provider (collectively, the “Other Parties”) and
all contractual, statutory or common law rights of reimbursement, contribution
or indemnity from any Other Party which it may at any time

117

 

--------------------------------------------------------------------------------

 

otherwise have as a result of this Guaranty until such time as the Obligations
shall have been paid in full. Each of the Guarantors hereby further agrees not
to exercise any right to enforce any other remedy which the Administrative
Agent, the Lenders or any Bank Product Provider now have or may hereafter have
against any Other Party, any endorser or any other guarantor of all or any part
of the Obligations of a Borrower until such time as the Obligations shall have
been paid in full.

Section 10.8.Limitation on Enforcement.

The Lenders and the Bank Product Providers agree that this Guaranty may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders or such Bank Product Provider (only with
respect to obligations under the applicable Bank Product) and that no Lender or
Bank Product Provider shall have any right individually to seek to enforce or to
enforce this Guaranty, it being understood and agreed that such rights and
remedies may be exercised by the Administrative Agent for the benefit of the
Lenders under the terms of this Agreement and for the benefit of any Bank
Product Provider under any Bank Product.

Section 10.9.Confirmation of Payment.

The Administrative Agent and the Lenders will, upon request after payment of the
Obligations which are the subject of this Guaranty and termination of the
Commitments relating thereto, confirm to the Borrowers, the Guarantors or any
other Person that such Indebtedness and obligations have been paid and the
Commitments relating thereto terminated, subject to the provisions of Section
10.2.

Section 10.10.Eligible Contract Participant.

Notwithstanding anything to the contrary in any Credit Document, no Guarantor
shall be deemed under this Article X to be a guarantor of any Swap Obligations
if such Guarantor was not an “eligible contract participant” as defined in §
1a(18) of the Commodity Exchange Act, at the time the guarantee under this
Article X becomes effective with respect to such Swap Obligation and to the
extent that the providing of such guarantee by such Guarantor would violate the
Commodity Exchange Act; provided, however, that in determining whether any
Guarantor is an “eligible contract participant” under the Commodity Exchange
Act, the guarantee of the Credit Party Obligations of such Guarantor under this
Article X by a Guarantor that is also a Qualified ECP Guarantor shall be taken
into account.

Section 10.11.Keepwell.

Without limiting anything in this Article X, each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time to each
Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act at the time the guarantee under this Article X becomes effective
with respect to any Swap Obligation, to honor all of the Obligations of such
Guarantor under this Article X in respect of such Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 10.11 for the maximum amount of such liability that can be hereby
incurred without rendering its undertaking under this Section 10.11, or
otherwise under this Article X, voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The undertaking of each Qualified ECP Guarantor under this Section 10.11 shall
remain in full force and effect until termination of the Commitments and payment
in full of all Loans and other Credit Party Obligations.  Each Qualified ECP
Guarantor intends that this Section 10.11 constitute, and this Section 10.11
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each Guarantor that would otherwise not constitute an “eligible
contract participant” under the Commodity Exchange Act.

118

 

--------------------------------------------------------------------------------

 

Section 10.12.Joint and Several Liability of Borrowers.

(a)Joint and Several Liability.  Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to the
Administrative Agent, for itself and for the benefit of the other Lenders, the
prompt payment and performance of, all Obligations and all agreements of each
other Borrower under the Credit Documents.  Each Borrower agrees that its
guarantee of the Obligations as a Borrower hereunder constitutes a continuing
guarantee of payment and performance and not of collection, that such guarantee
shall not be discharged until payment in full of the Obligations, and that such
guarantee is absolute and unconditional, irrespective of (a) the genuineness,
validity, regularity, enforceability, subordination or any future modification
of, or change in, any Obligations or Credit Document, or any other document,
instrument or agreement to which any Borrower is or may become a party or be
bound; (b) the absence of any action to enforce this Agreement (including this
Section 10.12) or any other Credit Document, or any waiver, consent or
indulgence of any kind by the Administrative Agent, or any Lender with respect
thereto; (c) the existence, value or condition of, or failure to perfect a Lien
or to preserve rights against, any security or guarantee for the Obligations or
any action, or the absence of any action, by the Administrative Agent, or any
Lender in respect thereof (including the release of any security or guarantee);
(d) the insolvency of any other Borrower; (e) any election by the Administrative
Agent or any Lender in an Insolvency Proceeding for the application of Section
1111(b)(2) of the U.S. Bankruptcy Code; (f) any borrowing or grant of a Lien by
any other Borrower, as debtor-in-possession under Section 364 of the Bankruptcy
Code or otherwise; (g) the disallowance of any claims of the Administrative
Agent, or any Lender against any other Borrower for the repayment of any
Obligations under Section 502 of the Bankruptcy Code or otherwise; or (h) any
other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, except payment in full
of all Obligations.

(b)Waivers.

(i)Each Borrower hereby expressly waives all rights that it may have now or in
the future under any applicable law, at common law, in equity or otherwise, to
compel the Administrative Agent or any Lender to marshal assets or to proceed
against any other Borrower, other Person or security for the payment or
performance of any Obligations before, or as a condition to, proceeding against
such Borrower.  To the extent permitted by applicable law, each Borrower waives
all defenses available to a surety, guarantor or accommodation co-obligor other
than the payment in full of all Obligations, and waives, to the extent permitted
by applicable Law, any right to revoke any guaranty of the Obligations.  It is
agreed among each Borrower, Administrative Agent, and the Lenders that the
provisions of this Section 10.12 are of the essence of the transaction
contemplated by the Credit Documents and that, but for such provisions,
Administrative Agent, LC Issuer, Swingline Lender and the Lenders would decline
to make Loans and issue Letters of Credit.  Each Borrower acknowledges that its
guarantee pursuant to this Section 10.12 is necessary to the conduct and
promotion of its business, and can be expected to benefit such business.

(ii)Administrative Agent may, in its sole discretion, pursue such rights and
remedies in accordance with the Credit Documents and/or applicable Law as it
deems appropriate, including realization upon the Collateral of the Borrowers by
judicial foreclosure or non-judicial sale or enforcement, without affecting any
rights and remedies under this Section 10.12, and such rights and remedies under
this Section 10.12 shall also not be affected by any other valid exercise of
rights and remedies by the Administrative Agent or any Lender.  If, in taking
any action in connection with the exercise of any rights or remedies, the
Administrative Agent or any Lender shall forfeit any other rights or remedies,
including the right to enter a deficiency judgment against any Borrower or other
Person, whether because of any applicable Law

119

 

--------------------------------------------------------------------------------

 

pertaining to “election of remedies” or otherwise, each Borrower consents to
such action and, to the extent permitted under applicable Law, waives any claim
based upon it, even if the action may result in loss of any rights of
subrogation that any Borrower might otherwise have had.  To the extent permitted
under applicable Law, any election of remedies that results in denial or
impairment of the right of the Administrative Agent or any Lender to seek a
deficiency judgment against any Borrower shall not impair any other Borrower’s
obligation to pay the full amount of the Obligations.  Each Borrower waives all
rights and defenses arising out of an election of remedies, such as nonjudicial
foreclosure with respect to any security for Obligations, even though that
election of remedies destroys such Borrower’s right of subrogation against any
other Person. To the extent permitted under applicable Law, the Administrative
Agent may bid all or a portion of the Obligations, in whole or in part, at any
foreclosure or trustee’s sale or at any private sale, and the amount of such bid
need not be paid by the Lender but shall be credited against the Obligations in
accordance with the terms of this Agreement.  The amount of the successful bid
at any such sale, whether Lender or any other Person is the successful bidder,
shall be conclusively deemed to be the fair market value of the Collateral, and
the difference between such bid amount and the remaining balance of the
Obligations shall be conclusively deemed to be the amount of the Obligations
guaranteed under this Section 10.12, notwithstanding that any present or future
law or court decision may have the effect of reducing the amount of any
deficiency claim to which Administrative Agent might otherwise be entitled but
for such bidding at any such sale.

(c)Joint Enterprise.  Each Borrower has requested that Administrative Agent and
the other Lenders make this credit facility available to Borrowers on a combined
basis, in order to finance Borrowers’ business most efficiently and
economically.  Borrowers’ business is a mutual and collective enterprise, and
the successful operation of each Borrower is dependent upon the successful
performance of the integrated group.  Borrowers believe that consolidation of
their credit facility will enhance the borrowing power of each Borrower and ease
administration of the facility, all to their mutual advantage.  Borrowers
acknowledge that Administrative Agent’s and the Lenders’ willingness to extend
credit and to administer the Collateral on a combined basis hereunder is done
solely as an accommodation to Borrowers and at Borrowers’ request.

(d)Subordination.  Each Borrower hereby subordinates any claims, including any
rights at law or in equity to payment, subrogation, reimbursement, exoneration,
contribution, indemnification or set off, that it may have at any time against
any other Borrower, howsoever arising, to the payment in full of all
Obligations.

 

 

[Signature Pages Follow]

 

120

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its proper and duly authorized officers as of the day
and year first above written.

BORROWER and PARENT:

ENOVA INTERNATIONAL, INC.,
a Delaware corporation

By:

/s/ David A. Fisher

 

Name:David A. Fisher

 

Title:Chief Executive Officer

 

 

BORROWER:

CNU ONLINE HOLDINGS, LLC, a Delaware limited liability company

OHIO CONSUMER FINANCIAL SOLUTIONS, LLC, a Delaware limited liability company

By:

/s/ David A. Fisher

 

Name:David A. Fisher

 

Title:Chief Executive Officer

 

CASHNET CSO OF MARYLAND, LLC, a Delaware limited liability company

CNU OF ALABAMA, LLC, LLC, a Delaware limited liability company

CNU OF IDAHO, LLC, LLC, a Delaware limited liability company

CNU OF KANSAS, LLC, LLC, a Delaware limited liability company

CNU OF SOUTH DAKOTA, LLC, LLC, a Delaware limited liability company

CNU OF UTAH, LLC, LLC, a Utah limited liability company

TENNESSEE CNU, LLC, LLC, a Delaware limited liability company

By:

Headway Capital, LLC

Its:

Member

 

 

By:

/s/ David A. Fisher

 

Name:David A. Fisher

 

Title:Chief Executive Officer

 



[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

CASHNETUSA OF FLORIDA, LLC, a Delaware limited liability company

CNU OF ALASKA, LLC, a Delaware limited liability company

CNU OF ARIZONA, LLC, a Delaware limited liability company

CNU OF CALIFORNIA, LLC, a Delaware limited liability company

CNU OF COLORADO, LLC, a Delaware limited liability company

CNU OF DELAWARE, LLC, a Delaware limited liability company

CNU OF FLORIDA, LLC, a Delaware limited liability company

CNU OF HAWAII, LLC, a Delaware limited liability company

CNU OF ILLINOIS, LLC, a Delaware limited liability company

CNU OF INDIANA, LLC, a Delaware limited liability company

CNU OF LOUISIANA, LLC, a Delaware limited liability company

CNU OF MAINE, LLC, a Delaware limited liability company

CNU OF MICHIGAN, LLC, a Delaware limited liability company

CNU OF MINNESOTA, LLC, a Delaware limited liability company

CNU OF MISSISSIPPI, LLC, a Delaware limited liability company

CNU OF MISSOURI, LLC, a Delaware limited liability company

CNU OF MONTANA, LLC, a Delaware limited liability company

CNU OF NEVADA, LLC, a Delaware limited liability company

CNU OF NEW HAMPSHIRE, LLC, a Delaware limited liability company

CNU OF NEW MEXICO, LLC, a Delaware limited liability company

CNU OF NORTH DAKOTA, LLC, a Delaware limited liability company

CNU OF OHIO, LLC, a Delaware limited liability company

CNU OF OKLAHOMA, LLC, a Delaware limited liability company

By:

CNU Online Holdings, LLC

Its:

Member

 

 

By:

/s/ David A. Fisher

 

Name:David A. Fisher

 

Title:Chief Executive Officer

 



[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

CNU OF OREGON, LLC, a Delaware limited liability company

CNU OF RHODE ISLAND, LLC, a Delaware limited liability company

CNU OF SOUTH CAROLINA, LLC, a Delaware limited liability company

CNU OF TENNESSEE, LLC, a Delaware limited liability company

CNU OF TEXAS, LLC, a Delaware limited liability company

CNU OF VIRGINIA, LLC, a Utah limited liability company

CNU OF WASHINGTON, LLC, a Delaware limited liability company

CNU OF WISCONSIN, LLC, a Delaware limited liability company

CNU OF WYOMING, LLC, a Delaware limited liability company

By:

CNU Online Holdings, LLC

Its:

Member

 

 

By:

/s/ David A. Fisher

 

Name:David A. Fisher

 

Title:Chief Executive Officer

 






[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

CASHNETUSA CO, LLC, a Delaware limited liability company

CASHNETUSA OR, LLC, a Delaware limited liability company

THE CHECK GIANT NM, LLC, a Delaware limited liability company

 

By:

/s/ David A. Fisher

 

Name:David A. Fisher

 

Title:Chief Executive Officer

 

 




[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

GUARANTORS:

BILLERS ACCEPTANCE GROUP, LLC, a Delaware limited liability company

NC FINANCIAL SOLUTIONS, LLC, a Delaware limited liability company

NETCREDIT FINANCE LLC, a Delaware limited liability company

CNU DOLLARSDIRECT INC., a Delaware corporation

CNU DOLLARSDIRECT LENDING INC. , a Delaware corporation

DEBIT PLUS, LLC, a Delaware limited liability company

DP LABOR HOLDINGS, LLC, a Delaware limited liability company

ENOVA BUSINESS, LLC, a Delaware limited liability company

ENOVA DECISIONS, LLC, a Delaware limited liability company

ENOVA FINANCE 2, LLC, a Delaware limited liability company

ENOVA FINANCE 3, LLC, a Delaware limited liability company

ENOVA FINANCE 4, LLC, a Delaware limited liability company

ENOVA FINANCIAL HOLDINGS, LLC, a Delaware limited liability company

ENOVA ONLINE SERVICES, INC. , a Delaware corporation

ENOVACO, LLC, a Delaware limited liability company

HEADWAY CAPITAL, LLC, a Delaware limited liability company

MOBILE LEASING GROUP, INC. , a Delaware corporation

NETCREDIT LOAN SERVICES, LLC, a Delaware limited liability company

CASHEURONET UK, LLC, a Delaware limited liability company

By:

/s/ David A. Fisher

 

Name:David A. Fisher

 

Title:Chief Executive Officer

 






[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

THE BUSINESS BACKER, LLC, a Delaware limited liability company

AEL NET MARKETING , LLC, a Delaware limited liability company

AEL NET OF MISSOURI, LLC, a Delaware limited liability company

CNU TECHNOLOGIES OF IOWA, LLC, a Delaware limited liability company

DOLLARSDIRECT, LLC, a Delaware limited liability company

ENOVA BRAZIL, LLC, a Delaware limited liability company

ENOVA INTERNATIONAL GEC, LLC, a Delaware limited liability company

EURONETCASH, LLC, a Delaware limited liability company

 

By:

CNU Online Holdings, LLC

Its:

Member

 

 

By:

/s/ David A. Fisher

 

Name:David A. Fisher

 

Title:Chief Executive Officer

 



[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

NC FINANCIAL SOLUTIONS OF ALABAMA, LLC, a Delaware limited liability company

NC FINANCIAL SOLUTIONS OF ARIZONA, LLC, a Delaware limited liability company

NC FINANCIAL SOLUTIONS OF CALIFORNIA, LLC, a Delaware limited liability company

NC FINANCIAL SOLUTIONS OF DELAWARE, LLC, a Delaware limited liability company

NC FINANCIAL SOLUTIONS OF FLORIDA, LLC, a Delaware limited liability company

NC FINANCIAL SOLUTIONS OF GEORGIA, LLC, a Delaware limited liability company

NC FINANCIAL SOLUTIONS OF IDAHO, LLC, a Delaware limited liability company

NC FINANCIAL SOLUTIONS OF ILLINOIS, LLC, a Delaware limited liability company

NC FINANCIAL SOLUTIONS OF INDIANA, LLC, a Delaware limited liability company

NC FINANCIAL SOLUTIONS OF KANSAS, LLC, a Delaware limited liability company

NC FINANCIAL SOLUTIONS OF LOUISIANA, LLC, a Delaware limited liability company

NC FINANCIAL SOLUTIONS OF MARYLAND, LLC, a Delaware limited liability company

 

By:

NC Financial Solutions, LLC

Its:

Member

 

 

By:

/s/ David A. Fisher

 

Name:David A. Fisher

 

Title:Chief Executive Officer

 






[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

NC FINANCIAL SOLUTIONS OF MISSISSIPPI, LLC, a Delaware limited liability company

NC FINANCIAL SOLUTIONS OF MISSOURI, LLC, a Delaware limited liability company

NC FINANCIAL SOLUTIONS OF MONTANA, LLC, a Delaware limited liability company

NC FINANCIAL SOLUTIONS OF NEVADA, LLC, a Delaware limited liability company

NC FINANCIAL SOLUTIONS OF NEW HAMPSHIRE, LLC, a Delaware limited liability
company

NC FINANCIAL SOLUTIONS OF NEW JERSEY, LLC, a Delaware limited liability company

NC FINANCIAL SOLUTIONS OF NEW MEXICO, LLC, a Delaware limited liability company

NC FINANCIAL SOLUTIONS OF NORTH DAKOTA, LLC, a Delaware limited liability
company

NC FINANCIAL SOLUTIONS OF INDIANA, LLC, a Delaware limited liability company

NC FINANCIAL SOLUTIONS OF OHIO, LLC, a Delaware limited liability company

NC FINANCIAL SOLUTIONS OF OREGON, LLC, a Delaware limited liability company

NC FINANCIAL SOLUTIONS OF RHODE ISLAND, LLC, a Delaware limited liability
company

NC FINANCIAL SOLUTIONS OF SOUTH CAROLINA, LLC, a Delaware limited liability
company

NC FINANCIAL SOLUTIONS OF SOUTH DAKOTA, LLC, a Delaware limited liability
company

NC FINANCIAL SOLUTIONS OF TENNESSEE, LLC, a Delaware limited liability company

NC FINANCIAL SOLUTIONS OF TEXAS, LLC, a Delaware limited liability company

NC FINANCIAL SOLUTIONS OF UTAH, LLC, a Delaware limited liability company

NC FINANCIAL SOLUTIONS OF VIRGINIA, LLC, a Delaware limited liability company

NC FINANCIAL SOLUTIONS OF WISCONSIN, LLC, a Delaware limited liability company

CREDITME, LLC, a Delaware limited liability company

 

By:

NC Financial Solutions, LLC

Its:

Member

 

 

By:

/s/ David A. Fisher

 

Name:David A. Fisher

 

Title:Chief Executive Officer






[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

DEBIT PLUS PAYMENT SOLUTIONS, LLC, a Delaware limited liability company

DEBIT PLUS SERVICES, LLC, LLC, a Delaware limited liability company

DEBIT PLUS TECHNOLOGIES, LLC, a Delaware limited liability company

 

By:

Debit Plus, LLC

Its:

Member

 

 

By:

/s/ David A. Fisher

 

Name:David A. Fisher

 

Title:Chief Executive Officer




[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

TBK BANK, SSB, as Administrative Agent on behalf of the Lenders

By:

/s/ James B. Allin

 

Name:James B. Allin

 

Title:Senior Vice President

 

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 

LENDERS:

TBK Bank, SSB, as a Lender

By:

/s/ James B. Allin

 

Name:James B. Allin

 

Title:Senior Vice President

 

 



[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 

Green Bank, N.A., as a Lender

By:

/s/ Josh Plemmons

 

Name:Josh Plemmons

 

Title:Vice President

 






 

--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC, as a Lender

By:

/s/ J. Paul McDonnell

 

Name:J. Paul McDonnell

 

Title:Managing Director

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 

Schedule 1.1

Capitalization and Subsidiaries

Name of Credit Party/Subsidiary

Jurisdiction

Type of Entity

Number of Outstanding Shares/Units

Class of Shares/Units

Owner

AEL Net Marketing, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

AEL Net of Missouri, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

Billers Acceptance Group, LLC

DE

Limited Liability Company

100%

LLC Interests

Enova Online Services, Inc.

CashEuroNet UK, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

CashNet CSO of Maryland, LLC

DE

Limited Liability Company

100%

LLC Interests

Headway Capital, LLC

CashNetUSA CO LLC

DE

Limited Liability Company

100

Units

CNU of New Mexico, LLC

CashNetUSA of Florida, LLC

DE

Limited Liability Company

N/A

LLC Interests

CNU Online Holdings, LLC

CashNetUSA OR LLC

DE

Limited Liability Company

100

Units

CNU of New Mexico, LLC

CEN Financial Ltd.

England & Wales

Limited Company

100%

**1

CNU Online Holdings, LLC

CNU DollarsDirect Canada Inc.

Canada

Corporation

100%

**

CNU Online Holdings, LLC

CNU DollarsDirect Inc.

DE

Corporation

1000

Common Stock, $0.01 par value

CNU Online Holdings, LLC

CNU DollarsDirect Lending Inc.

DE

Corporation

1000

Common Stock, $0.01 par value

CNU DollarsDirect, Inc.

CNU of Alabama, LLC

DE

Limited Liability Company

100%

LLC Interests

Headway Capital, LLC

CNU of Alaska, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

CNU of Arizona, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

 

1

**Information held at Parent

 

--------------------------------------------------------------------------------

Name of Credit Party/Subsidiary

Jurisdiction

Type of Entity

Number of Outstanding Shares/Units

Class of Shares/Units

Owner

CNU of California, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

CNU of Colorado, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

CNU of Delaware, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

CNU of Florida, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

CNU of Hawaii, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

CNU of Idaho, LLC

DE

Limited Liability Company

100%

LLC Interests

Headway Capital, LLC

CNU of Illinois, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

CNU of Indiana, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

CNU of Kansas, LLC

DE

Limited Liability Company

100%

LLC Interests

Headway Capital, LLC

CNU of Louisiana, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

CNU of Maine, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

CNU of Michigan, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

CNU of Minnesota, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

CNU of Mississippi, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

CNU of Missouri, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

CNU of Montana, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

CNU of Nevada, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

 

--------------------------------------------------------------------------------

Name of Credit Party/Subsidiary

Jurisdiction

Type of Entity

Number of Outstanding Shares/Units

Class of Shares/Units

Owner

CNU of New Hampshire, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

CNU of New Mexico, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

CNU of North Dakota, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

CNU of Ohio, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

CNU of Oklahoma, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

CNU of Oregon, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

CNU of Rhode Island, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

CNU of South Carolina, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

CNU of South Dakota, LLC

DE

Limited Liability Company

100%

LLC Interests

Headway Capital, LLC

CNU of Tennessee, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

CNU of Texas, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

CNU of Utah, LLC

UT

Limited Liability Company

100%

LLC Interests

Headway Capital, LLC

CNU of Virginia, LLC

UT

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

CNU of Washington, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

CNU of Wisconsin, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

CNU of Wyoming, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

CNU Online Holdings, LLC

DE

Limited Liability Company

100%

LLC Interests

Enova Online Services, LLC

 

--------------------------------------------------------------------------------

Name of Credit Party/Subsidiary

Jurisdiction

Type of Entity

Number of Outstanding Shares/Units

Class of Shares/Units

Owner

CNU Technologies of Iowa, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

CreditMe, LLC

DE

Limited Liability Company

100%

LLC Interests

NC Financial Solutions, LLC

Debit Plus Payment Solutions, LLC

DE

Limited Liability Company

100%

LLC Interests

Debit Plus, LLC

Debit Plus Services, LLC

DE

Limited Liability Company

100%

LLC Interests

Debit Plus, LLC

Debit Plus Technologies, LLC

DE

Limited Liability Company

100%

LLC Interests

Debit Plus, LLC

Debit Plus, LLC

DE

Limited Liability Company

100%

LLC Interests

Enova International, Inc.

DollarsDirect, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

DollarsDirect Services Pty LtdProprietary Limited Company

Australia

Proprietary Limited Company

100%

**

DollarsDirect, LLC

DP Labor Holdings, LLC

DE

Limited Liability Company

90%

LLC Interests

Enova International, Inc.

10%

LLC Interests

Debit Plus, LLC

EFR 2016-1, LLC

DE

Limited Liability Company

100%

LLC Interests

Enova Finance 5, LLC

EFR 2016-2, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

EFR 2017-1, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

Enova Brazil, LLC

DE

Limited Liability Company

1%

LLC Interests

LH1003 Servicos De Dados Ltda.

99%

LLC Interests

CNU Online Holdings, LLC

Enova Business, LLC

DE

Limited Liability Company

100%

LLC Interests

Enova Online Services, Inc.

Enova Decisions, LLC

DE

Limited Liability Company

100%

LLC Interests

Enova Online Services, Inc.

 

--------------------------------------------------------------------------------

Name of Credit Party/Subsidiary

Jurisdiction

Type of Entity

Number of Outstanding Shares/Units

Class of Shares/Units

Owner

Enova Finance 2, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

Enova Finance 3, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

Enova Finance 4, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

Enova Finance 5, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

Enova Financial Holdings, LLC

DE

Limited Liability Company

100%

LLC Interests

Enova Online Services, Inc.

Enova International GEC, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

Enova Online Services, Inc.

DE

Corporation

1000

Common Stock, $0.01 par value

Enova International, LLC

Enovaco, LLC

DE

Limited Liability Company

100%

LLC Interests

Enova Online Services, Inc.

EuroNetCash, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

Headway Capital, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

LH1003 Servicos De Dados Ltda.

Brazil

Limited Liability Company

100%

**

CNU Online Holdings, LLC

100%

**

Enova Brazil, LLC

LH1010 Correspondente Bancario e Servicos Ltda.

Brazil

Limited Liability Company

100%

**

CNU Online Holdings, LLC

Mobile Leasing Group, Inc.

DE

Corporation

1000

Common Stock, $0.01 par value

CNU Online Holdings, LLC

NC Financial Solutions of Alabama, LLC

DE

Limited Liability Company

100%

LLC Interests

NC Financial Solutions, LLC

NC Financial Solutions of Arizona, LLC

DE

Limited Liability Company

100%

LLC Interests

NC Financial Solutions, LLC

NC Financial Solutions of California, LLC

DE

Limited Liability Company

100%

LLC Interests

NC Financial Solutions, LLC

 

--------------------------------------------------------------------------------

Name of Credit Party/Subsidiary

Jurisdiction

Type of Entity

Number of Outstanding Shares/Units

Class of Shares/Units

Owner

NC Financial Solutions of Delaware, LLC

DE

Limited Liability Company

100%

LLC Interests

NC Financial Solutions, LLC

NC Financial Solutions of Florida, LLC

DE

Limited Liability Company

100%

LLC Interests

NC Financial Solutions, LLC

NC Financial Solutions of Georgia, LLC

DE

Limited Liability Company

100%

LLC Interests

NC Financial Solutions, LLC

NC Financial Solutions of Idaho, LLC

DE

Limited Liability Company

100%

LLC Interests

NC Financial Solutions, LLC

NC Financial Solutions of Illinois, LLC

DE

Limited Liability Company

100%

LLC Interests

NC Financial Solutions, LLC

NC Financial Solutions of Indiana, LLC

DE

Limited Liability Company

100%

LLC Interests

NC Financial Solutions, LLC

NC Financial Solutions of Kansas, LLC

DE

Limited Liability Company

100%

LLC Interests

NC Financial Solutions, LLC

NC Financial Solutions of Louisiana, LLC

DE

Limited Liability Company

100%

LLC Interests

NC Financial Solutions, LLC

NC Financial Solutions of Maryland, LLC

DE

Limited Liability Company

100%

LLC Interests

NC Financial Solutions, LLC

NC Financial Solutions of Mississippi, LLC

DE

Limited Liability Company

100%

LLC Interests

NC Financial Solutions, LLC

NC Financial Solutions of Missouri, LLC

DE

Limited Liability Company

100%

LLC Interests

NC Financial Solutions, LLC

NC Financial Solutions of Montana, LLC

DE

Limited Liability Company

100%

LLC Interests

NC Financial Solutions, LLC

NC Financial Solutions of Nevada, LLC

DE

Limited Liability Company

100%

LLC Interests

NC Financial Solutions, LLC

NC Financial Solutions of New Hampshire, LLC

DE

Limited Liability Company

100%

LLC Interests

NC Financial Solutions, LLC

NC Financial Solutions of New Jersey, LLC

DE

Limited Liability Company

100%

LLC Interests

NC Financial Solutions, LLC

NC Financial Solutions of New Mexico, LLC

DE

Limited Liability Company

100%

LLC Interests

NC Financial Solutions, LLC

NC Financial Solutions of North Dakota, LLC

DE

Limited Liability Company

100%

LLC Interests

NC Financial Solutions, LLC

 

--------------------------------------------------------------------------------

Name of Credit Party/Subsidiary

Jurisdiction

Type of Entity

Number of Outstanding Shares/Units

Class of Shares/Units

Owner

NC Financial Solutions of Ohio, LLC

DE

Limited Liability Company

100%

LLC Interests

NC Financial Solutions, LLC

NC Financial Solutions of Oregon, LLC

DE

Limited Liability Company

100%

LLC Interests

NC Financial Solutions, LLC

NC Financial Solutions of Rhode Island, LLC

DE

Limited Liability Company

100%

LLC Interests

NC Financial Solutions, LLC

NC Financial Solutions of South Carolina, LLC

DE

Limited Liability Company

100%

LLC Interests

NC Financial Solutions, LLC

NC Financial Solutions of South Dakota, LLC

DE

Limited Liability Company

100%

LLC Interests

NC Financial Solutions, LLC

NC Financial Solutions of Tennessee, LLC

DE

Limited Liability Company

100%

LLC Interests

NC Financial Solutions, LLC

NC Financial Solutions of Texas, LLC

DE

Limited Liability Company

100%

LLC Interests

NC Financial Solutions, LLC

NC Financial Solutions of Utah, LLC

UT

Limited Liability Company

100%

LLC Interests

NC Financial Solutions, LLC

NC Financial Solutions of Virginia, LLC

UT

Limited Liability Company

100%

LLC Interests

NC Financial Solutions, LLC

NC Financial Solutions of Wisconsin, LLC

DE

Limited Liability Company

100%

LLC Interests

NC Financial Solutions, LLC

NC Financial Solutions, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

Netcredit Finance, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

NetCredit Loan Services, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

Ohio Consumer Financial Solutions, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

Onstride Financial UK Ltd Limited Company

England & Wales

Limited Company

100%

**

CNU Online Holdings, LLC

Tennessee CNU, LLC

DE

Limited Liability Company

100%

LLC Interests

Headway Capital, LLC

The Business Backer, LLC

DE

Limited Liability Company

100%

LLC Interests

CNU Online Holdings, LLC

 

--------------------------------------------------------------------------------

Name of Credit Party/Subsidiary

Jurisdiction

Type of Entity

Number of Outstanding Shares/Units

Class of Shares/Units

Owner

The Check Giant NM, LLC

DE

Limited Liability Company

100

Units

CNU of New Mexico, LLC

 

 




 

--------------------------------------------------------------------------------

Schedule 2.1(a) Commitments

Revolving Lender

Revolving Commitment

Revolving Commitment Percentage

TBK Bank, SSB

25,000,000

62.50%

Jefferies Finance LLC

5,000,000

12.50%

Green Bank, N.A.

10,000,000

25.00%

TOTAL

$40,000,000

100%

 

 

--------------------------------------------------------------------------------

Schedule 3.1(d)

 

Compliance with Laws

None.

 

--------------------------------------------------------------------------------

Schedule 3.6

 

Litigation

None.

 

 

 

--------------------------------------------------------------------------------

Schedule 3.7(b)

Real Property

None.

 

 

 

 

 

--------------------------------------------------------------------------------

Schedule 5.19

Post-Closing Actions

1.

Within 30 days following the Closing Date (or such later date as the
Administrative Agent may agree to in its Permitted Discretion), the Credit
Parties shall deliver or cause to be delivered to the Administrative Agent in
form and substance reasonably satisfactory to the Administrative Agent, (i) a
general property insurance certificate and an associated additional insured
endorsement and (ii) a general liability insurance certificate and an associated
lender loss payee endorsement.

2.

Within 120 days following the Closing Date (or such later date as the
Administrative Agent may agree to in its Permitted Discretion), the Credit
Parties shall deliver or cause to be delivered to the Administrative Agent, with
respect to each deposit and/or securities account of the Credit Parties existing
on the Closing Date that constitutes Collateral and continues to constitute
Collateral, a Controlled Account Agreement covering such deposit account and/or
securities account to be delivered pursuant to Section 6(g) of the Security
Agreement.

3.

The Credit Parties shall deliver, or cause to be delivered, to the
Administrative Agent by July 5, 2017 (or such later date as the Administrative
Agent may agree to in its Permitted Discretion), the stock/unit certificates
representing the physical Collateral consisting of Capital Stock in the Credit
Parties required to be delivered under the Security Agreement, each together
with a stock power and irrevocable proxy coupled with interest in form and
substance reasonably acceptable to the Administrative Agent.

4.

Within 30 Business Days following the Closing Date (or such later date as the
Administrative Agent may agree to in its Permitted Discretion), the Credit
Parties shall deliver, or cause to be delivered, to the Administrative Agent,
the stock/unit certificates representing the physical Collateral consisting of
65% of the voting equity interests and 100% of the non-voting equity interests
of first tier Foreign Subsidiaries and CFC Holding Companies required to be
delivered under the Security Agreement, each together with a stock power and
irrevocable proxy coupled with interest in form and substance reasonably
acceptable to the Administrative Agent.

5.

The Credit Parties shall use commercially reasonable efforts for a period of 60
days following the Closing Date to deliver, or cause to be delivered, to the
Administrative Agent in accordance with Section 6(e)(i) of the Security
Agreement, a landlord waiver (in form and substance reasonably satisfactory to
it) for the chief executive office of Parent required to be delivered pursuant
to such Section 6(e)(i) of the Security Agreement.

 

 

 

--------------------------------------------------------------------------------

Schedule 6.1

Liens

None.

 

 

 

 

--------------------------------------------------------------------------------

Schedule 6.2(k)

Indebtedness

1.

Any intercompany Indebtedness owed by a Subsidiary of Parent that is not a
Credit Party or any other Subsidiary of Parent existing on the Closing Date.

2.

A subsidiary of Parent is obligor pursuant to a $3,000,000 Promissory Note dated
June 23, 2015 for the benefit of the entity that sold to the Parent’s subsidiary
the assets that form The Business Backer business unit as partial consideration
of the purchase price in that transaction.  The Promissory Note’s maturity date
is June 23, 2018.

3.

The sellers are eligible for earnout payments pursuant to that certain Asset
Purchase Agreement, dated June 23, 2015, by and among CNU Business, LLC, The
Business Backer, LLC, and the other parties thereto.  The calculation of the
earnout payments is variable based on performance of The Business Backer
business unit.

4.

Subsidiaries of Parent guaranty certain liabilities for defaulted loans with the
Parent's credit service organization structures in the states of Ohio and Texas
pursuant to Guaranty Agreements.

 

 

 

--------------------------------------------------------------------------------

Schedule 6.3

Investments

5.

Investments in the equity interests of Persons listed on Schedule 1.1.

6.

Any intercompany Investments in a Subsidiary of Parent that is not a Credit
Party existing on the Closing Date.

7.

Parent loaned approximately $700,000 to Billfloat, Inc. pursuant to a
Convertible Promissory Note, dated June 1, 2015.

 

 

--------------------------------------------------------------------------------

 

Schedule 6.8

Transactions with Affiliates

None.

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(a)

[FORM OF]
ACCOUNT DESIGNATION NOTICE

TO:TBK Bank, SSB, as Administrative Agent

RE:

Credit Agreement, dated as of June 30, 2017, by and among Enova International,
Inc., a Delaware corporation (the “Parent”), certain wholly-owned Restricted
Subsidiaries of the Parent party hereto from time to time as borrowers (each
such person and the Parent, individually, a “Borrower” and collectively, the
“Borrowers”), the Guarantors, the Lenders and TBK Bank, SSB, as Administrative
Agent for the Lenders (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement)

DATE:[Date]

The Administrative Agent is hereby authorized to disburse all Loan proceeds into
the following account, which such authorization shall remain in effect until
revoked or until the Parent shall designate, in writing to the Administrative
Agent, one or more other accounts:

Bank Name: [_________________]
ABA Routing Number: [_____________]
Account Number: [_____________]

[TO BE COMPLETED BY THE PARENT]

This Account Designation Notice may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Account Designation Notice
to be executed as of the date first above written

 

ENOVA INTERNATIONAL, INC.,
a Delaware corporation

By:______________________________
Name:______________________________
Title:______________________________

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(b)

[FORM OF]
ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each] Assignor identified in item 1 below ([the] [each, an] “Assignor”) and
[the] [each] Assignee identified in item 2 below ([the] [each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the Assignors]
[the Assignees] hereunder are several and not joint.]2  Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by [the] [each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including, without limitation,
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)] [the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the] [any] Assignor to [the] [any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the] [an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the] [any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the] [any] Assignor.

1.Assignor[s]:____________________________
____________________________

2.Assignee[s]: ____________________________
____________________________

 

2

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

--------------------------------------------------------------------------------

 

[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]

3.

Borrowers:Enova International, Inc., a Delaware corporation (the “Parent”), and
certain wholly-owned restricted subsidiaries of the Parent party hereto from
time to time as borrowers (each such person and the Parent, individually, a
“Borrower” and collectively, the “Borrowers”)

4.

Administrative Agent: TBK Bank, SSB, as the administrative agent under the
Credit Agreement.

5.

Credit Agreement: The Credit Agreement dated as of June 30, 2017, among the
Borrowers, the guarantors from time to time party thereto, the lenders and other
financial institutions from time to time party thereto, and TBK Bank, SSB, as
Administrative Agent.

6.

Assigned Interests]:

Assignor[s]

Assignee[s]

Facility Assigned

Aggregate Amount of Commitment/ Loans for all Lenders

Amount of Commitment/ Loans Assigned

Percentage Assigned of Commitment/ Loans

CUSIP Number

 

 

 

$

 

 

 

 

 

 

$

 

 

 

 

 

 

$

 

 

 

[7. Trade Date:_____________________]3

Effective Date:__________________, 20__

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




 

3

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

 

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR[S]
[NAME OF ASSIGNOR]

By:_______________________
Title:




 

 

--------------------------------------------------------------------------------

 

ASSIGNEE[S]
[NAME OF ASSIGNEE]

 

By:_________________________
Title:




 

 

--------------------------------------------------------------------------------

 

[Consented to and] Accepted:

TBK BANK, SSB,
as Administrative Agent

By:_________________________
Title:

 

 

 

--------------------------------------------------------------------------------

 

[Consented to and] Accepted:

ENOVA INTERNATIONAL, INC.,

a Delaware corporation

By:_________________________
Title:

 

 

--------------------------------------------------------------------------------

 

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

1.1 Assignor[s].  [The] [Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the] [the relevant] Assigned Interest,
(ii) [the] [such] Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Parent, any of its Subsidiaries or Affiliates or any
other Person obligated in respect of any Credit Document or (iv) the performance
or observance by the Parent, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.

1.2.Assignee[s], [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.6 of the Credit
Agreement (subject to such consents, if any, as may be required under Section
9.6(b) of the Credit Agreement), (iii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of [the] [the relevant] Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.1 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the] [such] Assignee, and (viii) it is not a Disqualified
Institution; and (b) agrees that (i) it will, independently and without reliance
on the Administrative Agent, [the] [any] Assignor or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,

 

--------------------------------------------------------------------------------

 

continue to make its own credit decisions in taking or not taking action under
the Credit Documents, and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Credit Documents are required
to be performed by it as a Lender.

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

2



--------------------------------------------------------------------------------

 

EXHIBIT 1.1(c)

[FORM OF BORROWING BASE CERTIFICATE]

 



 

--------------------------------------------------------------------------------

 

Triumph Commercial Finance - Borrowing Base Certificate

 

 

 

 

 

Report No.

Report Date

 

Enova International, Inc.

1

6/30/2017

 

 

 

 

 

Collateral Status

A/R

 

 

6. Total Collateral

$  ***

 

 

7. Less Ineligible Collateral

     ***

 

 

8. Total Eligible Collateral

$  ***

 

 

 

 

 

 

Loan Status

A/R

 

 

9. Advance Percentage or Credit Limit

***%

 

 

10. Collateral Value (line 8 times line 9) or (a)

$  ***

 

 

11. Eligible Reserve

 

 

 

12. Adjusted Collateral Value

$  ***

 

 

11.  Less:  Line limit

      ***

 

 

12.  Net Collateral Value

$    ***

 

 

13. Previous Loan Balance (Line 17 prior report)

                         -  

 

 

14. Less:  A) Net Collections

                         -  

 

 

                B) Adjustments

                         -  

 

 

                C) Other

                         -  

 

 

15. Subtotal for Loan Balance

$                      -  

 

 

16. Additional A) Request for Funds

                         -  

 

 

     Loan          B) Return Items

                         -  

 

 

     Increases  C) Other

                         -  

 

 

17. New Loan Balance

$                      -  

 

 

18. Letters of Credit Outstanding

$     ***

 

 

19. Collateral Available for Loan

$    ***

 

 

 

 

 

 

To induce TBK ("TBK") to grant advances or other financial accommodations to us
pursuant to the terms

of our Credit Agreement dated as of June 30, 2017 with TBK among other Lenders a
party thereto, as the same may be extended,

amended and/or restated from time to time ("Loan Agreement"), we hereby certify,
represent and warrant the following to TCF, all

as of the date hereof:  (i) the foregoing statements of our accounts receivable
or other collateral described herein are true, correct

and complete; (ii) the total eligible collateral described in line 8 above
represents only Eligible Accounts, as those

terms are defined in the Loan Agreement; (iii) we are in compliance with all of
the terms and provisions of the Loan Agreement; and

(iv) there exists no Default or Event of Default under the Loan Agreement.

 

 

 

 

 

 

For TCF'S Use

 

 

 

 

 

 

 

Checked By                                       Date                          
.

 

 

 

 

Enova International, Inc.

Approved By                                      Date                          
.

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

2



--------------------------------------------------------------------------------

 

EXHIBIT 1.1(d)

[FORM OF]
JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”) dated as of [___________, _____], is
by and among [_____________________, a _________________] (the [“Additional
Borrower”] [“Subsidiary Guarantor”]). Enova International, Inc., a Delaware
corporation (the “Parent”), and certain wholly-owned restricted subsidiaries of
the Parent party hereto from time to time as borrowers (each such person and the
Parent, individually, a “Borrower” and collectively, the “Borrowers”), and TBK
Bank, SSB, in its capacity as administrative agent (in such capacity, the
“Administrative Agent”) under that certain Credit Agreement, dated as of June
30, 2017 (as amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Credit Agreement”), by and among the Borrowers, the
Guarantors, the Lenders and the Administrative Agent. Capitalized terms used
herein but not otherwise defined shall have the meanings provided in the Credit
Agreement.

The [Additional Borrower] [Subsidiary Guarantor] is an Additional Credit Party,
and, consequently, the Credit Parties are required by Section 5.15 of the Credit
Agreement to cause the [Additional Borrower] [Subsidiary Guarantor] to become a
[“Borrower”] [“Guarantor”] thereunder.

Accordingly, the [Additional Borrower] [Subsidiary Guarantor] and the Borrowers
hereby agree as follows with the Administrative Agent, for the benefit of the
Lenders:

1.The [Additional Borrower] [Subsidiary Guarantor] hereby acknowledges, agrees
and confirms that, by its execution of this Agreement, the [Additional Borrower]
[Subsidiary Guarantor] will be deemed to be a party to and a [“Borrower”]
[“Guarantor”] under the Credit Agreement and shall have all of the obligations
of a [Borrower] [Guarantor] thereunder as if it had executed the Credit
Agreement. The [Additional Borrower] [Subsidiary Guarantor] hereby ratifies, as
of the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the applicable Credit Documents, including, without
limitation (a) all of the representations and warranties set forth in Article
III of the Credit Agreement and (b) all of the affirmative and negative
covenants set forth in Articles V and VI of the Credit Agreement. [Without
limiting the generality of the foregoing terms of this Paragraph 1, the
Subsidiary Guarantor hereby guarantees, jointly and severally together with the
other Guarantors, the prompt payment of the Credit Party Obligations in
accordance with Article X of the Credit Agreement.]

2.The [Additional Borrower] [Subsidiary Guarantor] acknowledges and confirms
that it has received a copy of the Credit Agreement and the schedules and
exhibits thereto. The information on the schedules to the Credit Agreement are
hereby supplemented (to the extent permitted under the Credit Agreement) to
reflect the information with respect to the [Additional Borrower] [Subsidiary
Guarantor] shown on the attached Schedule A.  

3.The information on Schedule B to this Joinder Agreement is true and correct as
of the date hereof.

 

--------------------------------------------------------------------------------

 

4.The Borrower Representative confirms that the Credit Agreement is, and upon
the [Additional Borrower] [Subsidiary Guarantor] becoming a [Borrower]
[Guarantor], shall continue to be, in full force and effect. The parties hereto
confirm and agree that immediately upon the [Additional Borrower] [Subsidiary
Guarantor] becoming a [Borrower] [Guarantor] the term “Obligations,” as used in
the Credit Agreement, shall include all obligations of the [Additional Borrower]
[Subsidiary Guarantor] under the Credit Agreement and under each other Credit
Document.

5.Each of the Borrower Representative and the [Additional Borrower] [Subsidiary
Guarantor] agrees that at any time and from time to time, upon the written
request of the Administrative Agent, it will execute and deliver such further
documents and do such further acts as the Administrative Agent may reasonably
request in accordance with the terms and conditions of the Credit Agreement in
order to effect the purposes of this Agreement.

6.This Agreement (a) may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract and (b) may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.

7.This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York. The terms of Sections 9.13 and 9.16 of
the Credit Agreement are incorporated herein by reference, mutatis mutandis, and
the parties hereto agree to such terms.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Borrower Representative and the [Additional
Borrower] [Subsidiary Guarantor] has caused this Agreement to be duly executed
by its authorized officer, and the Administrative Agent, for the benefit of the
Lenders, has caused the same to be accepted by its authorized officer, as of the
day and year first above written.

[ADDITIONAL BORROWER] [SUBSIDIARY GUARANTOR]:

[ADDITIONAL BORROWER] [SUBSIDIARY GUARANTOR]

 

By:____________________________
Name:____________________________
Title:____________________________

 

 

BORROWER REPRESENTATIVE:

ENOVA INTERNATIONAL, INC.,

 

By:____________________________
Name:____________________________
Title:____________________________

 

 



 

--------------------------------------------------------------------------------

 

Acknowledged, accepted and agreed:

TBK BANK, SSB,

as Administrative Agent

By:____________________________
Name:____________________________
Title:____________________________

 

 

 

--------------------------------------------------------------------------------

 

Schedule A

Schedules to Credit Agreement

[TO BE COMPLETED BY BORROWER REPRESENTATIVE]

 

 

--------------------------------------------------------------------------------

 

Schedule B

Disclosure Information

Legal Name of Credit Party (and any previous legal names within the past four
months):

 

State of Organization:

 

Jurisdictions of Organization:

 

Type of Organization:

 

Address of Chief Executive Office:

 

Address of Principal Place of Business:

 

Organizational Identification Number:4

 

Federal Tax Identification Number:

 

Ownership Information (e.g. publicly held, if private or partnership – identity
of owners/partners):

 

 

[TO BE COMPLETED BY BORROWER REPRESENTATIVE]

 

 

4

This item does not apply to a Credit Party organized under the laws of Alabama,
Indiana, Massachusetts, Nebraska, New Hampshire, New Mexico, New York, Oklahoma,
South Carolina, Vermont or West Virginia

 

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(e)

[FORM OF] NOTICE OF BORROWING5

 

 

 

TO:

TBK Bank, SSB, as Administrative Agent

RE:

Credit Agreement, dated as of June 30, 2017, by and among Enova International,
Inc., a Delaware corporation (the “Parent”), certain wholly-owned Restricted
Subsidiaries of the Parent party hereto from time to time as borrowers (each
such person and the Parent, individually, a “Borrower” and collectively, the
“Borrowers”), the Guarantors, the Lenders and TBK Bank, SSB, as Administrative
Agent for the Lenders (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement)

DATE:

[Date]

 

 

 

Pursuant to Section [2.1(b)(i)] and/or [2.2(b)(i),] of the Credit Agreement, the
Borrower Representative hereby requests the following (the “Proposed
Borrowing”):

Revolving Loans be made as follows:

Date

Amount

 

 

 

 

 

 

 

NOTE:

REVOLVING LOAN BORROWINGS MUST BE IN A MINIMUM AGGREGATE AMOUNT OF $500,000 AND
IN INTEGRAL MULTIPLES OF $100,000 IN EXCESS THEREOF.

 

 

5

NTD: Under TBK review to ensure conformity with business practices.

 

--------------------------------------------------------------------------------

 

Swingline Loans to be made on [date] as follows:

Swingline Loans requested:

(1)Total Amount of Swingline Loans$___________

NOTE:

SWINGLINE LOAN BORROWINGS MUST BE IN MINIMUM AMOUNTS OF $100,000 AND IN INTEGRAL
AMOUNTS OF $100,000 IN EXCESS THEREOF.

The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Borrowing:

(a) The representations and warranties made by the Credit Parties in the Credit
Agreement and in the other Credit Documents shall (i) with respect to
representations and warranties that contain a materiality qualification, be true
and correct and (ii) with respect to representations and warranties that do not
contain a materiality qualification, be true and correct in all material
respects, in each case on and as of the date of the Proposed Borrowing as if
made on and as of such date except for any representation or warranty made as of
an earlier date, which representation and warranty shall remain true and correct
as of such earlier date.

(b) No Default or Event of Default shall have occurred and be continuing on the
date of the Proposed Borrowing or after giving effect to the Proposed Borrowing
unless such Default or Event of Default shall have been waived in accordance
with the Credit Agreement.

(c) Immediately after giving effect to the making of the Proposed Borrowing (and
the application of the proceeds thereof), (i) the sum of the aggregate Revolving
Credit Outstandings shall not exceed the Revolving Committed Amount then in
effect and (ii) the outstanding Swingline Loans shall not exceed the Swingline
Committed Amount.

This Notice of Borrowing may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Notice of Borrowing to be
executed as of the date first above written.

 

ENOVA INTERNATIONAL, INC.,
a Delaware corporation

 

By:

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

1.EXHIBIT 1.1(g)

[FORM OF]
BANK PRODUCT PROVIDER NOTICE

TO:

TBK Bank, SSB, as Administrative Agent

RE:

Credit Agreement, dated as of June 30, 2017, by and among Enova International,
Inc., a Delaware corporation (the “Parent”), certain wholly-owned Restricted
Subsidiaries of the Parent party hereto from time to time as borrowers (each
such person and the Parent, individually, a “Borrower” and collectively, the
“Borrowers”), the Guarantors, the Lenders and TBK Bank, SSB, as Administrative
Agent for the Lenders (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement)

DATE:

[Date]



[Name of Bank Product Provider] hereby notifies you, pursuant to the terms of
the Credit Agreement, that:

(a)[Name of Bank Product Provider] meets the requirements of a Bank Product
Provider under the terms of the Credit Agreement and is a Bank Product Provider
under the Credit Agreement and the other Credit Documents.

(b)The Credit Parties have entered into Bank Products with [Name of Bank Product
Provider] which include: [set forth Bank Products and identify Borrowers and
other parties thereto]

(c)Each Bank Product set forth in clause (b) above meets the requirements of a
Bank Product under the terms of the Credit Agreement and is a Bank Product under
the Credit Agreement and the other applicable Credit Documents.

(d)The maximum dollar amount6 of obligations arising under the Bank Products set
forth in clause (b) above is: $______________. [set forth the maximum dollar
amount for each Bank Product]

 

(e)The methodology to be used by such parties in determining the Bank Product
Debt (as defined in the Credit Agreement) owing from time to time with respect
to each Bank Product set forth in clause (b) above is ____________________:

 

Delivery of this Notice by telecopy shall be effective as an original.


 

6

If reasonably capable of being determined.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, a duly authorized officer of the undersigned has executed
this Bank Product Provider Notice as of the date first written above.

 


as a Bank Product Provider

By:

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

ENOVA INTERNATIONAL, INC.,
a Delaware corporation

By:

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

2.EXHIBIT 2.1(v)

[FORM OF]
REVOLVING LOAN NOTE

[Date]

FOR VALUE RECEIVED, the undersigned, Enova International, Inc., a Delaware
corporation (the “Parent”), and certain wholly-owned Restricted Subsidiaries of
the Parent that are party hereto from time to time as borrowers (each such
person and the Parent, jointly and severally, individually, a “Borrower” and
collectively, the “Borrowers”), hereby unconditionally, jointly and severally,
promise to pay, on the Maturity Date (as defined in the Credit Agreement
referred to below), to [____________] or its registered or permitted assigns
(the “Lender”), at the office of TBK Bank, SSB, in lawful money of the United
States of America and in immediately available funds, the aggregate unpaid
principal amount of all Revolving Loans made by the Lender to the undersigned
pursuant to Section 2.1 of the Credit Agreement referred to below. The
undersigned further agrees to pay interest in like money at such office on the
unpaid principal amount hereof and, to the extent permitted by law, accrued
interest in respect hereof from time to time from the date hereof until payment
in full of the principal amount hereof and accrued interest hereon, at the rates
and on the dates set forth in the Credit Agreement. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest from the due
date thereof until the date of actual payment (and before as well as after
judgment) computed at the rates per annum and payable as set forth in the Credit
Agreement.

This Revolving Loan Note is one of the Revolving Loan Notes referred to in the
Credit Agreement, dated as of June 30, 2017 (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”),
by and among the Borrowers, the Guarantors, the Lenders and TBK Bank, SSB, as
administrative agent for the Lenders (the “Administrative Agent”), and the
holder is entitled to the benefits thereof. Capitalized terms used but not
otherwise defined herein shall have the meanings provided in the Credit
Agreement and the terms and conditions of the Credit Agreement are expressly
incorporated herein and made a part hereof. This Revolving Loan Note is secured
by the Collateral of the Borrowers pursuant to the Security Agreement and other
Credit Documents.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, to the extent permitted by the terms of the Credit Agreement,
all amounts then remaining unpaid on this Revolving Loan Note shall become, or
may be declared to be, immediately due and payable, all as provided therein.

All parties now and hereafter liable with respect to this Revolving Loan Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

This Revolving Loan Note may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.

THIS REVOLVING LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------

 

The terms of Sections 9.13 and 9.16 of the Credit Agreement are incorporated
herein by reference, mutatis mutandis, and the parties hereto agree to such
terms.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrowers have caused this Revolving Loan Note to be
executed as of the date first above written.

ENOVA INTERNATIONAL, INC.,
a Delaware corporation

 

By:

Name:

Title:

 

[Additional Restricted Subsidiaries as Borrowers]

 

 

 

 

--------------------------------------------------------------------------------

 

3.EXHIBIT 2.2(d)

[FORM OF]
SWINGLINE LOAN NOTE

[Date]

FOR VALUE RECEIVED, the undersigned, Enova International, Inc., a Delaware
corporation (the “Parent”), and certain wholly-owned Restricted Subsidiaries of
the Parent party hereto from time to time as borrowers (each such person and the
Parent, jointly and severally, individually, a “Borrower” and collectively, the
“Borrowers”), hereby, jointly and severally, unconditionally promise to pay on
the Maturity Date (as defined in the Credit Agreement referred to below), to the
order of [________] (the “Swingline Lender”) at the office of TBK Bank, SSB, in
lawful money of the United States of America and in immediately available funds,
the aggregate unpaid principal amount of all Swingline Loans made by the
Swingline Lender to the undersigned pursuant to Section 2.2 of the Credit
Agreement referred to below. The undersigned further agrees to pay interest in
like money at such office on the unpaid principal amount hereof and, to the
extent permitted by law, accrued interest in respect hereof from time to time
from the date hereof until payment in full of the principal amount hereof and
accrued interest hereon, at the rates and on the dates set forth in the Credit
Agreement. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the rates per annum
and payable as set forth in the Credit Agreement.

This Swingline Note is the Swingline Loan Note referred to in the Credit
Agreement, dated as of June 30, 2017 (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”), by and
among the Borrowers, the Guarantors, the Lenders and TBK Bank, SSB, as
administrative agent for the Lenders (the “Administrative Agent”), and the
holder is entitled to the benefits thereof. Capitalized terms used but not
otherwise defined herein shall have the meanings provided in the Credit
Agreement and the terms and conditions of the Credit Agreement are expressly
incorporated herein and made a part hereof. This Swingline Loan Note is secured
by the Collateral of the Borrowers pursuant to the Security Agreement and other
Credit Documents.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, to the extent permitted by the terms of the Credit Agreement,
all amounts then remaining unpaid on this Swingline Loan Note shall become, or
may be declared to be, immediately due and payable, all as provided therein.

All parties now and hereafter liable with respect to this Swingline Loan Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

This Swingline Loan Note may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.

THIS SWINGLINE LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------

 

The terms of Sections 9.13 and 9.16 of the Credit Agreement are incorporated
herein by reference, mutatis mutandis, and the parties hereto agree to such
terms.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrowers have caused this Swingline Loan Note to be
executed as of the date first above written.

 

ENOVA INTERNATIONAL, INC.,
a Delaware corporation

 

By:

Name:

Title:

 

[Additional Restricted Subsidiaries as Borrowers]

 

 

 

 

 

--------------------------------------------------------------------------------

 

4.EXHIBIT 2.3(b)

[FORM OF]
LETTER OF CREDIT ISSUANCE REQUEST

Beneficiary: (Name and Address)

Advising Bank: (If left blank, Lender may select)

 

 

 

 

 

Applicant/Obligor:  (Name and Address)

Account Party: (Name and Address of entity to be named in Credit if different
from Applicant/Obligor)

 

 

 

 

Amount (in figures):  (in words):

Currency (in USD unless otherwise specified):

Availability: Unless otherwise specified herein, the Credit is to be available
for presentation on or before the Expiration Date with Lender’s issuing office
by payment of draft(s) drawn at sight on Lender.

Expiration Date:


Available By: (check and complete only one of the following)

 

A statement worded as follows indicating it is signed by the Beneficiary (if a
person) or its authorized officer:  (Please quote below the exact wording of the
drawing statement.) (Attach additional signed sheet(s), if necessary, and label
as attachments to this specific Application.)

 

 

 

Issue the Credit substantially in the form and with the wording attached to this
Application. The attached specimen is approved by each applicant. (Label the
attached specimen as an attachment to this specific Application.)

Additional Requirements:Partial drawings are prohibited (if blank, partial
drawings are permitted)

 

Multiple drawings prohibited (if blank, partial drawings are permitted)

Credit is transferable in its entirety.  Transfer charges for account of
ApplicantBeneficiary

 

The Credit will be subject to the International Standby Practices of the
International Chamber of Commerce (“ICC”), Publication 590 (“ISP98”) or the ICC,
Publication 600 (“UCP”) or any subsequent version of either publication in
effect and in use by Lender on the date the Credit is issued, as Lender shall
determine in its sole discretion.

Description of Standby Purpose including goods description, country of origin,
pricing as applicable:

 

 

 

Proposed Issuance Date (which shall be a Business Day):

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

5.EXHIBIT 4.1(g)

[FORM OF]
SOLVENCY CERTIFICATE

TO:

TBK Bank, SSB, as Administrative Agent

RE:

Credit Agreement, dated as of June 30, 2017, by and among Enova International,
Inc., a Delaware corporation (the “Parent”), certain wholly-owned Restricted
Subsidiaries of the Parent party hereto from time to time as borrowers (each
such person and the Parent, individually, a “Borrower” and collectively, the
“Borrowers”), the Guarantors, the Lenders and TBK Bank, SSB, as Administrative
Agent for the Lenders (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement)

DATE:

[Date]



The undersigned [chief financial officer] of the Parent is familiar with the
properties, businesses, assets and liabilities of the Credit Parties and is duly
authorized to execute this certificate on behalf of the Borrowers and the Credit
Parties.

The undersigned certifies that he/she has made such investigation and inquiries
as to the financial condition of the Credit Parties as the undersigned deems
reasonably necessary and prudent for the purpose of providing this Certificate.
The undersigned acknowledges that the Administrative Agent and the Lenders are
relying on the truth and accuracy of this Certificate in connection with the
making of Loans and other Extensions of Credit under the Credit Agreement.

BASED ON THE FOREGOING, the undersigned officer of the Parent certifies, on
behalf of the Credit Parties and not in any individual capacity that, both
immediately before and immediately after giving effect to the Transactions, the
Credit Parties and their Restricted Subsidiaries, taken as a whole, are, on a
Consolidated basis, Solvent.

This Certificate may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Solvency Certificate to be
executed as of the date first above written

ENOVA INTERNATIONAL, INC.,
a Delaware corporation

 

By:

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

6.EXHIBIT 4.1(m)

[FORM OF]
CLOSING CERTIFICATE

TO:

TBK Bank, SSB, as Administrative Agent

RE:

Credit Agreement, dated as of June 30, 2017, by and among Enova International,
Inc., a Delaware corporation (the “Parent”), certain wholly-owned Restricted
Subsidiaries of the Parent party hereto from time to time as borrowers (each
such person and the Parent, individually, a “Borrower” and collectively, the
“Borrowers”), the Guarantors, the Lenders and TBK Bank, SSB, as Administrative
Agent for the Lenders (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement)

DATE:

[Date]



Pursuant to the terms of Section 4.1(m) of the Credit Agreement, the undersigned
officer of the Parent hereby certifies, on behalf of the Credit Parties and not
in any individual capacity that, as of the date hereof, the statements below are
accurate and complete in all respects:

(a)Immediately after giving effect to the Credit Agreement, the other Credit
Documents and all Transactions contemplated to occur on the Closing Date, (i) no
Default or Event of Default exists, and (ii) all representations and warranties
contained in the Credit Agreement and in the other Credit Documents are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof).

This Closing Certificate may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Closing Certificate to be
executed as of the date first above written.

ENOVA INTERNATIONAL, INC.,
a Delaware corporation

 

By:

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

7.EXHIBIT 5.2(a)

[FORM OF]
COMPLIANCE CERTIFICATE

TO:

TBK Bank, SSB, as Administrative Agent

RE:

Credit Agreement, dated as of June 30, 2017, by and among Enova International,
Inc., a Delaware corporation (the “Parent”), certain wholly-owned Restricted
Subsidiaries of the Parent party hereto from time to time as borrowers (each
such person and the Parent, individually, a “Borrower” and collectively, the
“Borrowers”), the Guarantors, the Lenders and TBK Bank, SSB, as Administrative
Agent for the Lenders (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement)

DATE:

[Date]

For the fiscal [quarter] [year] ended [_____________________, ____].

The descriptions of the calculations set forth in this Certificate and the
Annexes, Exhibits and Attachments hereto are sometimes abbreviated for
simplicity, but are qualified in their entirety by reference to the full text of
the calculations provided in the Credit Agreement.  In the event any conflict
between the terms of this Certificate and the Credit Agreement, the Credit
Agreement shall control, and any executed Certificate shall be revised as
necessary to conform in all respects to the requirements of the Credit Agreement
in effect as of the delivery of such executed Certificate.

The undersigned hereby certifies on behalf of the Credit Parties that, to the
best of his/her knowledge, with respect to the Credit Agreement:

(a)The financial statements delivered for the fiscal period referred to above
present fairly the financial position of the Parent and its Restricted
Subsidiaries, for the period indicated above, in conformity with GAAP subject
only to normal year-end audit adjustments and the absence of footnotes;

(b)[Except as may be disclosed on Exhibit A attached hereto,] after a review in
reasonable detail of the transaction and conditions of the Parent and its
Restricted Subsidiaries, for the period indicated above, I have no knowledge of
the existence as of the date hereof, of any condition or event that constitutes
an Event of Default under the Credit Agreement;

(c)Attached hereto on Schedule A are calculations in reasonable detail
demonstrating compliance by the Credit Parties with the financial covenants
contained in Section 6.14 of the Credit Agreement as of the last day of the
fiscal period referred to above[; and][.]

 

--------------------------------------------------------------------------------

 

[(d)Attached hereto on Schedule B are all of the new Patents, Trademarks or
Copyrights that were issued, registered, or the subject of pending applications
for registrations, in each case, which were acquired, issued, registered, or for
which applications for registration were filed by any Credit Party during the
period from the date of delivery of the prior Certificate pursuant to Section
5.2(a) to the date hereof and any statement of use or amendment to allege use
with respect to intent-to-use Trademark applications filed during such prior
period.]

This Certificate may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate as of the date first written above.

 

ENOVA INTERNATIONAL, INC.,
a Delaware corporation

 

By:

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

[Exhibit A]

See Attached.




 

--------------------------------------------------------------------------------

 

Schedule A

Financial Covenant Calculations

[TO BE COMPLETED BY BORROWER REPRESENTATIVE]

 




 

--------------------------------------------------------------------------------

 

[Schedule B]

New Patents, Trademarks or Copyrights

[TO BE COMPLETED BY BORROWER REPRESENTATIVE]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT F-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of June 30, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Enova International, Inc., as A Borrower and the Parent, the
other Subsidiaries of the Parent party thereto from time to time as Borrowers or
Guarantors, TBK Bank, SSB, as Administrative Agent, and each lender from time to
time party thereto.  

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower
Representative with a certificate of its non-U.S. Person status on IRS Form
W-8BEN or, as applicable, IRS Form W-8BEN-E.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowers and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrowers and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

 

Name:

 

Title:

 

 

Date:

, 20[       ]

 




 

--------------------------------------------------------------------------------

 

EXHIBIT F-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of June 30, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Enova International, Inc., as A Borrower and the Parent, the
other Subsidiaries of the Parent party thereto from time to time as Borrowers or
Guarantors, TBK Bank, SSB, as Administrative Agent, and each lender from time to
time party thereto.  

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or, as applicable, IRS Form
W-8BEN-E.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

 

 

Name:

 

Title:

 

 

Date:

, 20[       ]

 




 

--------------------------------------------------------------------------------

 

 

EXHIBIT F-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June 30, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Enova International, Inc., as A Borrower and the Parent, the
other Subsidiaries of the Parent party thereto from time to time as Borrowers or
Guarantors, TBK Bank, SSB, as Administrative Agent, and each lender from time to
time party thereto.  

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or, as
applicable, IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or, as applicable, IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

 

 

Name:

 

Title:

 

 

Date:

, 20[       ]

 

--------------------------------------------------------------------------------

 

EXHIBIT F-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of June 30, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Enova International, Inc., as A Borrower and the Parent, the
other Subsidiaries of the Parent party thereto from time to time as Borrowers or
Guarantors, TBK Bank, SSB, as Administrative Agent, and each lender from time to
time party thereto.  

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Credit Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower
Representative with IRS Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or, as applicable, IRS Form W-8BEN-E or (ii)
an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or, as applicable, IRS Form
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowers and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrowers and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.




 

--------------------------------------------------------------------------------

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:

 

 

Name:

 

Title:

Date:

, 20[       ]

 

 